Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 1 of 180 PageID #: 22



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        SHERMAN DIVISION

  MICHAEL MOATES, DC CHRONICLE, and                       Case No. 4:21-cv-00694
  DC CHRONICLE LIMITED,

                                  Plaintiffs,

            v.

  FACEBOOK, INC. and AT&T INC.,

                                  Defendants.



      DECLARATION OF W. HAMILTON JORDAN IN SUPPORT OF NOTICE OF
                              REMOVAL

           I, W. Hamilton Jordan, declare and say that:

           1.     I am an attorney licensed to practice law in the State of California, am associated

 with the law firm of Keker, Van Nest & Peters LLP, and am outside counsel for Defendant

 Facebook, Inc. in the above-captioned action (in which pro hac vice papers are forthcoming). I

 have personal knowledge of the facts set forth herein, and if called upon as a witness thereto,

 could do so competently under oath.

           2.     Attached hereto as Exhibits 1–7 are true and correct copies of various pleadings

 filed or served to date in the 431st District Court of Denton County, Texas, including copies of

 the “process, pleadings, and orders served upon” Facebook, see 28 U.S.C. § 1446(a):

    Exhibit Number                                      Document
           1                                        Original Petition
           2                                  Exhibits to Original Petition
           3                Signature Confirmation Page for Certified Mailer (Facebook, Inc.)
           4                  Signature Confirmation Page for Certified Mailer (AT&T Inc.)
           5                                       Amended Petition
           6                                  Exhibits to Amended Petition
           7                        AT&T Inc.’s Verified Denial and Original Answer




                                                   1
 1739809
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 2 of 180 PageID #: 23




           3.     On September 2, 2021, I accessed the “Taxable Entity Search” function available

 on the public website of the Texas Comptroller of Public Accounts

 (https://mycpa.cpa.state.tx.us/coa/). I inputted the phrase “DC Chronicle Limited” into the

 “Entity Name” field and clicked “search.” The search yielded one result, for a corporation called

 “DC CHRONICLE LIMITED.” A true and correct copy of the “Franchise Tax Details” page for

 DC CHRONICLE LIMITED, as it existed on September 2, 2021, is attached here as Exhibit 8.

 The Franchise Tax Details indicate that a corporation called “DC CHRONICLE LIMITED” was

 formed in Texas and registered on December 6, 2018.

           4.     On September 2, 2021, I accessed the “Business Search” function available on the

 public website of the California Secretary of State (https://businesssearch.sos.ca.gov/). I inputted

 the phrase “DC Chronicle Limited” into the “Corporation Name” field and clicked “search.”

 The search yielded no results.

           5.     On September 2, 2021, I accessed the “General Information name Search”

 function available on the public website of the Delaware Department of State: Division of

 Corporations (https://icis.corp.delaware.gov/ecorp/entitysearch/namesearch.aspx). I inputted the

 phrase “DC Chronicle Limited” into the “Entity Name” field and clicked “search.” The search

 returned no records.

           I declare under penalty of perjury that the foregoing is true and correct under the laws of

 the United States and the State of California. Executed this 7th day of September, 2021 in

 Dewey County, South Dakota.


                                                          /s/ W. Hamilton Jordan
                                                          W. HAMILTON JORDAN




                                                    2
 1739809
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 3 of 180 PageID #: 24




                         EXHIBIT 1
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 4 FILED:
                                                            of 1807/29/2021
                                                                     PageID12:44
                                                            David Trantham
                                                                            #: 25PM

                                                                           Denton County District Clerk
                                                                           By: Jennifer Jones, Deputy


   1                        STATE OF TEXAS – DENTON COUNTY COURTS

   2                                                                District Court
   3
   4
         Mr. Michael Moates,                                Case No.: 21-6407-431
   5
         DC Chronicle Limited,
   6
   7                     Plaintiff                          Original Petition

   8            v.                                          Jury Trial Demanded
   9
         Facebook Inc,
  10
         AT&T Inc.
  11
         Defendants
  12
  13
  14
  15
       TO THE HONORABLE JUDGE OF SAID COURT:
  16
              COMES NOW, Plaintiff, Michael Moates, Pro Se, and files this Original Petition,
  17
       complaining against Facebook Inc (Referred to as Defendant), and AT&T Inc. (Referred to as 2nd
  18
  19   Defendant) and in support thereof would respectfully show the court as follows:

  20                                             I. PARTIES
  21   1. Plaintiff Michael Moates is an individual who resides in Denton County, Texas.
  22
       2. Defendant Facebook, Inc. is a corporation and social media. Facebook, Inc. may be served
  23
       through their registered agent at Corporation Service Company 211 E. 7th Street, Suite 620,
  24
  25   Austin, Texas 78701.

  26   3. Defendant AT&T, Inc. is a corporation and mobile phone and service provider. AT&T may
  27   be served at CT Corporation System 1999 Bryan St, Ste 900, Dallas, TX 75201.
  28


                                                     -1-
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 5 of 180 PageID #: 26




   1
   2                             VII. DEMAND TO PRESERVE EVIDENCE
   3
       3. Plaintiff demands that all Defendants preserve all evidence that is or may be relevant to the
   4
       claims and defenses of the allegations made in this complaint including all electronic data of any
   5
       kind.
   6
   7                                 VIII. REQUEST FOR DISCLOSURE

   8   4. Plaintiff requests that defendants disclose the information and material described in Texas
   9
       Rule of Civil Procedure 194.2 within the time required by the rule.
  10
                                                IX. DISCOVERY
  11
       5. Discovery Level 2 of Texas Rules of Civil Procedure applies to this Petition.
  12
  13                                   II. JURISDICTION AND VENUE

  14   6. The damages sought in this case exceed the minimal jurisdictional limits of the Denton County
  15
       Judicial Courts.
  16
       7. Venue is proper in Denton County, Texas, because a) this is the county in which all or a
  17
       substantial part of the events or omissions giving rise to the claim occurred and b) it is in the
  18
  19   county in which the plaintiff resided at the time of the accrual of the cause of action. Tex. Civ.

  20   Prac. & Rem. Code § 15.002.
  21   8. Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff is seeking relief over
  22
       $200.
  23
                                               III. JURY DEMAND
  24
  25   9. Plaintiff demands a trial by jury.

  26
  27
  28


                                                        -2-
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 6 of 180 PageID #: 27




   1
   2                                      IV. FACTUAL SUMMARY
   3
       10. Since August 29th, the Plaintiff has invested $10,546 (Exhibit A) on advertising with
   4
       Facebook Inc. to build a following through likes, followers, and engagement on multiple of his
   5
       pages that allow him to earn income via engagement of posts. Reach is determined by number of
   6
   7   followers and likes. When someone spends money to build an audience they invest, and that

   8   money is returned through different types of engagements. In this case, the Plaintiff used the
   9
       Facebook ad system for their Engagement ads.
  10
       11. According to their website, the description of these types of ads is "Get more people to
  11
       follow your Page or engage with your posts through comments, shares and likes. You can also
  12
  13   choose to optimize for more event responses or offer claims. It’s important to note that the

  14   Plaintiff alleges that the word your implies that he retains ownership of the page that he is
  15
       investing in. Dictonary.com defines “your” as one's (used to indicate that one belonging to
  16
       oneself or to any person3) The Plaintiff asserts that he retains ownership of these pages and
  17
       Facebook is simply a host for these pages. All data, followers, engagement, etc. belongs to the
  18
  19   Plaintiff. It’s important to note that Facebook is not a free service. You pay for their service in

  20   multiple ways. 1) You pay when they use your data for ads. 2) You pay for the right to have
  21   an audience when you run ads that build your pa e following and subscribers.
  22
       12. On October 7th, 2020, the Plaintiff received an email message and notification on the
  23
       Facebook website stating that he was not following community standards (See Exhibit B). The
  24
  25   Plaintiff, unsure of what he did wrong immediately reached out to Facebook Support. Facebook

  26   Support responded that his page was in good standing, (See Exhibit C) acknowledged that this
  27   may have cause confusion for the Plaintiff and instructed him have this reported as a bug.
  28


                                                        -3-
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 7 of 180 PageID #: 28




   1   Plaintiff asks the court to note that he does not have access to the email he sent to Facebook

   2   support as it was sent using their internal systems and Facebook Inc. has blocked the Plaintiff
   3
       from access to retrieve anything from his account. The Plaintiff will request this as a part of
   4
       discovery as it goes to his defense. The Plaintiff also wants the court to recognize that he did file
   5
       it as a bug as they instructed him, but they never fixed the problem. This was one of the many
   6
   7   inaccurate statements made by Facebook during this process.

   8   13. On October 20, 2020, the Defendant disabled access to the Plaintiffs Facebook (See
   9
       Exhibit D) (which included access to Messages, Profile Data, Groups, Pages and More) and
  10
       Facebook Business Manager Account (which included Creator Studio, Pages, and Ads). This
  11
       was done without any notification or explanation and the Plaintiff was made aware when he
  12
  13   attempted to access his account, he saw a message that read for more information, or if you think

  14   your account was disabled by mistake, please visit the Help Center, on Facebook (See
  15
       Exhibit D).
  16
       14. Shortly thereafter, the Plaintiffs Instagram was disabled (which included all photos,
  17
       videos, messages, and stories), and a message appeared, Thanks for Providing Your Info. We'll
  18
  19   review your info and if we can confirm it, you'll be able to request a review in the Help Center

  20   within approximately 24 hours, on Instagram (See Exhibit E).
  21   15. Subsequently, the Plaintiff was unable to access his Oculus, Crowd Tangle, and
  22
       Messenger accounts due to Facebook disabling Facebook login. Facebook login is a feature that
  23
       allows you to use your Facebook account to login into 3rd party apps and websites.
  24
  25   16. After all of this took place on October 20th, 2020, the Plaintiff reached out to Carolyn

  26   Everson (Vice President, Facebook) who said she So sorry this happened” and hoping for
  27   some resolution. She included two of her staff members Meghan Orbe and Conrad Gibson on
  28


                                                        -4-
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 8 of 180 PageID #: 29




   1   her email. Conrad responded very quickly asking for some details and said, I ll be in touch once

   2   I have an update from the account team.” Conrad responded two days later stating “Apologies
   3
       for the delay as I worked with our team on your request. I heard back this morning and it seems
   4
       that your accounts were disabled permanently and, due to policy guidelines, they are unable to
   5
       share why the accounts were deactivated. I am so sorry this happened to you. I asked for more
   6
   7   information, but they were unable to share with me. I wish I could give you a better explanation,

   8   but unfortunately, we have these rules in place to protect a user’s privacy. I know that you had a
   9
       lot of photos saved to your accounts that you wanted to access. They provided me with the
  10
       following information on how to request data from a closed account. The links Conrad provide
  11
       were broken and did not work. (See Exhibits E) The Plaintiff subsequently reached out
  12
  13   and was given a new link. Upon filling out the request in the new link for his data Facebook said,

  14   The Facebook account associated with the email address you provided to us has been disabled
  15
       for violation of our Terms of Service. (See Exhibit G) They did not provide the data they admit
  16
       belongs to him. There are a couple of important notes here. They claim the Plaintiff violated their
  17
       Terms of Service but previously in writing stated that it was a bug and Facebook accepted
  18
  19   responsibility for a mistake by acknowledging the confusion they caused and when Vice

  20   President Carolyn Everson said she was so sorry this happened. The apology above is clearly
  21   an admission of guilt. Especially when she says she is working on a resolution. That in itself
  22
       shows Facebook made a mistake and is working to rectify it but never does.
  23
       17. After getting no resolution from Carolyn Everson and her team, on October 23, 2020,
  24
  25   the Plaintiff reached out to Fidji Simo (Head of Facebook, Facebook Inc.). He explained the

  26   situation again and she said, I want to look into why that happened” and again her colleague
  27   would follow up Priya will follow up. Priya emailed that same day saying, Will have some
  28


                                                       -5-
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 9 of 180 PageID #: 30




   1   more info shortly - thanks for your patience here! To date, she has never followed up with the

   2   Plaintiff. (See Exhibit H) This was again another misleading statement by Facebook where they
   3
       made a commitment in writing to the Plaintiff but did not follow through.
   4
       18. The Plaintiff reached out to Facebook to see why his account was disabled. Many
   5
       individuals said that they could not tell him why due to privacy reasons. However, one
   6
   7   individual, Lisa-Bart Dolan (Politics and Government Outreach Associate Manager) finally said

   8   why the Plaintiff was blocked. She said We will remove any Facebook Pages, Groups and
   9
       Instagram accounts representing QAnon, even if they contain no violent content. This is an
  10
       update from the initial policy in August that removed Pages, Groups and Instagram accounts
  11
       associated with QAnon when they discussed potential violence while imposing a series of
  12
  13   restrictions to limit the reach of other Pages, Groups and Instagram accounts associated with the

  14   movement. Pages, Groups and Instagram accounts that represent an identified Militarized Social
  15
       Movement are already prohibited. And we will continue to disable the profiles of admins who
  16
       manage Pages and Groups removed for violating this policy, as we began doing in August. You
  17
       can read more about this policy here: https://about.fb.eom/news/2020/08/addressin -
  18
  19   movementsand-or anizations-tied-to-violence/ See Exhibit Q. The Plaintiff had a page titled

  20   QAnon that had no QAnon content on it and was inactive. This seems to be an update to their
  21   Community Standards which is part of their Terms of Service. The Plaintiff takes issue with
  22
       multiple parts of this starting with the fact that they have a duty to notify anyone when they
  23
       change contractual agreements, which they did not. See Douglas v Talk America. The second
  24
  25   issue here is in the initial statement by Facebook they stated Pages, Groups and Instagram

  26   accounts associated with these movements and organizations will be removed when they discuss
  27   potential violence. Two issues with this statement, first they disabled his accounts across all
  28


                                                       -6-
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 10 of 180 PageID #: 31




    1   platforms even though it doesn’t say the entire Facebook account or any other accounts except

    2   for Instagram accounts that include this kind of content which is the not. Second, the page that he
    3
        ran was in active and had not a single piece of violent content on it. This statement was released
    4
        by Facebook on 19 August 2020.
    5
        19. Pages and Groups for QAnon containing discussions of potential violence and over 6,500
    6
    7   Pages and Groups tied to more than 300 Militarized Social Movements. But we believe these

    8   efforts need to be strengthened when addressing QAnon. Starting today, we will remove any
    9
        Facebook Pages, Groups and Instagram accounts representing QAnon, even if they contain no
   10
        violent content. This is an update from the initial policy in August that removed Pages, Groups
   11
        and Instagram accounts associated with QAnon when they discussed potential violence while
   12
   13   imposing a series of restrictions to limit the reach of other Pages, Groups and Instagram accounts

   14   associated with the movement. Pages, Groups and Instagram accounts that represent an identified
   15
        Militarized Social Movement are already prohibited. And we will continue to disable the profiles
   16
        of admins who manage Pages and Groups removed for violating this policy, as we began doing
   17
        in August. Again, it is important to note that they said they were removing Pages, Groups and
   18
   19   Instagram accounts associated with the movement in August but never said anything about we

   20   will continue to disable the profiles of admins who manage Pages and Groups removed for
   21   violating this policy, as we began doing in August.
   22
        20. The Plaintiff also asks the court to note that in mid-October he attempted to delete the
   23
        Qanon page to follow Facebook policy. He did this in good faith after becoming aware of the
   24
   25   Policy. Facebook has a safeguard in place that requires you to wait 14 days before you can delete

   26   a Facebook pages. See Exhibit R. So, the Plaintiff ultimately had his account disabled even
   27   though he was attempting to comply with their policies. It’s important to know he was not
   28


                                                        -7-
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 11 of 180 PageID #: 32




    1   required as he was not notified, nor did he consent. This is Facebook unilaterally changing a

    2   contractual agreement without notifying the parties of the agreement. They then seek
    3
        to hold the parties accountable to their new requirements even though they never previously
    4
        notified, nor did they give time for the Plaintiff to follow new said terms. It’s also important to
    5
        note that the policy seems to only apply to individuals Facebook seeks to target. Keep in mind
    6
    7   that none of the content on this page was related to QAnon. In fact, the majority of news outlets

    8   that covered the story had more information about this conspiracy theory than the page that
    9
        caused the Plaintiffs account to be disabled.
   10
        21. Less than a month and a half after initial Facebook ads were bought to invest in a
   11
        business page following and audience Facebook disabled the account after making over $10,000
   12
   13   from the Plaintiff. Again, it is important to note that Facebook engaged in a business transaction

   14   in which they sold advertising to build a following on multiple pages owned by the Plaintiff.
   15
        Then they took the Plaintiffs access to pages owned by him. They have not refunded the
   16
        Plaintiff, in fact they continued to charge him after stealing pages belonging to him.
   17
        22. The week before Facebook disabled the account, they charged the Plaintiff $5,137 for
   18
   19   an audience they took away less than 6 days later. Again, pages belonging to the Plaintiff. (See

   20   Exhibit I) As stated in this complaint, Facebook acknowledge the pages belong to the Plaintiff.
   21   23. The Defendant have a history of disabling accounts without any explanation. (See
   22
        citations below) It is the belief of many that Facebook changed its policies days before the
   23
        election and that is why many of the accounts were disabled. Facebook has not admitted this.
   24
   25   however, it is important to note that the Plaintiff did not agree to any such rules or changes to

   26   any contractual agreements.
   27   24. The Defendant has not shown that the Plaintiff violated any rules on each platform
   28


                                                         -8-
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 12 of 180 PageID #: 33




    1   that he was banned from. In fact, they have stated multiple times that they really can’t say why

    2   his account was disabled. They claim that he is a threat to their platform but have not provided
    3
        any evidence to support this. Their actions are in bad faith. For example, the citizen journalism
    4
        organization Project Veritas was able to uncover that that content moderators remove people
    5
        without cause based on political view in bad faith. In one video a content moderator can be seen
    6
    7   saying “If someone is wearing a MAGA hat, I am going to delete them for terrorism. 1” This is

    8   clearly bad faith. It is also important to note that the Plaintiff alleges Mark Zuckerberg
    9
        committed perjury before the United States Congress when he said, “none of the changes we
   10
        make are target in any kind of biased way.” Yet here you have someone blocking for wearing a
   11
        hat.
   12
   13   25. Another example of this, would be when the Plaintiff would get messages such as

   14   telling him to kill himself and he would report it to Facebook, and they would not act on these
   15
        reports. They would say it is not against their community standards. This shows bad faith.
   16
        Especially since these kinds of messages are against the law. Had the Plaintiff acted on these
   17
        statements the individuals who sent them could be prosecuted. See Commonwealth v Michelle
   18
   19   Carter. She argued that she had the right to free speech and the Supreme Court left in place the

   20   Massachusetts Supreme Court ruling that she did not.
   21   26. The final example of acting in bad faith is when Mark Zuckerberg said this to his
   22
        friend in regard to user data2:
   23
                  Zuckerberg: Yeah so if you ever need info about anyone at Harvard
   24
   25             Zuckerberg: Just ask.

   26
        1
            https://www.projectveritas.com/news/facebook-content-moderator-ifsomeone-
   27   is-wearing-a-maga-hat-i-am-going-to/
        2
   28       https://www.esquire.conn/uk/latest-news/al9490586/mark-zuckerbergcalled-
        people-who-handed-over-their-data-dumb-f/


                                                           -9-
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 13 of 180 PageID #: 34




    1           Zuckerberg: I have over 4,000 emails, pictures, addresses, SNS

    2           [Redacted Friend's Name]: What? How'd you manage that one?
    3
                Zuckerberg: People just submitted it.
    4
                Zuckerberg: I don't know why.
    5
                Zuckerberg: They "trust me"
    6
    7           Zuckerberg: Dumb fucks.

    8   Clearly, Mark Zuckerberg thinks the people who use the Facebook products are suckers, and he
    9
        shows that he has no intentions of engaging in good faith or protecting the user data.
   10
                A. For example, Facebook collected the content of Plaintiffs’ messages without
   11
        his consent. The Plaintiff only found this out after looking at their current Terms of Service
   12
   13   which he is not bound by as he never consented nor received notification of. See Douglas v Talk

   14   America. It is important to note that much of the information sent on Facebook is information
   15
        that would be protected by HIPPA, FERPA, and many other privacy acts.
   16
                B. Here is a list of items Facebook tracked without the Plaintiffs consent (Please
   17
        note this list only includes items that the Plaintiff is aware of:
   18
   19                           i. Information about his personal devices including (Hardware, Software

   20                           Versions, Battery Level, Signal Strength, Storage, App, File names, etc.
   21                           ii. Device ID’s and Identifiers
   22
                                iii. Bluetooth, Wi-Fi, and other information
   23
                                iv. Transactions (Both on Facebook products and off) (They track the
   24
   25                           third-party transactions of the Plaintiff)

   26                           v. Plaintiffs communications with 3rd parties
   27                           vi. Information from third parties (Important to note that Facebook may
   28


                                                         - 10 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 14 of 180 PageID #: 35




    1   get information from advertisers, app developers, and publishers even when someone has not

    2   consented to that information being released to Facebook)
    3
               C. Facebook exposed millions of people s data including the Plaintiffs
    4
        information when it allowed for the release of information without consent to Cambridge
    5
        Analytica. This information included public profile access, page likes, date of birth, current city,
    6
    7   newsfeed, timeline, and messages. It was a harvesting scheme to create a profile on subjects from

    8   which the data was stolen. It also put people in danger by giving someone their locations. Not
    9
        only did Facebook not protect users from this scheme when it had a failure to warn but it was
   10
        negligent by attempting to cover up the scheme. (Important to note that the 9th Circuit Court of
   11
        Appeals held in Jane Doe No. 14 v Internet Brands, Inc that immunity for claims of negligence
   12
   13   does not apply.) They also attempted to mislead the public and journalists about how bad the

   14   scheme was.
   15
               D. The Defendant allows individuals to track you using personally identifiable
   16
        information and then use that information to display ads in front of you. See Exhibit N. They do
   17
        not give you the ability to turn this off nor do they give you the ability to remove this
   18
   19   information that was uploaded to their systems without your consent.

   20   34. It’s also important to note that when the plaintiff originally bought his Oculus Go device, he
   21   did so with the premise that you did not need to have a Facebook account and while he used his
   22
        Facebook account to login at the time there was a way to set up an account completely separate
   23
        from Facebook. They took this ability away thereby insuring that the Plaintiff could not use the
   24
   25   device he paid for.

   26   35. The Plaintiff has approached the Defendant to attempt to resolve these situations. The
   27   Defendant chose to mislead the plaintiff by saying they would respond with more information
   28


                                                        - 11 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 15 of 180 PageID #: 36




    1   and work to seek a resolution and then began ignoring and blowing off the Plaintiff. Evidence

    2   will be introduced in court do support this claim.
    3
               A. In accordance with the Statement of Rights and Responsibilities, the Plaintiff
    4
        attempted to contact Facebook to resolve this dispute directly. The terms regarding the Plaintiffs
    5
        contract with the Defendant states If you have questions or complaints regarding our Data Use
    6
    7   Policy or practices, please contact us by mail at 1601 Willow Road, Menlo Park, CA 94025 if

    8   you reside in the U.S. or Canada, or at Facebook Ireland Ltd., Hanover Reach, 5-7 Hanover
    9
        Quay, Dublin 2 Ireland if you live outside the U.S. or Canada. Anyone may also contact us
   10
        through this help page28. He also attempted to contact them via the form in the agreement which
   11
        is broken. See Exhibit J.
   12
   13   36. At this time, the Plaintiff seeks to advise the court of a grand jury subpoena issued by

   14   the Southern District of New York in response to a criminal investigation where the Plaintiff is a
   15
        witness. (See Exhibit L, please note the Plaintiff has blurred out identifying information of the
   16
        investigated parties but is happy to submit to the court and the Defendant under seal to protect
   17
        the government s investigation) The dada of that Facebook holds is required in order for the
   18
   19   Plaintiff to continue cooperating with the government. In addition, the information is vital to any

   20   potential defense on the part of the Plaintiff. Facebook says on their website regarding data
   21   Parties to litigation may satisfy party and non-party discovery requirements relating to their
   22
        Facebook accounts by producing and authenticating the content of communications from their
   23
        accounts and by using Facebook s "Download Your Information" tool, which is accessible
   24
   25   through the Settings drop down menu. If a person cannot access their content, Facebook may, to

   26   the extent possible, attempt to restore access to deactivated accounts to allow the person to
   27   collect and produce their content. However, Facebook cannot restore account content that had
   28


                                                       - 12 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 16 of 180 PageID #: 37




    1   been deleted. Facebook preserves account content only in response to a valid government

    2   request. Facebook has the ability to give the Plaintiff the data that they already admit belong to
    3
        the Plaintiff but are refusing to do so. This tool is called Download Your Information.30” Your
    4
        Information being the keyword.
    5
        37. Facebook is in breach of contract and violation of due process. According to rules set
    6
    7   by Facebook, due process is required People using Facebook s services and Facebook itself

    8   may bring forward content for board review. The board will review and decide on content in
    9
        accordance with Facebook’s content policies and values. A couple of issues with this whole
   10
        process. Facebook disabled the account of the Plaintiff without allowing him to appeal in
   11
        violation of their own standards. Facebook admits that the Plaintiff has the right to appeal their
   12
   13   decision in multiple forms.31 This includes disputing the ruling with Facebook (which the

   14   Plaintiff did via email since he did not have access to the support panel anymore), and appealing
   15
        to the Oversight Board (which the Plaintiff was not allowed to do although the policy was
   16
        already in place when they disabled his account). The bylaws state The board will review cases
   17
        where people disagree with the outcome of Facebook s decisions and have exhausted the appeals
   18
   19   process with Facebook. They further state that all content is eligible for review except32:

   20   The following types of content are not available for the board s review, unless
   21   reassessed in the future by Facebook:
   22
               • Content types: content posted through marketplace, fundraisers, Facebook dating,
   23
               messages, and spam.
   24
   25          • Decision types: decisions made on reports involving intellectual property

   26          or pursuant to legal obligations.
   27          • Services: content on WhatsApp, Messenger, Instagram Direct, and Oculus.
   28


                                                        - 13 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 17 of 180 PageID #: 38




    1          • Where the underlying content has already been blocked, following the receipt

    2          of a valid report of illegality, and not removed for a Community Standards violation;
    3
               • Where the underlying content is criminally unlawful in a jurisdiction with
    4
               a connection to the content (such as the jurisdiction of the posting party and/or
    5
               the reporting party) and where a board decision to allow the content on the
    6
    7          platform could lead to criminal liability for Facebook, Facebook employees,

    8          the administration, or the board’s members; or
    9
               • Where the underlying content is unlawful in a jurisdiction with a connection
   10
               to the content (such as the jurisdiction of the posting party and/or the reporting
   11
               party) and where a board decision to allow the content on the platform could lead
   12
   13          to adverse governmental action against Facebook, Facebook employees, the

   14          administration, or the board’s members.
   15
        38. Facebook admits that when you create a Facebook group it belongs to you. Again,
   16
        this goes back to their statements that it is your group. The allow these groups to be active
   17
        even after disabling the Plaintiffs account. See Exhibit M. They take away the ability for the
   18
   19   Plaintiff to control his own groups. They allow others to continue using his groups.

   20   39. Facebook pays third party fact checkers” to check viral misinformation. However,
   21   this is actually not what they do. To start, Facebook hires biased fact checkers to check what is
   22
        sometimes conflicting information. For example, by looking up some of the sources you will see
   23
        that they favor one side or the other. The Daily Caller s Check Your Fact and the Dispatch favor
   24
   25   conservatives while Science Feedback and USA Today favor liberals.

   26
   27
   28


                                                        - 14 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 18 of 180 PageID #: 39




    1   40. If s important to note that Facebook is liable under the Lachman Act when it competes

    2   against newspapers on its platform. They use an algorithm to determine what stories are
    3
        performing well and then they try to prove them wrong and promote their own self stories. It
    4
        is important to note that Facebook pays for the fact checking service3435. Not only do they pay
    5
        these companies to fact check but they then use techniques designed to shrink the reach of
    6
    7   publishers by making their algorithm not show posts that they disagree with. The Plaintiff has

    8   seen the fact checkers admit were wrong, and it caused the reach of his posts to be cut. This
    9
        information will come out in discovery. Nieman Lab reported company's fact checking partners
   10
        received between USD$850-$1790 per fact check in July 201937. Facebook is actively
   11
        competing against publishers by employing these individuals to censor posts using their
   12
   13   algorithm. They are actively conspiring and competing with publishers.

   14   41. TX HB 4390 states (b) A person who conducts business in this state and owns or
   15
        licenses computerized data that includes sensitive personal information shall disclose any breach
   16
        of system security, after discovering or receiving notification of the breach, to any individual
   17
        whose sensitive personal information was, or is reasonably believed to have been, acquired by an
   18
   19   unauthorized person. The disclosure shall be made without unreasonable delay and in each case

   20   not later than the 60th day after the date on which the person determines that the breach, except
   21   as provided by Subsection (d) or as necessary to determine the scope of the breach and restore
   22
        the reasonable integrity of the data system. Facebook failed to protect the privacy of its users
   23
        when it allowed millions of account data to be stolen. They violated state law by not
   24
   25   informing the Plaintiff or those similarly situated within 90 days.

   26   42. TEXAS BUSINESS AND COMMERCE CODE TITLE 2, CHAPTER 17 DECEPTIVE
   27   TRADE PRACTICES says, except as provided in Subsection (d) of this section, the term
   28


                                                        - 15 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 19 of 180 PageID #: 40




    1   "False, misleading, or deceptive acts or practices" includes, but is not limited to, the following

    2   acts: (9) advertising goods or services with intent not to sell them as advertised and (7)
    3
        representing those goods or services are of a particular standard, quality, or grade, or that goods
    4
        are of a particular style or model, if they are of another.” Facebook acted illegally when they sold
    5
        the oculus device and then rendering it useless based on the disabling of the users account and
    6
    7   access to the device.

    8   43. Facebook represented that Moates was banned under their Qanon policy 3. Admitting they
    9
        considered Moates to be a member of the Qanon movement. On a press release on 19 January
   10
        2021, they called members banned under this policy “Dangerous Individuals,” “militarized social
   11
        movements,” and “violence-inducing conspiracy networks, such as Qanon.” These statements
   12
   13   are libelous. Furthermore, the boast “we also removed about 3,000 Pages, 9,800 groups, 420

   14   events, 16,200 Facebook profiles, and 25,000 Instagram accounts for violating our policy against
   15
        QAnon.4”
   16
        44. Plaintiff DC Chronicle was harmed because of the actions taken on Moates’ account. The
   17
        pages they used for their business model and to share news were disabled. The groups they used
   18
   19   for their business model were disabled. Their access to Instagram and Crowdtangle were

   20   disabled.
   21   45. Plaintiff DC Chronicle was harmed because of the actions taken on Moates’ account. The
   22
        analytical data on their news postings was stolen by Facebook when they disabled the account.
   23
        46. Plaintiff DC Chronicle was harmed because of the actions taken on Moates’ account. All
   24
   25   communications used by DC Chronicle were stolen by Facebook when they disabled the

   26   account.
   27
   28
        3   https://storage.courtlistener.com/recap/gov.uscourts.txed.202288/gov.uscourts.txed.202288.28.0.pdf
        4   https://about.fb.com/news/2020/08/addressing-movements-and-organizations-tied-to-violence/


                                                           - 16 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 20 of 180 PageID #: 41




    1                                       V. CAUSES OF ACTION

    2   A. DEFMATION OF CHARACTER – LIBEL (Texas CPR, Title 4, Chapter 73)
    3
        1. All previous allegations are incorporate herein by reference.
    4
        2. Mr. Moates is a private individual who does not hold public office nor is a public figure for
    5
        any purpose.
    6
    7   3. The foregoing statements made and published by the Defendant were statements made of fact

    8   that were false, misleading, or lacked context.
    9
        4. The statements made by Defendant directly and indirectly referred to the Plaintiff.
   10
        5. The statements made by the Defendant were libelous per se because they have injured Mr.
   11
        Moates reputation and exposed him to public hatred, contempt, ridicule, and financial injury.
   12
   13   6. The statements made by the Defendant were libelous per se because they injured Mr. Moates

   14   in his home, profession, and various occupations.
   15
        7. In the alternative, the foregoing statements made and published by the Defendant were
   16
        libelous through innuendo and implication. The Defendant engaged in the omission of facts and
   17
        context to frame their narrative. Since the Plaintiff was a former contributor, they had his email
   18
   19   on file.

   20   8. Defendant are strictly liable for damages caused by the libel.
   21   9. Alternatively, Defendant knew the foregoing defamatory statements were false or reckless
   22
        with regard to the accuracy of the statements.
   23
        10. Alternatively, Defendant knew or should have known the defamatory statements were false.
   24
   25   In addition, they did not do their due diligence.

   26   11. Mr. Moates is entitled to recover nominal damages, general damages, special damages, and
   27   exemplary damages.
   28


                                                          - 17 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 21 of 180 PageID #: 42




    1   B. Breach of Contract – Material Misrepresentation of Fact, Material Breach (Texas

    2   Statutory and Common Law)
    3
        1. A legally binding contract was formed between Moates and the Defendant.
    4
        2. The offer was accepted by Moates.
    5
        3. This contract did not apply to DC Chronicle and to date DC Chronicle has not signed an
    6
    7   agreement with the Defendant.

    8   4. The contract is Statement of Rights and Responsibilities from 2014. Moates has not been
    9
        notified or agreed to any new agreements. According to precedent set by the Supreme Court of
   10
        the United States, no new terms can apply because Moates has not been notified. See Douglas v
   11
        Talk America Inc.
   12
   13   5. The Plaintiffs paid for services including but not limited to use of user data for advertising by

   14   the Defendant, and monetary exchange.
   15
        6. Defendant breached their contract by not providing the platforms and disabling the user
   16
        accounts without cause. By charging the Plaintiff for services not rendered. By enforcing a
   17
        contract the Plaintiff did not agree too.
   18
   19   7. The Plaintiffs were damaged monetarily, emotionally, and suffered a loss of important data,

   20   reach, and communications.
   21   8. The Defendant breached multiple contracts when they disabled all subsequent accounts
   22
        including Instagram, Oculus, Crowdtangle, and Whatsapp.
   23
        9. The Defendant disabled multiple accounts in violation of the Statement of Rights and
   24
   25   Responsibilities. The Statement of Rights and Responsibilities does not have any prevision for

   26   the deactivation of Instagram, Oculus, Whatsapp, and Crowdtangle accounts. Furthermore, they
   27   deactivated the Facebook account without cause. The contract states “If you violate the letter or
   28


                                                        - 18 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 22 of 180 PageID #: 43




    1   spirit of this Statement, or otherwise create risk or possible legal exposure for us, we can stop

    2   providing all or part of Facebook to you.” The Defendant did no such thing. Simply having a
    3
        non-violent page titled Qanon is not legal exposure because any claims brought by the
    4
        government for simply titling a page Qanon would be protected by the First Amendment.
    5
        10. The Defendant breached a contract by making the false representation that “you own all the
    6
    7   content and information you post on Facebook.” If that is the case why is Facebook holding the

    8   Plaintiffs data hostage and not releasing what they admit belongs to the Plaintiffs 5.
    9
        11. The Defendants breached a contract by promising to “provide you with seven days notice and
   10
        an opportunity to comment on changes to this statement.” That did not happen.
   11
        12. The Defendants subsequent Terms are unenforceable because they say that “any amendment
   12
   13   or waiver to the statement must be made in writing and signed by us.” None of the future terms

   14   are signed.
   15
        C. Texas Deceptive Trade Practices Act
   16
        1. The Plaintiffs were a consumer of the Defendant.
   17
        2. The Defendant advertised goods or services with intent not to sell them as advertised. This
   18
   19   included selling ads for the pages, selling the Oculus and then rendering it useless, and promising

   20   services not provided. This also includes accepting payment of the Plaintiffs data but then not
   21   providing the payment of service to them. The Defendant made and continue to make false
   22
        claims while trying to sell their products including but not limited to stating that they are “your
   23
        pages,” “your groups,” and “you can download your data at any time.” The Defendant charged
   24
   25   the Plaintiff thousands of dollars in the weeks leading up to his disabled account and they

   26
   27
   28   5   https://storage.courtlistener.com/recap/gov.uscourts.txed.202288/gov.uscourts.txed.202288.28.2.pdf


                                                           - 19 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 23 of 180 PageID #: 44




    1   represented he would build a following this way. This was a lie intended to mislead him into

    2   their scam of taking money.
    3
        3. The Defendant promoted a pyramid promotional scheme, as defined by Section 17.461. The
    4
        statute says, “A person commits an offense if the person contrives, prepares, establishes,
    5
        operates, advertises, sells, or promotes a pyramid promotional scheme.” Facebook approved
    6
    7   advertising and continues6 to advertise and promote Advocare. The FTC determined that

    8   Advocare was a pyramid scheme and Advocare admitted and settled 7.
    9
        4. The Defendant knew at the time that the Plaintiff was advertising that they planned to suspend
   10
        his account, but they did not notify him. Instead, they continued to bill him for a following they
   11
        knew they were going to take away. The failure to disclose information concerning goods or
   12
   13   services known at the time of the transaction and was used to induce the consumer into a

   14   transaction whom otherwise would not have entered had the information been disclosed. It is
   15
        clear the Plaintiffs would not have paid for a following they did not expect to keep.
   16
        5. The Defendants mislead individuals by willingly changing the goals of advertisers without
   17
        telling them or notifying them. They admit to “we may broaden the targeting criteria you
   18
   19   specify.8”

   20   D. Aiding and Encouraging Suicide (PENAL § 22.08. Aiding Suicide)
   21   1. Multiple Facebook users had told Plaintiff Moates to kill himself. Each time Moates reported
   22
        these messages to Facebook and each time after Facebook staff reviewed the comments, they
   23
   24
   25   6

        https://www.facebook.com/ads/library/?active_status=all&ad_type=all&country=US&view_all_page_
   26   id=258046150625&sort_data[direction]=desc&sort_data[mode]=relevancy_monthly_grouped&search_typ
        e=page&media_type=all
   27   7 https://www.ftc.gov/news-events/press-releases/2019/10/multi-level-marketer-advocare-will-pay-

   28   150-million-settle-ftc
        8 https://storage.courtlistener.com/recap/gov.uscourts.txed.202288/gov.uscourts.txed.202288.28.2.pdf




                                                       - 20 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 24 of 180 PageID #: 45




    1   said that it was not against their terms and that no action would be taken. Thereby promoting the

    2   message sent by the users.
    3
        E. Data/Cyber Security – (Tex. Bus. & Com. Code § 521.052(a))
    4
        1. Facebook failed to take appropriate actions to protect the data of its users and as a result, the
    5
        Plaintiffs data was exposed to unauthorized users during the Cambridge Analytica scandal.
    6
    7   2. Facebook failed to notify the public regarding the breach and attempted to cover up how bad it

    8   was in violation of the law, Sec 521.053 9. Facebook accepted responsibility for the mistake,
    9
        thereby making them liable10.
   10
        3. In September 2018, Facebook again failed to take appropriate actions to protect the data of its
   11
        users and as a result, the Plaintiffs data was exposed to unauthorized users in which they could
   12
   13   see all the Plaintiffs private content. This was right after the Cambridge Analytica scandal.

   14   4. Again, Facebook failed to notify the effected users.
   15
        5. In March 2019, Facebook was exposed for storing millions of user’s passwords in plain-text
   16
        files. Any of the thousands of Facebook employees had access to these passwords. This was
   17
        extremely reckless11.
   18
   19   6. It was subsequently exposed that Facebook did the same thing for millions of Instagram

   20   users12.
   21   7. Again, in both instances they did not notify affected users.
   22
   23
   24
   25
   26   9 https://www.bbc.com/news/technology-56815478
        10 https://www.politico.com/story/2018/04/04/facebook-cambridge-analytica-data-users-502064
   27   11 https://krebsonsecurity.com/2019/03/facebook-stored-hundreds-of-millions-of-user-passwords-in-

   28   plain-text-for-years/
        12 https://techcrunch.com/2019/04/18/instagram-password-leak-millions/




                                                         - 21 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 25 of 180 PageID #: 46




    1   8. In two separate instances in April and September of 2019, Facebook information was exposed

    2   placing user information on a sever giving people access to users phone numbers, names, gender,
    3
        and locations.
    4
        9. Again, in both instances they did not notify affected users13.
    5
        10. In December of 2019, Facebook exposed 300 million users by giving hackers access to their
    6
    7   API which allowed them to scrape phone numbers, names, and user ID’s which were posted on

    8   the dark web14. Subsequent information about a second server came out in March 2020.
    9
        11. Again, in both instances they did not notify affected users.
   10
        12. Facebook failed in multiple instances to “implement and maintain reasonable procedures,
   11
        including taking any appropriate corrective action, to protect from unlawful use or disclosure any
   12
   13   sensitive personal information collected or maintained by the business in the regular course of

   14   business” and to “A person who conducts business in this state and owns or licenses
   15
        computerized data that includes sensitive personal information shall disclose any breach of
   16
        system security, after discovering or receiving notification of the breach, to any individual whose
   17
        sensitive personal information was, or is reasonably believed to have been, acquired by an
   18
   19   unauthorized person.”

   20   13. As alleged above, 2nd Defendants made information accessible to Facebook through the
   21   Plaintiffs cell phone including tracking internet browsing data, biometric data, health data,
   22
        location data, financial data, phone usage data, search history, and identifiers.
   23
   24
   25
   26
   27   13 https://www.technologyreview.com/2019/09/05/133154/facebook-has-leaked-419-million-phone-
   28   numbers/
        14 https://newyork.cbslocal.com/2019/12/20/facebook-dark-web-data-breach/




                                                        - 22 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 26 of 180 PageID #: 47




    1   F. Biometric Data – (Tex. Bus. & Com. Code § 503.001)

    2   1. At no time has Facebook provide informed consent required for the collection of biometric
    3
        identifiers as required by law.
    4
        2. Facebook ran a program called “Tag Suggestions’ which works by scanning photographs
    5
        uploaded by a user and then identifies faces appearing in those photographs. Tag Suggestions
    6
    7   uses proprietary facial recognition software to extract from user-uploaded photographs the

    8   unique biometric identifiers (i.e., graphical representations of facial features, also known as
    9
        facial geometry) associated with people’s faces. Facebook did not disclose its biometrics data
   10
        collection to its users, nor does it even ask users to acknowledge, let alone consent to, these
   11
        practices
   12
   13   3. From 2015 forward, Instagram collects and stores biometric data of more than 100 million

   14   users, without their knowledge or consent. Facebook then uses the data to “bolster its facial
   15
        recognition abilities across all of its products, including the Facebook application, and shares this
   16
        information among various entities. Facebook does all of this without providing any of the
   17
        required notices or disclosures required by Texas law.15”
   18
   19   4. At no time did the Plaintiff provide consent to AT&T to transmit said data to Facebook.

   20   F. Right to Adequate Assurance of Performance (Tex. Bus. & Com. Code § 2.06)
   21   1. Texas law requires “A contract for sale imposes an obligation on each party that the other's
   22
        expectation of receiving due performance will not be impaired.” Defendant violated the law by
   23
        impairing the Plaintiff (Moates) access to use the software on his Oculus Quest 2 and Oculus Go.
   24
   25
   26
   27
   28   15   https://www.thedailybeast.com/how-facebook-fights-to-stop-laws-on-facial-recognition


                                                          - 23 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 27 of 180 PageID #: 48




    1   2. When Facebook disabled the accounts of Moates Facebook, Instagram, Crowdtangle,

    2   Whatsapp and Messenger, it violated the law by impairing the product to which Moates and DC
    3
        Chronicle had a reasonable expectation of receiving.
    4
                                             IV. INJUCTIVE RELIEF
    5
        1. Plaintiffs request the court enter a permanent injunction requiring the Defendant to:
    6
    7          a. Reactivate the accounts;

    8          b. Provide the Plaintiffs with the data from the accounts;
    9
               c. Reactivate the software on the Oculus devices;
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                       - 24 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 28 of 180 PageID #: 49




    1                                  XI. DAMAGES AND PRAYER

    2   WHEREFORE PREMISES CONSIDERED, Plaintiff Michael Moates asks the court to issue a
    3
        citation for each Defendants to appear and answer, and that Plaintiff be awarded a judgement
    4
        against Defendants for the following:
    5
               a) Nominal damages;
    6
    7          b) General damages;

    8          c) Actual damages;
    9
               d) Special damages;
   10
               e) Exemplary damages;
   11
               f) Pre and post judgement interest;
   12
   13          g) compensatory damages;

   14          h) injunctive relief
   15
                                                                                Respectfully Submitted,
   16
   17
                                                                                  /s/ Michael S. Moates
   18
   19                                                                           Michael Moates, Pro Se

   20                                                                      Michaelsmoates@gmail.com
   21                                                                                     817-999-7534
   22
                                                                       2700 Colorado Boulevard #1526
   23
                                                                                     Denton, TX 76210
   24
   25
   26
   27
   28


                                                     - 25 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 29 of 180 PageID #: 50




                         EXHIBIT 2
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-2
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            30 1ofof180
                                                                     2 PageID
                                                                        PageID#:#: 166
                                                                                    51




                       1
                    2
                     3                      Exhibit A
                                                    A
                    4
                     5
                 \DOONONLJI-PUJNH




                     6
                     7
                     8
                     9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
     NNNNNNNNNHHo—Ap—tt—tr—n—nwp—AH




        20
        21
     OONQLh-PWNHOOOONQMLUJNHO




        22
        23
        24
        25
        26
        27
        28

                                               49
                                               49
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-2
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            31 2ofof180
                                                                     2 PageID
                                                                        PageID#:#: 167
                                                                                    52




      1      FACEBOOK                                                                              1

      2
                                                               Total spent by Page on ads about social 1
      3                                                        issues, elections or politics
                                                               May 7, 2018 - Nov 22, 2020
                                                               United States
      4
                                Michael Moates                                                       $9,941
      5                                                                                         See- spend deta


      6                                                        Recently spent by Page on ads about w
                                                               social issues, elections or politics
                                                               7 days • Nov 16 - Nov 22, 2020
      7         Page has been deleted
                                                               U it d States


      8                                                                                                     $0

      9
     10                                                        Total spent by Page on ads about social 1
                                                               issues, elections or politics

     11                                                        May 7, 2018 - Nov 22 2020
                                                               United States

     12                         DC Chronicle News                                                       $605
                                                                                                Sec- spend eta ls
     13                                                        Recently spent by Page on ads about
                                                               social issues, elections or politics
     14                                                        7 days * Nov 16 - No 22, 2020
                                                               United Stater,
                 Page has been deleted
     15
                                                                                                            $0
      16
      17
      18
      19
     20
     21
     22
     23
     24
     25
      26
      27
      28

                                                    50
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-3
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            32 1ofof180
                                                                     2 PageID
                                                                        PageID#:#: 168
                                                                                    53




                       1
                                            Exhibit B
                                                    B
                     2
                     3
                     4
                     5
                     6
                 \OOOQQUI-QUJNH




                     7
                     8
                     9
            10
            11
            12
            13
            14
           15
           16
           17
           18
           19
         20
     NNNNNNNNNt—t—HHu—Ap—H—np—‘H
     OOQQU‘IAUJNHOOOOQONKJ‘I-RUJNHO




         21
         22
        23
        24
        25
        26
        27
        28

                                               51
                                               51
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-3
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            33 2ofof180
                                                                     2 PageID
                                                                        PageID#:#: 169
                                                                                    54




       1
      2                                            Header
      3
      4
      5
                 Hi Michael,
      6
      7          We found that DC Chronicle News didn t follow our Community
                 Standards. It's against our standards to mislead people or Facebook by
      8
                 things like:
      9
                      . Misrepresenting your Page s identity or purpose
      10                 Using multiple Facebook accounts or sharing accounts between

      11                 multiple people
                      • Creating new accounts or taking other actions to avoid
      12                 restrictions on posting, commenting or sharing too much
      13                 Making it difficult to know your content's origin or making your
                         content seem more popular than it is
      14
                 We may unpublish, restrict or reduce the distribution of your Page if it
      15
                 goes against these or any of our other Community Standards again.
      16         These standards are in place to help keep Facebook safe for e eryone.

      17         View Community Standards
      18
                 Thanks,
      19         The Facebook Team
     20
     21
     22
                                              ' michael.moates@theriarrativetimes.org
     23
     24                                            Header

     25            Facebook           hV Su port Facebook                         ./w.vv

     26
     27
     28

                                                            52
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-4
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            34 1ofof180
                                                                     2 PageID
                                                                        PageID#:#: 170
                                                                                    55




          1                                 Exhibit C
                                                    C
        2
        3
        4
         5
      \DOONONUl-hUJN




        6
        7
         8
        9
     10
     10

     11
     11

     12
     12

     13
     13

     14
     14

     15
     15

     16
     16

     17
     17

     18
     18

     19
     19

     20
     2O

     21
     21

     22
     22

     23
     23

     24
     24

     25
     25

     26
     26

     27
     27

     28
     28

                                               53
                                               53
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-4
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            35 2ofof180
                                                                     2 PageID
                                                                        PageID#:#: 171
                                                                                    56




       1       Facebook <case-t-+aazqbxwp2fiwm4@support.facebook.com> Thu, Oct 8,3:4 AM '; •
               to Michael, me
      2
               Hi Michael,
      3
               This is Hannah with Facebook Concierge Support. I am writing in regards to your concern about email notifications you are getting from our

      4        FacebookTeam.


               We ould like to thank ou for sending us the information we recently requeste . We were able to investigate and seeing that we the Page
      5        https://vw v.facebook.com/dcchroniclenews/ is in good standing.


      6        1 understand that this may have cause confusion on your part and we would like to apologize . Furthermore, please ha e this reported as a bug y
               following this link: https://wivw.facebook.com/help/112662898402 935

      7        You may also review our Community Standards to leam more about our policies: https:// vAv.facebook.com/co munityslandards/

      8        I hope that I was still able to answer your questions and addressed your concerns correctly. If you ever need further support, please do not hesitate
               to reach out to us and we will get back to you soonest possible. You may initiate a new chat via https:// ww.facebook.co /business/help.
      9
               I am really glad that we could at least get some clarity on this matter. Please help us improve by taking a few minutes to complete a survey about

      10       your experience with me. We always want to hear from our advertisers about how we can improve the platform. The best ay of doing that is by
               filling out our feedback form: https://w .facebook.com help/contact/268228883256323. We suggest that you keep an eye on the issue and eep
               testing to see if a platform change / restores proper functionality to you.
      11
               We will proceed to close this ticket now. I hope the above clarifies and I want to thank you for bringing this issue to our attention. To support you
      12       better, Facebook's online support hours are from 08:00 to 20:00 UTC+8 (11:00 to 23:00 UTC+11), ondays to Saturdays.


     13        Thank you for contacting Facebook Concierge Support and we wish ou all the best for our business


               Best regards,
      14
               Hannah
     15        Concierge | Facebook Support - To leam more a out growing your business on Facebook, visit: https://f .me/learn-blueprint


      16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                                                                     54
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-5
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            36 1ofof180
                                                                     2 PageID
                                                                        PageID#:#: 172
                                                                                    57




          1
                                            Exhibit D
                                                    D
        2
         3
        4
         5
        6
      \OOONQUl-PUJN




         7
         8
        9
     10
     10

     11
     11

     12
     12

     13
     13

     14
     14

     15
     15

     16
     16

     17
     17

     18
     18

     19
     19

     20
     20

     21
     21

     22
     22

     23
     23

     24
     24

     25
     25

     26
     26

     27
     27

     28
     28

                                               55
                                               55
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-5
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            37 2ofof180
                                                                     2 PageID
                                                                        PageID#:#: 173
                                                                                    58




      1
      2
      3
                                        Your Account Has Been Disabled
      4
                                        For more information please visit the Help Center.
      5                                 Your account was disabled on Oct 20, 2020. If you think your account was disabled by
                                        mistake you can submit more information via the Help Center for up to 30 days after your
      6                                 account was disabled. After that, your account will be per anently disabled and you will no
                                        longer be able to request a review.

      7
                                         Go To Help Center
      8
      9
      10
      11
      12
      13
      14
      15   En lish ; US) Espanoi Fran ais (France) m;5;(f (*i > 1 Portugues (Brasil) italiano Deutseh

           Sign Up     Log In Messenger Facebook Lite Watch People Pag s Page Categories Places Games Loca ions Marketplace Face ook Pay
      16   Groups      Jobs Oculu Portal Instagram    Local undraisers Services oting information Center About Create Ad Create Page Developers
           Careers     Privacy Cookies Ad ChoicesO Te ms Help
      17             : C 20?0

      18
      19
     20
     21
     22
     23
     24
      25
     26
      27
      28

                                                                                  56
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-6
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            38 1ofof180
                                                                     2 PageID
                                                                        PageID#:#: 174
                                                                                    59




           1
                                           Exhibit E
                                           Exhibit E
          2
           3
           4
            5
       \OOONQUI-bUJNH




             6
             7
              8
              9
       10
        11
         12
          13
          14
           15
           16
            17
     NNNNNNNNNr—JHh—‘r—np—a—AH—nr—A—A
     WVQU-«WN—‘OKOWQQMAWNHO




                                                 57
                                                 57
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-6
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            39 2ofof180
                                                                     2 PageID
                                                                        PageID#:#: 175
                                                                                    60




      1     I itog om,                                                                 Log Into Another Account


      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12                               Thanks for Providing Your Info

     13                               We'll review your info and if we can confirm
                                       it, you'll be able to request a review in the
                                      Help Center within appro imately 24 hours.
     14
                                                         Done
     15
     16
     17
     18
      19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                                           58
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-7
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            40 1ofof180
                                                                     5 PageID
                                                                        PageID#:#: 176
                                                                                    61




                            1
                                            Exhibit F
                                                    F
                       2
                       3
                       4
                        5
                       6
                   KOOOQOU‘AUJNH




                       7
                        8
                       9
             10
             11
             12
             13
             14
             15
            16
            17
            18
            19
          20
                 WVQM-mN—‘OQOOQONMAWNHO




         21
         22
     NNNNNNNNNHHHHHHH—AHH




         23
         24
         25
         26
        27
        28

                                               59
                                               59
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-7
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            41 2ofof180
                                                                     5 PageID
                                                                        PageID#:#: 177
                                                                                    62




      1   Help

                                                                                                                                                                                                                                             Tue. Oct 20,2020 819:15PM
      2   Michael Moates <midiaelJrioatfisgifcenafratiYeliTCs.org
          To. Cafo!,n Everson <caro!yngfo axri>

            Canjiyn,
      3     F sl, let rr« say thank you for 83 the help you've gSw me n tr.e past Ton il I am in te s and my mother was crying earier. We've tost a3 d my gh s hool hotos because Facebook doatted my account It's rr.y understand ig that this might be an error gr en
            so e of my coSeagues v,tio ha-ve had I sues and ha them reslcned. ot to mention I had issues with my account last wee when I subm'ded a teket to me a su pevt t ey sa J y account as hi good stan ing, hoi orfy ave I lost y memories whi h I hod dear
            to m heart y age with my fans over 195*; is also gore. Can you please help e get t is faed?
      4     It's y I e. m job. and l am esperate fo help
            My accoir.ts are
             tt s /.'wA wfecebock.ccmtrea'nud'B lTioates (proOe)
      5      aps .'Awlacetook.com.'md a&'smoatfisl age)
             a sr'.vwwirLstag aTiccmi'mchiaaismoatos
            T anks,
      6
      7   Carolyn Everson <caf lyrgfD.com> \ .ed, Oct 21,2020 at 0.18 A.,1
          To, hfechael Moates <rrichael.mo3 .esgt eftarTatnx&Te$.org>
          Cc: Meghan Orbe <mcrte@fD.com>. Conrad Gtson <cfg@fb.c«n>

      8
            Loo ing into it as we spea Meg, m bus ness tee and Conra w l be on ths as well
      9     So sorry this happered hopr.g for some resolu ai



     10
          Conrad Gibson                                                                gg b.com* WkJ' 0ct 21 •2020 3:6 30 m
          To. fAdiae! Moates <mchael.moatesgthei-BrratiYeaTes.o g>
     11     Carolyn and Meg to BCC
            Hi M-chaeL m get stated on U nght away. Can you please a vise t e email addre s that was associated wt the sab'ed Faceboo account?
     12     Chee s,
            Conrad

     13     Conrad Gibson
            Global Business Group
            225 a k A en e South, 1Qn fioor, N w Yo k, NY 10903
            Facetcok | MobSe * l W1485 ;-534 | £mi c -gglb.mm
     14
                   On Oct 21.2020, at 7:18 A)4 Carol,n Everson caro' a.r b c oi> wto b

     15
     16   Michael Moates mchaet.m atesg hena atrvelms or >                                                                                                                                                                                   We , Oct 21.2020 at 8 27 M
          To Ccwvad GiKon <cfggft>. om>
     17     Miihati f.toatjsgincnarrat.vt .me:, o-c
            Thank you s much!

     18     Sent fro my iPhcre

                   On Oc! 21,20 ,8t 6:31 A/4 Coive Gison Cvm> rote.
     19               Caro,yn an Meg to BCC

     20
          C nra Gibson <cfg§fb com>                                                                                                                                                                                                          We . Oct 21,2020at830AM
          Tc ffehael /.bates <mchae! nvoatesgtlwnamadvet -es org>
     21
            Thanks (Achae III e in touch once I have an u date from toe account team.

     22      Conr.i;: Gibtni-


     23      22 P r / u-t r c,. -i.; f.-/- ¦¦ V. '¦ . I

     24
     25
     26
     27
     28

                                                                                                                                         60
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-7
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            42 3ofof180
                                                                     5 PageID
                                                                        PageID#:#: 178
                                                                                    63




                                                                                                                                                       Wed, Oct 21,20M at 9:01 AM
      1    Michael Moales <n¥chasl.troa!e5gfl» ajT3b\'etin»s &,g>
           To. Conrad Gison < 9gft.c0m>
            Okay, l.'ocft appreciated. Do you have sn ex ecte Ime frame? I'm sorry. I rei7/ hope ft's not somelr g I did.:(
      2      Sentfn rirri iPhcce


      3            On Oct 21,2020, at 8:47 AM, Conrad Gfcson cefggft cotu* vrrote:


      4            Ihariks, K'a iael' 1 ii be in tojch crce I ha're an update frtm the accujnt teari.


      5            Conrad Gibson

                   < ,V.. L'1..: Q< .:
      6
                              r:. ." f: !' v                    ;v        ' '

      7             Face cdl' f.' u'.?,t y           l i- l'.-:. c gSftcc.T



      8                 mageOOl.gift


      9
                                                                                                                                                       Wed, Od 25,2020 a!301 PM

     10                                                        m <cfggft.com'

             Ccf.rad,
     11      Quid: ques&oo ft e we sort th's out wdl a'J of my ata be preserved? Also, do you haw an idea on tming

             Thanks,
     12      Michael
             Ser.t from my iPhone
     13
                    On Oct 21,2020, at 6:18 AM, Caro n Everso caxfyn gft corr> wrote:

     14
     15
           Conrad Gibson dggft.com>                                                                                                                    Wed, Oct 21,2020 at 4:47 PM
           To: Mschaei Moates <mi-*3fii.moatesgft6n.arratrretmes.org>
     16
             Carotjn and Meg to BCC
     17
              Hi Mch el! No updates just yet, but I can assure you the tea is wo king on tns ai Ifl revert bac as seen as I a e a iHonal in'orma o .

      18
              Cheers,
              Conrad
      19
              Germ'd Gibson
     20
     21       2 P,rt- n cFui'li ¦: ¦:•: r.c.-.

              Facc-bo: 'l";t t:' l'./: Fr n cftgfccoT:

     22
                ¦tCEBOOK
     23
     24       From: Michael Moates <michael.mo21es@tl1en3rratrvet1mss.org>
              Date: Wednesday, October 21,2020 at 4:01 PM
              To: Carolyn Everson <carol n@fb.com>
     25       Cc: Meghan Or e <mo be@fb cont>, Conra Gibso <dg@fo.com>
              Subject: Re: Hetp

     26
     27
     28

                                                                                                                                         61
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-7
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            43 4ofof180
                                                                     5 PageID
                                                                        PageID#:#: 179
                                                                                    64




                                                                                                                                                                                                                                                     Fri, Oct 23,2020 at 5:37 AM
      1    Michael Moates <mic 3el moatBs@i enan-ativeti-nes.org:>
           To: Conrad Gibson <dg fo.com>, Carolyn Ever on <carolyn@fo.com>
            Conrad,
      2     I knew the team is stil working on my account owever, I wante to share a te pieces of information with y u.
             First, I was aving issues w my account the week before a was shirt down and I s bmitted a ticket to the me4a porta! asking for assistance to e si e I as in c mp ianc and as t l by Facebook s support tea t at y ages were in good standing * The
      3      support number fo txir reference is 685631522349360.
             Secondly, I have ut nearly SIO.ODO in a s on FB since May of this year. I paid Facebook $1500 the day before m account was disab'ed and was inaKe to use the mone I paidfovesfed in ads.

      4      Thrdf , a ound 50 college students ho work for my 5G1(c}3 non-profit charity depend on m abSty to are access to our F8 pa es. They are news inte s who rits for m organization and get pub ishe so the ca ea college credts. This has been
             cfetrimental to them and me. I a not su e what to teli them or m staff at this time. We are going on da four and I am onderin if I should tel them to eek other oppertu tes.
             I reaSy nee an u date so I ca mo e forward Ptease. please help me et this r solve . It s not only personal to my family and I ue to m person ! ictures and ata but also to my students and organization.
      5      Michael


      6    Conra Gibson <cf §fo.com>                                                                                                                                                                                                                Fri,Oct 23,2020 at 11:22 AM
           To: Michael M ates <mkhael.moatesgt enarTativetimes org>
           Cc: Meghan Orbe < rorb @fb.com>, Carolyn Everson <ca o m@fb.com>
      7
             Hi Mchaei,

      8       p logies for toe elay as I o ke ith our team on our reguest. I hear back this morn ng and it seems t at your accounts were isabled ermanently and, due to poScy gui elines, they are unable to share why the accounts were eactivate . I a so sorry t is
             happene to you I as e for more information, but they were unable to share with me. I ish I could give you a better explanation, but unfortunately e have these rufos in p'a:e to rotect a user's privacy. I know t at ou ha a tot rf p otos saved to our accounts
      9      that you wa te to access The provide me w th toe fof wrng mformatem o how to request data from a ose account:



     10       He can learn about wfiaf M s of da fa are ava lable to h m, and ow to access A via the follow ng fats. If he is sW havfog issues accessing his data, he can also cor/act u through these tanks and we'd be happy to assist further.

              ht1. S'/(,,v, ,v;f2cet-c-o rorr/nc'p. rcrf3*.t:ig0237£35520<l53_
     11        tt s://hE'p mstagram co rr/contec'. '5055359731 ?6353_



     12      Also atta hed is a screenshot showing t e step he can take to request ata for ( a c unt u hg t links atxr.e.'


     13      Again, I a so sorry this a ened to your accounts. If there is anything els please let me now.


     14      Cheers,
             Conrad

     15
             Ccnrsti Gihscm

     16
     17
     18                                                  Screen Shot 2020-10-23 at 12.23.54_PM[31. ng
                                                         152K

      19
             ichael Moates <m:<±ael cates@thenarratjveGTes.org>                                                                                                                                                                                     Fri, Oct 23.2020 at 12.01 PM
     20     To: Conrad Gibson <cfg@fo.com>
            Cc: Meg an Orbe < cxb @f .com>, Carolyn Evers n <card n@fo.cwn>
              Conrad,
     21       I ha e a cou le of questions. First, hen I Pic on toe bnks you sent to g t my ata it says page not found. This oes 't work. Ar sug estions on that front?
              I ave to tell y u and I mean no isres ect but I dont befeve I have done anything wrong. I te'seve I am berg targete . I haven't one anything questiona l , i nee to know hat the l gal serv.e process is fo Fa ebook.
     22
              Thanks,
              Michael
     23
            Conra Gib on e ggfb.conp                                                                                                                                                                                                                 Fri, Oct 23,2020 at 2.02 P
     24     To: Mic ael Moates <rrtch3 .moates t enarratoeimesor >

              Hi Mc aeu
     25
              1 a checking on a new fin as well as our seco question. 11 crcle bad; ith an up ate ASAP.
     26
     27
     28

                                                                                                                                               62
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-7
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            44 5ofof180
                                                                     5 PageID
                                                                        PageID#:#: 180
                                                                                    65




       1   Conrad Gibson <rf9@fb.c0m>
           To: Michael Moates <m ta moeles§ll ff3faetme$.or9>
                                                                                                                                                                                                                                         Sal Oct 24,2020 at 9.38 Mt

           Cc: Meghan Orfce <rrorbe@fb.aHn>, Caro,yn Everson <carctyn@fb.com>, Cowad Gibson <cfg@fc.com>
      2
            HiMchael

      3
               ofccies, these tek% brfow are active (the orig al Ink had a space on the end that was reeing you to the error page):
      4
                • FB Lin : h 7f.$' / vr,fa:e oo ccm.'heip/cwtKt l 80237685820953
      5         • IG lin : hrps:.'/hrf instagra Jm.,con!3':t,505535973176353



      6     Regarding an a eal information shorfd have been em&fod to the emal ad ess associat d with the accounts with snstructicm to appeal this edsfon. You can a'so fin t at information ere as wet Hc!p Center resources, . Ape gies again, twt I was not
            gven any s ecie informs ton as to w y foe account was dsable as they do rot s are t is informa ton to protect user p ivacy

      7
            Cheers,

       8    Conrad


      9     Conrad Gibson

             Exr; •j i .f: At'i ta'A to Cmtfo Everr.o .! GCor 3;ia rio1 •: :o;r
      10
             225 Paik Avenue So t 0 ffoy. mvY rk f, v 'iCCo

      11     Factbook Ifot . •; kot.-ti A-CA'; E/n; cfg@fo.com


      12
      13
      14    From: Michael Moates <michael.moates@il19narraiivelime3.or9>
             Date: Friday, October 23,2020 at 1:02 PM
            To: Conrad Gibson <c1g@fb.com>
      15
      16
           Michael Moates <micfiael.irtoates@thenafrafrre6 es.0fg>                                                                                                                                                                     Sal. Oct 24,2020 3110:36 AM
      17   To: Conrad Gibson <cfg@fo.com>
           Cc: Meghan Qrbe < orbe§fb.com>, Caro yn Everson <caro!)n@f .com>

            Conrad,
      18
             I'm not tr g to be diffierft but I didn't receive a y email a ut an a p al.:(

      19    Se t Ir n my iPhone


     20    Conrad Grbion <cfg§ib.com>                                                                                                                                                                                                  Sat Od 24.2020 a! JW4 AM
           To: Mi ael Moates <m rf\aei. oates@then3rTa5vebmes.o g>
           Cc: Meghan Orbe <rrtofte@fba>m , Carot n Evason <caml)to@?b.com>
     21
            Sorry about tea Mchael. The informaton in the e'p ce ter wil ave the same Hormaffon teat would ave been to the ema l. Ywj can ind it here: ._H?'p Center resource" .
     22
     23
     24
     25
     26
     27
     28

                                                                                                                                      63
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-8
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            45 1ofof180
                                                                     3 PageID
                                                                        PageID#:#: 181
                                                                                    66




                         1
                                            Exhibit G
                                                    G
                      2
                       3
                      4
                        5
                   \OOOVQU‘I-PUJNH




                       6
                       7
                        8
                       9
            10
            11
            12
            13
            14
            15
            16
            17
            18
     NMNNNNNNNMh—db—AHb—Ib—tu—At—At—Ab—A




            19
         20
     WQQKJ’IvbWNHOCOONQKJI-PWNF—‘O




         21
         22
         23
         24
         25
        26
        27
        28

                                               64
                                               64
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-8
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            46 2ofof180
                                                                     3 PageID
                                                                        PageID#:#: 182
                                                                                    67




      1    Access ng and Do nloading Your Faceboo inform tion #980943342389228

           Face book <case+»aa2q f4!t3 td yppo!tfa eboolLCom>                                                                                                                                                                            Oct 26,2020 at 7.54 AM
      2    Repty-To Fa e book <ca«**aazq!fl4tt3p* §-suppcrt faceboo .eom>
           To fAchaeLmoatesgthenarrativ taDes.org
            H:.
      3         e rece ed your re uest to team mere atotrt your Facebook mformatom The FacetxxA account associated wM the emat address you provided to us
              '.tf/S' ,,v.v.v.,t5cet: cC' f. iTL,lecst'ie rTriS 7rE -CR

      4      Please note, our team is unable to he p rrdi logn or accouJi! access quesbons.
             To iearn more ab ut hy your profile may have te n d satted, c ease visit the Hetp Center.
             Mps/ iVAv facebook ccm,,he'p/tC S73'C 637C553r,!, -f-CR
      5      If ou Wnk your p ofi'e may have been tfsafrled by mistake, you can request a re ew of this d oson.
             W en logging into you account entermg o ema l address and pasrwr , >-ou w* be red eded to a pag that irfoms y u tnat yo r aew nt has been disabled. On-screen instruebor* can a'-e you through a tew step* to request a tevww

      6      If our accctmt hasn't been saWed and you're ab'e to kg in. ou ca access your Face bock information s'rvg ou sef er.ro teds
             You can access s ecie ty es of yo jr Faceboc m'ormalon pjdi as photos, post , reactons and ccrrjments, sng the Access Your Inf-drmatxn tool.
             rrttiisn'. .v.vr.facet Cvk.ccJT.'yc'u .Jr.ter Tstcrj'lfC-f R
      7      You c n also ownloa a co of your Faceboo in'orma jon usmg the Ocw n oad Your Information tool:
             n'.tps'/'.v. .vvte etoc.t o'.n-c d ik'fcf-CR
             For more nformabon on ho* to download our information a d whafs in your dowrkjaded fife, please vsit the Hel Center
      8      rC1pskl,y.vTvr3cebcokeeiT, hep'7f 2o02 O?0 <C'4d efrCR
             If ou s' ave quesbors out gett ng a copy of your Faceboo information, lease repl to die email and well do our best to help ou
      9      Thanks.
             Prrvacy Opera bo ns
             Faceboo
     10
             >On Sal Oct 24.2020 14:12.06, Michael oates wrote.
             >My usemarr* is real mcteelsmcares
     11      >Page is michaelsmaales
             >Seni from my iPhone
             » On Oct 24.2020, a! 4.05 PM. Facebook <ca-.e*-r232qn !:3p»dgs.-rf"M faceknoi- cot> wrote.

      12     » Hi.
             » You've menbon d that you are tockng for help win ou? Faceboo account.
             » Howe-re . if* not dear to us tiroh eccounl ou are locking f r help w th
      13     » Pease see the Wo ing artde fo detats on ho* to fin your account
             » h'rps .'. .v. w cno e ccm. u 'iTq-i'iiq. y'YrVrV.fa eb'rC':? C' v.hf-l[i 2776 c i5722.v':C4Gi:
             » If you ccid then repfiy back to us th use name* e wvi then be abte to further a sst ou ith your issue
      14     » harkyou.
             » Prrra-r/ Operators
             >> Facebook
      15      »> On Sat Oct 2 .2020 03 26 53. Mchae! Moates wrote
              »> I can't access accour! for the ewntoa .
              »» On Sat, Oct 24.2020 at 10.09 M Facebook <
              »»case-vaa o' int cg'Supt'Crt faceboc com* wrote
      16      »»Hi.
              »» Than s for ontortng us about access ng our personal ata. Pease ncte
              »» ve rovide a number of self-seiY.ce tools that altew you to access and
      17      »» owrtfoad specific tofrymabon e have about you
              »»- Logm issues
              »»
      18      »»if ou can't access ou Fa ebook ac ount please Wow the instructions
              »» you see hen ou try to log to. Find mere information about hat yew can do
              »>> in the Help Cente https i.v.v. cog'e convu'i7q:K:ps v,v,-.'/ f cr-t ii com.he'p uolite.i.Ms '             ;3D;?&so-jrcc 3T,v-:r'la(>ilus if:!4:?g:if2' A::' d usg'AC-A;j.V'kPrCA&3<T.fTsVfM cS

      19      »» Our tea cant asset w.th issues re'at d to accessng your a ccum
              »»• DisaWe acce t supp n
              »»
               >» if yog can't access you* account ecause it has been dsab' by Facebook
      20      »» and oube eve it has been satl by mistake you can request a review
              »» of tfvs ce on.
              »» V.h& togg-ng nto your account by entering our e ai add ess an
      21      >>» asswor , you w--1 be redrocie to a page thattotoitis you that ur
              »» account has ee dsabfe . On-screen instructors ca take you through a
              »»few ste s to requ st a revew.

      22      »»- Deact-vated ac ount
              »»If yo'£ account is currently deactivat d, ull need to first reactvate
              »»rt m w er to a ess y ur Facebock account infermaton. You can do t is by
      23      >>>> toggrtg back m wit y ur account emal and password
              »» Gjj help w.t reactivati g ou Facebock a count
              »»|.:Tp-),'.w'.v.vgco5’e ro'n.,u:-:'' q:|-.:t:.s ¦',.vAv.f3cc-t< rk(.om. tirlf.,712cc-6'i654rr!fe9?re':..     3 .Tr,p».ust :J 4i763l2: 4v: s3- CvY,:w2zr%'lXF MlJ.Ji':Wf .,h<
              »»
      24      »» Once y u've togged into our account, you can usa our se-tf-serv e tools
              »»to access a d dowrfoad y ur infennabers.
              »»
              »» You can access specific t es of your Faxbcck i formation such as photos.
      25      »» osts, reactions a comments us ng t e cce s You In'ormat n tool
                                                                                                                          ra!ii;,stott04t?t212n yittj5u-:.g-A0vY.T,Oij: .vcr-'J00VCpD: f,r.f/ G2.;

      26      »» Y u can al o ownloa a copy of toe Wormaton you have provded to
              »» Fac bock usin to* [kmwrtoad Your Infenraton too*:


      27
      28

                                                                                                                                             65
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-8
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            47 3ofof180
                                                                     3 PageID
                                                                        PageID#:#: 183
                                                                                    68




      1
            «)417e3l20000C0Jusg=AO iv/2Bp!nHmrDJURgr3»9q4P
           »»
      2    »» You can doArtoa your information in at HTML format that is easy to view,
           »» or in a JSON format, w ich wit a!kr« you to transfer ou information to
           »» another service.

      3    »» For ore info maton on how to down'oad your information and w at s in
           »» your cwntoaded fie, please ml the Help Center.
           »»
           »» http3y/vAsv .9CC 3'exomfofl?QIh1ps/. vww.face»X)Ct<c m' elp/21280259207464 !/?fer«3Ocr&sourc€::9T3::-:m3pSust=tG041733l2COC00C|Suio=AOvVa,v2iivX4Qr6P?;dQYe!Ly-XPy bk
      4
           »» Dowrioatfeig your information is a passw rd-p otected process t at only you
           »» wi ave access to. Once youVe created a file, it w t be araifabte for
      5    »» ownload fa a few ays.Your owt oaded fife may contain sensitive
           »» Wormatfon. You shoiid keep it secure and ta e precau ions when storing,
           »» sen ng or upfoac g it to any tter services.
           »»
      6    »>> You can also access fo mati n about the Werests we use to target a s
           »»to your A s Preferences (h:tps (,vl «googfe.com,uri?q=http3 ./,,v,v.v<face x' .coni.,ads/ !£fe:crces& oufce-gma; iniap&'j5t=tc041733120009ti0Susg=AO- Va,.v:H5=soUD t,roOSVAu £)lan<l
           »»y u can manage or tfscormed the informaicn t at businesses i
      7    »» organizations share with Faceteok about your interacborts on ttfor apps an
           »» webstes by u ing the off-Faceb o actrrity tod {
           »» https:/iV.n,1 .v.goo3fe.coni,urt?q= tlps7/nwwfa:ebook o,Ti off_fsceboo _acy. ifySsou:c5:giTa! :n 3pS.u3t=1604178312iXi000{S'jsg=AOA 5wfoa; 'ACpCctKkXrrlUcv,Ux2i).

      8    »» You can mana e foe content a d formation o s are when you use Facebook
           »»throu i the Activity Log to :
           »»
           »» h c.s-7/w >v.goo3l5.com/uri?q:ha s'//.v,Vr rfeceb3o .com. ne!p. 4 7 13C672945092iscL!rcc=3mal-;m3pS,jst=l6C4t7fi3i20u0C;03Susg:A0-A,5ivCe:JoETZ:f5k 'ifrKJ 3pzCS.
      9    »»
           »» To team more a out foe categori s erf our Faceboo information avalabte
           »»to esj, lease visl foe Hel Center
     10    »»
           >>>>h? s:/1V,v.v/.9Oog s.com'uri?q-httpsf/AV,w.fo:ebod:com hc-!p:9 039S1C.?0a5762?f t3Dc &soi'rce= m8'l-!rr,8p4-jSfol&Xl78312(>XK)00Susg=AOvVaw O9T vAiiUy2BgiE-&d/<72
           »»
           »» Fn , also encourage you to review our Data Pdc , which pro ides a
     11    »» eschptiwi ci foe in'o mafe i e colect and how it is used and shared:
           »»htt s y4vAw.gc-0'3fe.com ufi?q=htt ;'/;,.,,v;w.fos€too .co 'po''c/.fjt'p?ref:, 3DcrSsource=gTi3:-:.TOpSu:t=fei4l733120WOCO sg= OvVav,'3ejl3_rG2-_TO-SC;7op3T

     12    »»if you have a dter questen or conce , tease visit rivacy Basics (
           > >>htfosy/wvvw.gco3te.comi,uri?q=haps7/Avvw.faceboo . om abou' e53icsSs H.rce=gmaif-!fnap5ust=16Ml7e3t2O3 tX)Oius =A0A a.v2?QV7qRdcfo gCv.)X2«F65g)offoeHetpCe ter(
           >>>>h!tps A r*.gw3fe.wm,uri?q=h,Jp37/A ft w.facebookcom,he,p4stwTce=gm3 i apAust=16 )417e312COOOO{«usg=AOvVa-A3eAe |lb8XV9AJ367i:aODD,,,/)fcf8<kWonal h rmatiw.
           »»
     13    »»If you have more questions about accessng ato ckrAnfoa g your
           »»i formatio , please reply to this mes age.
           »»
           »» TharAs,
     14    »»Tte Faceboo Team
           »» -
     15    »> Michad toates
           »> Joum st
           »>A 1201 Ctewtan St #1024, Denton, T 76201
           »>M 817-995-7534 <M7-939-7S34>E ir.Hfoaef mv.atesSgmarf com
      16   »> chaefsrroatesg malc
           »> haps7,\vwiV50Cig',econi,u;i?Q=hltps'iw.wm.cha?tiioatescom&source= maii-im3p8ust=iCO-t178312000000iusg::AOA aiv1 lsAycCi .) E-u2SYYNJZB <hi;tp-s:f/.v.v,vgocg,ncomIun?q=hiips:i.V.vvw.rvch2-2lmoates.com.l&soorai= n3.!-im£pSu t=
           16041?8312000ffiOSusg=AO Va . 1zX5VYf2goEcv,n35VK7vsdQ>
           >»<hnp37, ;,',v/g: 03'ccom/ur o:hhp/'V,v.wf3C€DC'0<.CG . f5avnrhafi n-ioatssSsowce:gma.l-:ma ius:;;:1&04t763f20C'{()OOSu c=AO Va,v23dJXPe8abG£;Bz-c! Sm3n>
      17   »><httrs7 Y,v.,wgC'O3!ecOiT/un fo=h tp7. ,ViVwinsfograTicom, d i2ei$friO3tes'isource=3rria.v:ni3pSust=160-il783l2000C-00Ju5 ::A0vVa.vyn'B.A17t Ch Vo5>
           >» <h tpf' v,vlv} '03le comiur7q-litto71 , ,v,\vf2cetn <.c >m rn:-hgel5moales 4soufce-grTi3:-n',3p&u$t=i6C417a3l2'XO;OGfiu- 5'AOvVaw3K(ie;OHR Fo2-Sy.4.-.RU>
           >>><h;tpf.7;ftv,vvgco3fe nir/urPq-h? 7,v,v,wirTidPcOT:naiTi?/rni794i01 /S Ojn:e=griU'-!.T:;<p!.iist-t6941783i2i OO OOSusg-/AOvVav,,2T tS6hWC)oOEl4ui APot>
      18   »> <ti!tps'7 .Wi /gco3te co ;ufi"/q:http,/iWV.viy ut|jtooom( clianneVUCQitnnrhPr7QgUHvr\VlZSRQitoufoe=grria'c-ifr,3pSu;til6341?63l2()OOOOL'&u jrAO< ci< zLpLiTi-5Ti.'.S2iff''i';;S'i .y7>
           »> <iiltp3 ,i ,v, ,q',03 ec 'm,ur q=h!t yi»sv,v. lhed'iroT/iniTClicc!sn--o3 le f1sourre=gTa '-.riap&ust 165 178312(i00Cl033iS'j-AOvV2. 3DC -C'SB7gPP7rY579AUt>
           >» <hti v7)i,,Vi ,v geo] e cnm,'un7 ::https//r, 3,2p. 3m Oni.lfri;i.fiae iniOa!kS isojice-Qm3:-:7i3p&u:t-16CMl783l200C' 00uus9zA0vV3'.s0,.r'<YHi,,yOR3Ai3dRU:35K4qj>
           »> IMPORTANT: The c nte ts of this e al an any attachme ts are confide tial.
      19   »> ey are inten e for foe named recipi nt(s) ohy. If you have rec ived
           >» this em by mistake, please notify the sen er immediat ly an do not
           »> dsdose the conie s to anyone or make copres thereof.
     20    »>



     21
     22
     23
     24
     25
     26
     27
      28

                                                                                                                                66
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-9
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            48 1ofof180
                                                                     2 PageID
                                                                        PageID#:#: 184
                                                                                    69




          1
                                            Exhibit H
                                            Exhibit H
        2
         3
        4
         5
        6
      \OWQONUl-PUJN




         7
         8
        9
     10
     10

     11
     11

     12
     12

     13
     13

     14
     14

     15
     15

     16
     16

     17
     17

     18
     18

     19
     19

     20
     20

     21
     21

     22
     22

     23
     23

     24
     24

     25
     25

     26
     26

     27
     27

     28
     28

                                               67
                                               67
Case
Case 4:20-cv-00896-ALM-KPJ
     4:21-cv-00694-ALM-KPJ Document
                           Document 20-9
                                    4 Filed
                                         Filed
                                            09/07/21
                                               12/28/20Page
                                                         Page
                                                            49 2ofof180
                                                                     2 PageID
                                                                        PageID#:#: 185
                                                                                    70




      1    Request for Comment

           Micha l Moates <n-ich3el.rro6te$gthertafratf> trr.es ceg>                                                                                                                         n, Od 23,2020 at 12.52 PM
      2    To: f'diSir.ogft c m


      3     I wanted lo reach out b give ou an opf-wtufcty to give me a comment fcr an op-ed fm wrSsrg. I have spO en wi h a manstream meda source who is going to pc tos up an I fee! that it's only jus'jfed that I ta . with you gu s fast.
            My Facebwk account v, s satted this week without wamhg or exptana on.} was cha ed $1500 try FB the r ght before and has-e spent nearly $10k di ig the pavdemc FB cut off rat o ly me but my non-profit chant w ich helps coSege students who want to
            team about Jou alism to get pubSsh d.
      4     Last week, I got a warning from FB and I ema.te support through the meda support pane! and was tdd tost i was n good stand ng an t at th «err,e to be a bu . It seems as though it was not a bug
            My las! ost was about Jesus. I don't post an thing vu ga o votent
      5     like I sad I am riting up an ope to get ubished by this source an also have an i terview sche ule . I a a'so ei tenr o tcr.s fa ftgaton. Facebook too m tveSrood, m me.T r.es, and toey estrcryed an ho e these students a e of etting putfishe
            gettmg Wemshsp cre4ls this tate to the semester.

      6     I wit drop everything if we can get this fixe . I would rather ave t is fixe t e c eate a sto m.
            Do you want to com ent or he'p?

      7     Thanks.
            Michael

      8
           Fldjl Slmo <fsd;: smogToco > Fri, Oct23,2020 at 1.00 PM
           To: Mchaet Moates <mich3al.mo3te5gtt10r1arra votrr1C-s.Ofg>
      9    Cc: Pri a Morga <p i a org3gfo.com>

            Hi Mchael,
     10     I want to lock into wh t at hap ene - can you give me t e e a t a dress that was associate with t e account that was dsatte ? And ideaty do you also have the A Account ID and the U L to t e Pa e 0! ycut chant ? Prr a 'i fotcw u .
            T a ks!
     11
            ichael Moates <m!Ch«L oates§f                                                                                namatvetrres org> Fn. Od 23,2020 at 1.04 PM
     12    To: Fidj Si o <114,1 s&ro@?b.ccm>
           Cc: Prr a onga <pri amof>3agfo.ccm>
            Sure!
     13
            Ifs my entre account inciudng my Insla ra an my Fac boo pages.
     14     T ank you so much!
            Sent from my iPhone
     15
                    On Oct 23. 020, at 1:01 PM, Frig Smo <!4, sto d com> wrote

     16
      17   MJchMl Mo tes < tchaei.moatesgthena/rative*.frejofg> Ffl                                                                                                                                          123,2020 at 105 PM
           To: Fi Smo <f i *gft.ccm>
           Cc: Prrya Manga <pf5yamonga§fo co >
      18    Just to clarify I don't have access to my ad acc unt number anymore but I car, see based on t e ad Ibra y that I've s e t ose to 10 .
            M prof.'e is:
      19    wtps7l .vw ureL-TO- com-es Tuha most-.'.
              y Irstagram is.
     20     HTTPS /rv.v.vvinslag am ccrru'rrtchac-lsmost.-
            Sent fro y iPhone

     21             O Oct 23 2020, at 1.01 P . Fd-i Srro <f.:, s-n-.-.S :.. wrote


     22             Hi cheel,

     23
            riya Mong vprry rengagto ccm>                                                                                                                                                                                                        Fn, Oct 23,2020 at 1:19PM
           To: Mcha t oates <rr haelmoa1esgt 5n3m36vo mes.ofg>. Fk);i Smo sm g lb com>
     24
            Thanks MchaeJ Via ave some more info shorty • thanks for your patence here!

     25
     26
     27
     28

                                                                                                                                            68
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-10
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              50 of
                                                                 1 of
                                                                    180
                                                                      3 PageID
                                                                        PageID #:
                                                                               #: 186
                                                                                  71




                       1
                                            Exhibit II
                                            Exhibit
                    2
                     3
                    4
                     5
                     6
                     7
                 OOOONQUIhUJNH




                     8
                    9
            10
            11
            12
            13
           14
           15
           16
           17
           18
           19
     NNNNNNNNNt—Ar—An—au—Ab—AHHHHH




         20
         21
     OOVQUl-PWNHOQWNQm-PUJNH




         22
        23
        24
        25
        26
        27
        28

                                               69
                                               69
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-10
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              51 of
                                                                 2 of
                                                                    180
                                                                      3 PageID
                                                                        PageID #:
                                                                               #: 187
                                                                                  72




       1
      2    Your Facebook Ads Receipt (Account ID: 19700066699716 3)
                                                                                                                                                                                 Sit Oct 10 21-20 a 2C9 PV
       3   Fatcbcok Ad* Team * vafusc-nrc(ic&toei..o
           Rtf y-To. nc- tpty <r tpi,- 1ace&Xbsri l £Ci
           To Ua rae! Mm s mia'ijgjE arat-.e . es Of9>

      4                                                       Jjj Receipt for DCC (Account iD 197000G869971643)


       5                                                      Summary
                                                                                                                 Oct 1. 2020, 12.00 AM - Oct®. 2020.11:59 PM
       6                                                      $1,404.85 USD                                      Facebook Ads
                                                              You made this manual payment                       V!sa*7979
       7                                                                                                         KD388X2CK2


       8                                                             M.£c Fre dom - .10                                                              n.351 S1.026.25

                                                                     Ccnser atr.o Erasgent nt - .10                                                   1.064 $93.54
       9                                                                                                                                              3.264 $260.03
                                                                     D.IT. GOP. Moderate - .10

      10                                                                                                                                                              Si,404 5

                                                                                                                                                                      $ ,40465
      11
                                                               Trsfisacticn ID..;
      12                                                       Thanks.                                       Manage Your A s                       See Full Receipt
                                                               The Facebook Ads Team

      13
      14
           Fa ebook Ads Team adre tse-n rec S-JfPsrtlicetoc i                                                                                                                    Sat Oct 10 2020 at 2.05 PM
           Reptylo nc-epty <r.of«>.y8»a:»toc nai ccm»
      15   To. (Acnaei Uoaics c tchsei mcattsgtne anaf.'ew es ofg>


                                                                         Receipl for DCC Account ID. 197000086 9? 16 3]
      16
                                                               Summary
      17                                                                                                          O t 9,2020, 7:30 M - Oct 10.2020, 1:00 PM
                                                               $73.22 USD                                         Facebook Ads
      18                                                       You made this manual payment                       Visa 79 9
                                                                                                                  OD3B8X2CK2
      19
      20                                                             l. isc Free om - .10                                                               609 $55. 6

                                                                     DJI. GOP Mo srals - .10                                                            129 $11.77

      21                                                             Ucirtstr/aiive Engsgemeni - .10                                                     65 $5.99

                                                                                                                                                                        $73.22
      22
                                                                                                                                                                        $73.2

      23
      24
      25
      26
      27
      28

                                                                                                                     70
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-10
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              52 of
                                                                 3 of
                                                                    180
                                                                      3 PageID
                                                                        PageID #:
                                                                               #: 188
                                                                                  73




       1   J* ! Gmail
           Your Facebook Ads Receipt (Account ID: 1970006869971643)
      2
           Fscebook Ads Team <a£frefbse-rweplyg5Lwo.l.facefcoc* com*
           Rep!y-To. r xetty oitteptygfecetoo ma com*
       3   To: MxAaeJ Moates frjcftael.moaiesSthe arral e'.iT.es org>


                                                                        Receipt for DCC (Account ID: 19r00068699716 3)
       4
                                                              Summary
       5
                                                                                                                 Oct 9, 2020.12:00 AM - Oct 18, 2020.11:38 PM
                                                              $1,421.00 USD                                      Facebook Ads
       6
                                                              You made this manual payment                       VJsa 7979

       7                                                                                                         P65L7XJCK2



       8                                                      : f. ijo Ffeedom - 10                                                                  11,600 S1.048.42

                                                                  DJT. GOP. Moderate - .10                                                            2,531 $231.96
       9                                                      G Consc atrve Engagement • .10                                                          1.543 $ 40.62


      10                                                                                                                                                              $1, 2 .00

                                                                                                                                                                      $1, 21.00
      11
                                                              Transaction ID: 33£ t t. HcO-iCf :
      12                                                      Thanks,                                        Manage Your Ad:                       See Full Receipt
                                                              The Facebook Ads Team
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                                                                71
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-11
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              53 of
                                                                 1 of
                                                                    180
                                                                      2 PageID
                                                                        PageID #:
                                                                               #: 189
                                                                                  74




        1
                                           Exhibit JJ
       2
       3
       4
        5
        6
        7
      00V®M$UJN




        8
        9
      10
      10

      11
      11

      12
      12

      13
      13

      14
      14

      15
      15

      16
      16

      17
      17

      18
      18

      19
      19

     20
     20

     21
     21

     22
     22

     23
     23

     24
     24

     25
     25

     26
     26

     27
     27

     28
     28

                                               72
                                               72
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-11
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              54 of
                                                                 2 of
                                                                    180
                                                                      2 PageID
                                                                        PageID #:
                                                                               #: 190
                                                                                  75




                      1                   .rfavce‘boork   m                                                        anew-wrung.



                   2                                                   This page isn‘t available
                                                          1m 1m 5w 1mm may be   mun. a: me awe may hm   man mum.

                    3
                    4
                     5
               \OOOQC‘xU‘I-PUJNH




                     6
                     7
                      8
                      9
           10
           11
           12
           13
           14
            15
           16
            17
            18
            19
          20
          21
                 OOQONM-bWNoooomm-PWNHO
      NNNNNNNNNHHHHHHHHp—At—




          22
          23
           24
          25
           26
           27
           28

                                                                                   73
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-12
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              55 of
                                                                 1 of
                                                                    180
                                                                      2 PageID
                                                                        PageID #:
                                                                               #: 191
                                                                                  76




                                           1
                                                  Exhibit K
                                                  Exhibit K
                                     2
                                      3
                                     4
                                      5
                               \OOONGNUl-PUJNH




                                      6
                                      7
                                      8
                                     9
                    10
                    11
                   12
                   13
                   14
                  15
                  16
                  17
     NNNNNNNNN—np—nh‘b—tp—Au—np—tp—A—n—n




                  18
                  19
              20
             21
                          OOQQM-RWNooooam-RWNHO




             22
             23
            24
            25
            26
            27
           28

                                                     74
                                                     74
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-12
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              56 of
                                                                 2 of
                                                                    180
                                                                      2 PageID
                                                                        PageID #:
                                                                               #: 192
                                                                                  77




       1   Closed Posilions Manage Dividends                                                                                                     Bela view

            Overv ew      Dividend View        Fund Performance
       2                                                                                                       AS OF !2/22'2020 5'11 Pt.l 6T O C* [I

                                                                 Today s          Total   Current      % of
       3     Symbol                               Last Price   GainlLoss     Gain/Loss     Value    Account Quantity        Cost Basis     52-Week Range
             FB                                     $267.09        -S3.44        -S3.44
                                                                                          $53 .18
                                                                                                                               $537.62
            FACE800K INC-CLASS A                                                                     53.60% 2                             5137.10 5304.67
       4                                             -$5.70       -0.64';.      -0.64                                   $268.81 / Share

            Pending Activity                                                              S462 38

       5    Account Total
                                                                   -53. 4        -S3. 4
                                                                                          $996.56
                                                                  -0.34%        -0.6 %

       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
     24
     25
     26
     27
     28

                                                                                    75
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-13
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              57 of
                                                                 1 of
                                                                    180
                                                                      5 PageID
                                                                        PageID #:
                                                                               #: 193
                                                                                  78




          1
                                           Exhibit LL
                                           Exhibit
        2
         3
        4
         5
        6
      \OOOQQUI-PUJN




        7
         8
        9
      10
      10

      11
      11

      12
      12

      13
      13

      14
      14

      15
      15

      16
      16

      17
      17

      18
      18

      19
      19

     20
     20

     21
     21

     22
     22

     23
     23

     24
     24

     25
     25

     26
     26

     27
     27

     28
     28


                                               76
                                               76
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-13
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              58 of
                                                                 2 of
                                                                    180
                                                                      5 PageID
                                                                        PageID #:
                                                                               #: 194
                                                                                  79




       1
       2
       3
                                                                     l).S. Department of Justic
       4
                                                                     I Ini led Sialex Attor ey
       5                                                             So thern Dist ict of New Y rk


       6                                                             liu th'io.l /ii lt/mt:
                                                                     thte Siiinl in i. w i'h o
                                                                       i \\ York A m Y rk IlN r
       7
                                                                     August 31. 2020
       8
                 Michael Moates
       9
                 Re: (iraiid J ry Subpoe a:
      10
                         Please be advised that the accompanying grand jury subpoena has been issue in connection with
      11         an off cial criminal investigation of a suspected fel ny being conducte by a federal grand jury. The
                 Government hereby re uests that you voluntarily re rain rom disclosing the existence of the subpoena to
                 any third party. While you are under n obligation t comply with our re uest, e are requesting you not
      12         to ake any disclosure in order to preserve the confidentiality of the investigation an becau e disclosure
                 of the existence o this investi ation might interfere with and impede the investigation.
      13
                        If you intend to disclose the exi tence of this Grand Jury Sub oena re ue t to a thir art y, lease
      14         let me know before making any uch isclosure.

      15                Thank yon for your cooperation in this atter.

      16                                                             Very truly y urs.


      17                                                             AlIDRTY TRAU S
                                                                     Acting United States Attorney
      18
      19                                                             Robert IT Solid man
                                                                     Assistant nited States Attorney
      20                                                             (212)637-2616

      21
      22
      23
      24
      25
      26
      27
      28

                                                                   77
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-13
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              59 of
                                                                 3 of
                                                                    180
                                                                      5 PageID
                                                                        PageID #:
                                                                               #: 195
                                                                                  80




       1
       2         (irami Jury Sub oena


       3                                     31 Inxie , tates iDt tnri Qln rt
                                                 So thern district oe New Y rk
       4
                 TO: Michael Moates
       5
       6
       7
                 GREETINGS
       8         WE COM AND YOU that all and singular business and excuses being laid aside, you ap ear an attend before
                 the GRAND JURY of the people of the United States for the Southe District of New York, at the United States
       9         Courth use, 40 Foley S uare, Room 220, in the Borough f anhattan, City of New York. Ne York, in the
                  outhern District o New York, at the following ate, tunc an lace:
      10
                 Appearance Date: September 17.2020 Appearance Time: 1 :00 a.m.
      11
                 to testify and give evidence in regard to an alleged violation of:
      12         IK U.S.C, §!} 1341, 1343, 1349, 1956, 1957

      13         and not t depart the Grand Jury without leave thereof, or of the United States Attorney, and that you
                 bring with you and produce at the above tim and place the following:
      14
                 Please e attac d rid r
      15
      16
      17         Failure to attend and produce any items hereby dem n ill constitute ontem t of court an ill
                 subject you to civil sanction and crimin l penaltie , in ad ition to other penaltie f the La .
      18
                 DATED: Ne York, New Y rk
      19                 August 31,2020

      20           KJ y /t' lby
                 AUD EY I RAUSS
      21         A cling l niied States Attorney for the
                 So thern District f Aew York
      22          /, A.fiy , ,n I.--
                  obert B. Sobclman
      23         Assistant United States Atto ey
                 One St. An re 's Plaza
      24         New Y rk, New Yor 1()()07
                 Teleph ne: 212-637-2616
      25         Email: robeilsobelmatw u dpj.gov
                                                                                                                 te\ U2.0I 12


      26
      27
      28

                                                                    78
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-13
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              60 of
                                                                 4 of
                                                                    180
                                                                      5 PageID
                                                                        PageID #:
                                                                               #: 196
                                                                                  81




       1
       2
       3                                                          KiniK
                                    ((irand Jury Subpoena to Michael Moates, date A ust 31, 2020)
       4                                                   Ref No 2019R01097

       5         Advice of Ri hts

       6            1. You may refuse to answer any uestion if a truthful an wer to the question would ten t
                         incriminate you.

       7
                    2. Anything that you o say may be use against you by the grand ju y or in a subsequent legal
                        proceedin ,
       8
                    3. If yo have a l yer, the rand jury ill ermit you a reasonable o portunity to step outside the
       9                  rand jury roo to consult will) y our lawyer if y so desire.

      10            4. If y u ould like a ta y i but do not have un s to retain o e. you ay make n application to
                         the 1 init Stale Magistrate Ju e who will deci e whcthei t app int a la yer to re iesent y u.
      11
                 Instr ctions a d Defi itio s:
      12
                    1 This ub oena calls or the production of categories of documents, recor s, corre ondence, an
                       other ritten and electronic material, s specifie below, in yo r pos ession, custody or control
      13
                         I his subpoena covers ll responsive documents herev er they may h found, includin on
                         computers, email acco nts, it lou ccounts, servers, cellph nes, and other personal electr nic
      14                 devices, whether in (he United States or any orei n jurisdiction,

      15            2 "Documents refer to any and all documents nd records, m hatever or kept, includin , but
                       not li ited to. writin , emails, text messa es, messa es sent through "ap s” or social di
      16               acco nts, drawin s, r phs, ch rts, alendar entries, photographs, audio or visual ecor in s,
                        im e , and oilier data r d t c mpilati ns, and includes material on both paper and electronic
      17                 form.


      18            a.



      19
      20            4

      21
      22
      23            5 I his subpoen oes not call for the ioducti n of ny documents pioleele by valid cl im of
                         privilege, althou h an res onsive docu ent over which rivile e is bein asserte              st b
      24                 prese ved Any documents ithhel on ro nds of ivilege ust he specifically ident ied on a
                         privile e lo ith descriptions sufficient to identi y th   al s, authors, recipients, an   eneral
                         subject matter
      25
      26
      27
      28

                                                                    79
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-13
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              61 of
                                                                 5 of
                                                                    180
                                                                      5 PageID
                                                                        PageID #:
                                                                               #: 197
                                                                                  82




       1
       2
       3
                 Materials to he Produced:
       4
       5
       6
       7
                                     ** Please rovide rec r s in electronic format if possible.
       8
                 In lie of a appearance y ma comply with this subpoena by provi ing the requeste in otmution.
       9         alo g with a business records certi ication pu suant to Fe . R. l vid. 803(b) to Postal Inspector Troy A.
                 Pittenger. Ibiited States Postal Inspection Sen ice. lupittengercd ttspis.gm. 212-3 0-2459
      10
                                        IMPORTANT: RI O KST FOR N()N-1)I.S( I.OSI Ri:
      11              D e to the ongoing nature of the investi ation, it is req ested that ou do not disclose an
                                 information relatin to this grand jur subpoena to an third part .
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                   80
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-14
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              62 of
                                                                 1 of
                                                                    180
                                                                      2 PageID
                                                                        PageID #:
                                                                               #: 198
                                                                                  83




                      1
                                           Exhibit M
                                           Exhibit M
                    2
                    3
                    4
                    5
                    6
                 \DOOQUl—DUJNH




                    7
                    8
                    9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
        20
     NNNNNNNNNH—IHHt—np—tu—Awt—AH
     OONQM-bUJNHOOOONQU‘I-PUJNHO




        21
        22
        23
        24
        25
        26
        27
        28

                                               81
                                               81
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-14
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              63 of
                                                                 2 of
                                                                    180
                                                                      2 PageID
                                                                        PageID #:
                                                                               #: 199
                                                                                  84




       1   facebook



       2
       3
       4
       5
                              Donald J. Trump A ministration
       6                      News


       7
       8                                                            SHARE NEWS REGARD, G POTUS. VPOTliS,
                                                                    THE FIRST OR SECOND FAU.UES, WHITE
                                                                    HOUSE EVE S OR HEWS, O ANYTHING
       9                                                            BcGARD.NG THE EXECUTIVE BRANCH.
                                                                    © Public
                                                                       AnYone can see w o's m the group and

      10                                                            <*> Visible
                                                                       An>-one can find ti s group
                                                                    9 ashington D.C.
      11                                                            ti General Group

      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                               82
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-15
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              64 of
                                                                 1 of
                                                                    180
                                                                      2 PageID
                                                                        PageID #:
                                                                               #: 200
                                                                                  85




                          1
                                            Exhibit N
                                                    N
                        2
                        3
                        4
                        5
                        6
                        7
                    OQOOVQUI-lkwww




                         8
                        9
             10
             11
             12
             13
             14
             15
             16
             17
     NNNNNNNNN—Ap—‘u—tp—np—ny—dp—dHr—Ax—A




             18
            19
         20
         21
     OONQLh-PWNHOKOOOom-PWNH




         22
         23
         24
         25
         26
         27
         28

                                               83
                                               83
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-15
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              65 of
                                                                 2 of
                                                                    180
                                                                      2 PageID
                                                                        PageID #:
                                                                               #: 201
                                                                                  86




      1                                 Advfrtn«« Who Upload a Contact List With Yo r Intormation



      2                            A jjstPro Solutions

                                   Adult Svitm
      3                            Aetna Bette/ KeaHh

                                     pp!*se«tf*
      4                             Audi Omaha

      5                             EVR Gri iron



      6
                                    Baylor SL uke's Uedscal Group
       7                            Ben 6 erry's

                                    Bitotta Kitchens
       8                            Bleacher Re ort

                                    Carnation Breakfast Essentials
       9
                                    Cartoon Ha worh

      10                            CentcrPoInt Ener y

                                    Cit Uarket
      11                            CNN

                                    CNN Business
      12                            C N Her es

                                    C N Sp rt
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                         84
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-16
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              66 of
                                                                 1 of
                                                                    180
                                                                      3 PageID
                                                                        PageID #:
                                                                               #: 202
                                                                                  87




                       1
                                           Exhibit O
                                                   O
                    2
                     3
                    4
                     5
                \DOONQU‘I-PUJNH




                     6
                     7
                     8
                     9
           10
           11
           12
           13
           14
           15
          16
          17
          18
          19
     NNNNNNNNNp—nwr—dwr—dwo—np—twp—n




        20
        21
        22
     OONQMLWNHowooom-bWNHO




         23
        24
        25
        26
        27
        28

                                               85
                                               85
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-16
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              67 of
                                                                 2 of
                                                                    180
                                                                      3 PageID
                                                                        PageID #:
                                                                               #: 203
                                                                                  88




       1
       2
       3                                                      Edit Audience                            X
       4          Select the location, age, gender and interests of people you want to reach with your
                  ad.
       5
                  Gender
       6
                                     Aii                     Men     Women
       7
       8          Age

       9          18                                                                               65+

      10          Locations

      11                  Locations

                            Type to acid more locations
      12
                    United States
      13                United States + 25 mi X
      14
      15          Detailed Targeting

      16                  D e t a i i e d Ta r g e t i n g
                                                                                           Browse ->
                            anxiety
      17                    Anxiety UK
                  For adv
                            Interests
      18
                            Anxiety and Depression Association of America
      19                    Interests
                                                                                    1e
      20                    Hig Anxiety
                            Interests                                               >ad.
      21         Specific broad


      22
                                                                    Cancel
      23
      24
      25
      26
      27
      28

                                                                   86
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-16
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              68 of
                                                                 3 of
                                                                    180
                                                                      3 PageID
                                                                        PageID #:
                                                                               #: 204
                                                                                  89




       1
       2                                                        Edit Audience                                   X
       3       «ye


       4       18                                                                                               65+

       5       Locations

       6                  Locations
                          Type to add more locations
       7
                    Jmted States
       8
                     United States + 25 mi
       9
      10
      11
      12
      13
      14
      15
      16
                                                                             F U R 0 I' C
               ) R .H
      17                                                                                                        AS
                                                 N o, t h
      18                                       f\ 11 a n i ic

      19
               Detailed Targeting
      20                  Detailed iargetino
                                                                                                       Browse
      21                  seasonal affe|
                           Seasonal affective disorder
               For ad
      22                   Interests


      23
      24                                                    Potential Reach; 190,000,000 people

      25                                                    Your audience selection is fairly broad.
               Specific                Broac
      26
      27                                                               Cancel

      28

                                                                        87
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-17
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              69 of
                                                                 1 of
                                                                    180
                                                                      4 PageID
                                                                        PageID #:
                                                                               #: 205
                                                                                  90




                                1                Exhibit P
                                                         P
                          2
                           3
                          4
                           5
                           6
                      \DOOQQUI-PUJNH




                           7
                           8
                           9
              10
             11
             12
             13
             14
             15
             16
             17
             18
             19
          20
                   OOVQLh-PUJNHOKOOONOMAUJN—‘O




          21
     NNNNNNNNNHMHH—np—t—nHp—m




          22
          23
          24
          25
         26
         27
         28

                                                    88
                                                    88
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-17
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              70 of
                                                                 2 of
                                                                    180
                                                                      4 PageID
                                                                        PageID #:
                                                                               #: 206
                                                                                  91




       1       Michael Moates <michae!.moates(£lhertarrativelimes org> Tue. Dec 'i, 6 09 PM ¦
               to Raven •

       2
               Counselor,

       3       I jusl wanted to give you an update. Today the court issued an order requiring the Clerk ot the Court to sen/e Facebook. So the waiver is not required. I am also going to as our
               client to stop all automatic attempts at chargin me until the deposition of this case. Please let me now if you have any questions or need documentation.

       4       Thanks!


       5
       6     6:39                                             -7                               =>                                m
       7     Search

       8
             < Credit Builder Transactions
       9
      10
              Available to Spend $2.62
      11
      12
              Friday, December 4th
      13
      14       5 Facebk U4 Luayjck2 -$4.11
      15                 2:14 AM

      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                                                89
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-17
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              71 of
                                                                 3 of
                                                                    180
                                                                      4 PageID
                                                                        PageID #:
                                                                               #: 207
                                                                                  92




       1       Chime     3   rts@account.chime.com> Sat.                                                    ec 5, 2 5 AM
               to me -
       2
       3
       4
                                    Your Credit Card Was Declined
       5
                                 Hi Michael,
       6
                                 Your Chime Credit Builder Visa® Credit Card was declined for $223.36
       7                         at Facebk Yzyz9 Yeck2.


       8                         Transfer funds to your Credit Builder secured account to increase your
                                 spending power.

       9
      10                                                              Move Money



      11
                                 Sincerely,
                                 T e Chime Team
      12
      13
      14
                                                             @2020 Chime. All rights reserved.
      15                                                    PO Box 417, San Francisco, CA 94104

                               Please do not reply to this email. The account isn't monitored, and we don't want to miss earing
      16                                                                   from you.

                                   Chime
      17
      18                                       This email v/as sent to ou because you have a Chime account.


      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                       90
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-17
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              72 of
                                                                 4 of
                                                                    180
                                                                      4 PageID
                                                                        PageID #:
                                                                               #: 208
                                                                                  93




       1       Your card was declined Q                                                                                                           B* 0


      2        Chime <alerts@accoum.chime.com>                                                                            Wed, Dec 9. 2:15   V?
               to me

      3
      4
      5
                                                   Your Credit Card Was Declined
       6
                                                 Hi Michael,
       7
                                                 Your Chime Credit Builder Visa® Credit Card was declined for $173.19

       8                                         at Facebk J3 Fztx2 Dk2.


                                                 Transfer funds to your Credit Builder secured account to increase your
       9
                                                 spending power.

      10
                                                                              Move Money
      11
      12                                         Sincerely,
                                                 The C ime Team
      13
      14
      15
                                                                             Chime

      16
      17
                                                  Chime : ¦ : ; >                                                  ; C ime

      18
      19                                                                                         Chime



      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                                91
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-18
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              73 of
                                                                 1 of
                                                                    180
                                                                      2 PageID
                                                                        PageID #:
                                                                               #: 209
                                                                                  94




       1
                                                                                                                       Exhibit Q
      2
      3
                        mai                                                                                                                                                                             M: h?c-I Moafss -iriichn .rfics


      4    Account Disabled

      5    Michael Moates <mlchae! moalesgthenarrative times ofg> Tue, Od 20,2020 at 10:5                                                                                                                                                                 AM
           To ldolan@fb.com

      6     Lisa.
            My FB acco nt has been disabled and I have been given no reason why. I am fitera'ly in tears, I don't know what f did. Please help me. I was verified. I spent ids of mo ey on a s and never ad any issues. Someone was rnpe onating me last night
            and I reporte the . Then to ay I' locke out.
      7     My Instagram has no I sues. I am pretty su e thi is a bu .
            Pl ase hel me.
       8
      9
           Liza-Bart Dolan <ldoian@ifb.com> Wed, Oct 21,2020 al 8:39 AM
      10   To: Michael Moates < rschael.moates@theranativetiTe3 org>

            We will remove an Facebook Pages, G oups and Instagram accounts representing QA on, even i they co tain no iolent content. This is an update from the initial po cy in August t at re ove ages, Groups and Insta ra accounts associated with
      11    QAnon when they discusse otential iolence whle imposing a series of restridior.s to limit t e reach of other Pages, Groups an instagra accounts associate with t e movem nt ages. Groups an Instagram accounts t at rep ese t an identifie
            M itarized Social Mo ement are alrea y prohibit d. And we will continue to disabl the profiles of admins who manage Pages a d Grou s rem ved for violatin this policy, as we began doing in August


      12    You can rea mo e about th:s polcy here: hhps:/i,about.fo.com,ne-.v ,2020.'OBi2ddfe smg-movement3-ar.d organvatons-ted tc-violen


      13
            Liza-Bart Dolan
      14    Pofbcs 8 Gove ment Outreac

      15
      16
      17
      18
      19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                                                                                                                   92
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-18
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              74 of
                                                                 2 of
                                                                    180
                                                                      2 PageID
                                                                        PageID #:
                                                                               #: 210
                                                                                  95




                       1
              1234567890123456789012345678

                    2
                     3
                     4
                      5
                      6
                      7
                       8
                      9
          10
     1111111111222222222




           11
           12
           13
           14
           15
           16
           17
           18
           19
         20
         21
         22
         23
         24
         25
         26
         27
          28

                                               93
                                               93
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-19
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              75 of
                                                                 1 of
                                                                    180
                                                                      2 PageID
                                                                        PageID #:
                                                                               #: 211
                                                                                  96




                        1
                                           Exhibit R
                                                   R
                      2
                      3
                      4
                      5
                  \DOOQONU‘I-PWN—A




                      6
                      7
                       8
                      9
            10
            11
            12
           13
           14
           15
           16
           17
           18
           19
     NNNNNNNNNb—ti—Iu—Ip—Av—Ip—Awh—IHH




         20
         21
     OONQm-PWNHOQOONQm-PWNHO




         22
         23
         24
        25
        26
        27
        28

                                               94
                                               94
Case
 Case4:20-cv-00896-ALM-KPJ
      4:21-cv-00694-ALM-KPJ Document
                             Document20-19
                                      4 Filed
                                            Filed
                                              09/07/21
                                                  12/28/20
                                                         Page
                                                            Page
                                                              76 of
                                                                 2 of
                                                                    180
                                                                      2 PageID
                                                                        PageID #:
                                                                               #: 212
                                                                                  97




       1
       2
       3   1 . t if. F -u't:ple Lira.' -3.0 = 5


       4
       5
       6        ryot; :lel5:e ;CJ Page jol .'i I s:il' be ao 9 r e:er91 vM- 14 ays. After
           J tia:. vdu .'.il' te asl'ed to e f f r l yc.. '.. 'ant :o Ger^3^e^•l;.• de;e:e it.
       7
       8          re Z' si/t ;c ¦.vaot t:i t£2 r ti irceejs r eele:rg t-i s page"
           i
       9
      10                                                                   | Delete Page
      11
           ¦rge P32?s
      12
      13
           uno'/e Pane                            Oetetna :yoi.r. paaeiTiesrs tdflt rfibo y il te itte . c, se
      14
      15
      36
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                      95
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 77 of 180 PageID #: 98




                         EXHIBIT 3
             Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 78 of 180 PageID #: 99
    P           ’éé'ifl’s‘gT/i
                                                                      -




                                                                                                   ‘
                                                                                                                                   ,


                                                                                                                                                        AT
                                                                                                                                                                    M
                                                                                                                                                                         gjtiga
    August 5, 2021                                                                                                                                                      AUG 05 2021
                                                                                                                                                                     DISTRICT CLERK
                            '                                                                                      '
                                                                                                           -
                                                                                               T
    Dear                 MAIL.           .
                                                                                                                                                                .
                                                                                                                                                                    Demon County.
                 MAIL
                                                  I               ,
                                                                                       I




                                                                                                                                                                                 ‘Tegas
                                                      ‘                                                                    I
                                                                                                                                                        ‘

                                                                                                                                                            3Y2              =




    The following is in response to your request for proof of delivery on your item with the tracking number
    9214 8901 0661 5400 0165 1677 50.
                                                                                                                                                            7                               '



            Item Details
                                                                                                                                                                                                I


                                                                                                       .



    i



            Status:                                                           -

                                                                                               Delivered, Individual Picked Up at Postal Facility
            Status Date I Time:                                                                August 5, 2021, 8:37 am
            Location:                                     _
                                                                                               AUSTIN, Tx 78701
                                              '               ‘

            Postal Product:                                                                    First-Class                             Mail®

            Extra Services:                                                       .            Certified MailTMl-
                                                                                               Return Receipt Electronic
            Recipient Name:                                                                I
                                                                                               REGISTERED AGENT CORPORATESERVICE
                                .
                                                                  r       -
                                                                                               COMPANY

            Shipment Details

            Weight:                                                                            13.002
        l




            Recipient Signature
                                                                                               W               I       u




                                    -


                                        Signature ofRecipient:                                 igéwmms
                                                                                                                                              I


                                                                                               .1                              0       '.'-
                                                                                                                                                   h!



                                             Address ofRecipient:
                                                                                               M                                                  lsl
                                                                                               QWEM
                                                                                                           Tuimml
            Note: Scanned image may reflect a different destination address due to intended Recipient's delivery instructions on                                                      le.




            Thank you for selecting the United States Postal Service” for your mailing needs. lf you require additional
            assistance please contact your local Post OfficeTM or a Postal representative at 1 --800 222- 1811
_




            Sincerely,
            United States Postal Service”
            475 L'Enfant Plaza SW
            Washington, D.C. 20260-0004



            The customer reference information shown belowIs not validated or endorsed by the
            United States Postal Service. ItIs solely for customer use


                                                                                      Reference ID: 92148901066154000165167750
                                                                                      21-6407-431
                                                                                      REGISTERED AGENT: CORPORATE SERVICE COMPANY
                                                                                      FaceBook Inc.
                                                                                      211 E 7th St Ste 620
                                                                                      Austin, TX 78701—3218
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 79 of 180 PageID #: 100




                          EXHIBIT 4
     Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 80 of 180 PageID #: 101
                                                                                                                                                                       0%! L E D
      I




                                                                                                                                                           l
P
                                                                                             '                            '



          UNITEDszTEs
          posmLSERVICE                                                                                        V
                                                                                                                                                  AT                   I           O’CLOCK                             M

                                                                                                                                                                          AUG 05 2021
Augusts, 2021                                                                    .

                                                                                                                                  '
                                                                                                                                                  ‘




                                                                                                                                                                         DISTRICT CLERK
                                                                                                         -'
DearMAIL MAIL:
                                             -
                                                     ‘
                                                         g                           '-'_'                                                             ,
                                                                                                                                                                       PentpnjcQunty, exasn
                                                                                                                                                      BY=__‘                    ‘
                         :           _
                                                                                                                                              r




                                                                                                                                                                                                    k!
                                                                                                                  "
                                                                                                                                                                                                             pEPUTY
                                 -
                                                                     -




The following is in response to your request for pfoof of delivery on your item with the tracking number;                     '
                                                                                                                                                               .
                                                                                                                                                                               ~           -             .     ,
                                                                                                                                                                                                                   ‘



9214 8901 0661 5400 0165 1678 11.

    Item Details

    Status:                              .                                            Delivered
    Status Date / Time:                                                               August 5, 2021, 8:59 am
    Location:                                                                         DALLAS, TX 75201
    Postal Product:                                                                   First-Class                     Mail®

    Extra Services:                                                                   Certified MailTM
                                                                         I




                                                                 ~
                                                                                      Return Receipt Electronic
                                                                                      REGISTERED AGENT» CT CORPORATE SYSTEM
                             '                               '




                Name:                            .


‘Recipjent                                                                   _




    Shipment Details

    Weight:                                                                            13.002
l



    Recipient Signature
                                                                                                 \




                       Signature of Recipient:
                   ~




                                                                                                                      I
                                                                                      r!




                        Address of Recipient:                                                    0.17:                                    .
                                                                                      Isa




                                                                                                         Calf,                        I




                                                                                                         instructions on                                                                           le.
    Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery


    Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
    assistance, please contact your local Post OfficeTM or a Postal representative at 1-800-222-181
                                                                                                     1.


    Sincerely,
    United States'Postal Service®
    475 L'Enfant Plaza SW
    Washington, D.C. 20260-0004




    The customer reference information shown below is not validated or endorsed by the
                                                                                                                                                                                               ~




    United States Postal ServiCe. lt issolely for customer use.
                                                                                                                                                                                   '
                                                                                                                                                                                       -
                                                                                                                                                                   4       r




                                                         Reference lD: 92148901066154000165167811
                                                         21-6407-431
                                                         REGISTERED AGENT: CT CORPORATE SYSTEM
                                                         AT&T
                                                         1999 Bryan St Ste 900
                                                         Dallas, TX 75201-3140
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 81 of 180 PageID #: 102




                          EXHIBIT 5
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 82 FILED:
                                                             of 1808/23/2021
                                                                      PageID8:01
                                                             David Trantham
                                                                              #: AM
                                                                                  103
                                                                              Denton County District Clerk
                                                                              By: Elizabeth Jones, Deputy


     1                        STATE OF TEXAS – DENTON COUNTY COURTS

     2                                     431st Judicial District Court
     3
     4                                                                        21-6407-431
           Mr. Michael Moates,                                 Case No.:
     5
           DC Chronicle Limited,
     6
     7     DC Chronicle (sole proprietorship – for             Amended Petition

     8     profit)                                             Jury Trial Demanded
     9
                           Plaintiffs
    10
                     v.
    11
           Facebook Inc,
    12
    13     AT&T Inc.

    14     Defendants
    15
    16
    17
         TO THE HONORABLE JUDGE OF SAID COURT:
    18
    19          COMES NOW, Plaintiff, Michael Moates, Pro Se, and files this Amended Petition,

    20   complaining against Facebook Inc (Referred to as Defendant), and AT&T Inc. (Referred to as 2nd
    21   Defendant) and in support thereof would respectfully show the court as follows:
    22
                                                     I. PARTIES
    23
         1. Plaintiff Michael Moates is an individual who resides in Denton County, Texas.
    24
    25   2. Plaintiff DC Chronicle Limited is a non-profit corporation in the State of Texas.

    26   3. Plaintiff DC Chronicle is an unincorporated sole proctorship in the State of Texas.
    27
    28


                                                        -1-
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 83 of 180 PageID #: 104




    1   4. Defendant Facebook, Inc. is a corporation and social media. Facebook, Inc. may be served

    2   through their registered agent at Corporation Service Company 211 E. 7th Street, Suite 620,
    3
        Austin, Texas 78701.
    4
        5. Defendant AT&T, Inc. is a corporation and mobile phone and service provider. AT&T may
    5
        be served at CT Corporation System 1999 Bryan St, Ste 900, Dallas, TX 75201.
    6
    7                            VII. DEMAND TO PRESERVE EVIDENCE

    8   6. Plaintiff demands that all Defendants preserve all evidence that is or may be relevant to the
    9
        claims and defenses of the allegations made in this complaint including all electronic data of any
   10
        kind.
   11
                                     VIII. REQUEST FOR DISCLOSURE
   12
   13   7. Plaintiff requests that defendants disclose the information and material described in Texas

   14   Rule of Civil Procedure 194.2 within the time required by the rule.
   15
                                                 IX. DISCOVERY
   16
        8. Discovery Level 3 of Texas Rules of Civil Procedure applies to this Petition.
   17
                                       II. JURISDICTION AND VENUE
   18
   19   9. The damages sought in this case exceed the minimal jurisdictional limits of the Denton County

   20   Judicial Courts.
   21   10. Venue is proper in Denton County, Texas, because a) this is the county in which all or a
   22
        substantial part of the events or omissions giving rise to the claim occurred and b) it is in the
   23
        county in which the plaintiff resided at the time of the accrual of the cause of action. Tex. Civ.
   24
   25   Prac. & Rem. Code § 15.002.

   26   11. Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiff is seeking relief over
   27   $200.
   28


                                                         -2-
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 84 of 180 PageID #: 105




    1   12. The federal courts do not have jurisdiction.

    2                                           III. JURY DEMAND
    3
        1. Plaintiff demands a trial by jury.
    4
                                           IV. FACTUAL SUMMARY
    5
        2. Since August 29th, the Plaintiff has invested $10,546 (Exhibit A) on advertising with
    6
    7   Facebook Inc. to build a following through likes, followers, and engagement on multiple of his

    8   pages that allow him to earn income via engagement of posts. Reach is determined by number of
    9
        followers and likes. When someone spends money to build an audience they invest, and that
   10
        money is returned through different types of engagements. In this case, the Plaintiff used the
   11
        Facebook ad system for their Engagement ads.
   12
   13   2. According to their website, the description of these types of ads is "Get more people to

   14   follow your Page or engage with your posts through comments, shares and likes. You can also
   15
        choose to optimize for more event responses or offer claims. It’s important to note that the
   16
        Plaintiff alleges that the word your implies that he retains ownership of the page that he is
   17
        investing in. Dictonary.com defines “your” as one's (used to indicate that one belonging to
   18
   19   oneself or to any person3) The Plaintiff asserts that he retains ownership of these pages and

   20   Facebook is simply a host for these pages. All data, followers, engagement, etc. belongs to the
   21   Plaintiff. It’s important to note that Facebook is not a free service. You pay for their service in
   22
        multiple ways. 1) You pay when they use your data for ads. 2) You pay for the right to have
   23
        an audience when you run ads that build your page following and subscribers. But they often use
   24
   25   data they were not entitled to.

   26   4. On October 7th, 2020, the Plaintiff received an email message and notification on the
   27   Facebook website stating that he was not following community standards (See Exhibit B). The
   28


                                                           -3-
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 85 of 180 PageID #: 106




    1   Plaintiff, unsure of what he did wrong immediately reached out to Facebook Support. Facebook

    2   Support responded that his page was in good standing, (See Exhibit C) acknowledged that this
    3
        may have cause confusion for the Plaintiff and instructed him have this reported as a bug.
    4
        Plaintiff asks the court to note that he does not have access to the email he sent to Facebook
    5
        support as it was sent using their internal systems and Facebook Inc. has blocked the Plaintiff
    6
    7   from access to retrieve anything from his account. The Plaintiff will request this as a part of

    8   discovery as it goes to his defense. The Plaintiff also wants the court to recognize that he did file
    9
        it as a bug as they instructed him, but they never fixed the problem. This was one of the many
   10
        inaccurate statements made by Facebook during this process.
   11
        5. On October 20, 2020, the Defendant disabled access to the Plaintiffs Facebook (See
   12
   13   Exhibit D) (which included access to Messages, Profile Data, Groups, Pages and More) and

   14   Facebook Business Manager Account (which included Creator Studio, Pages, and Ads). This
   15
        was done without any notification or explanation and the Plaintiff was made aware when he
   16
        attempted to access his account, he saw a message that read for more information, or if you think
   17
        your account was disabled by mistake, please visit the Help Center, on Facebook (See
   18
   19   Exhibit D).

   20   6. Shortly thereafter, the Plaintiffs Instagram was disabled (which included all photos,
   21   videos, messages, and stories), and a message appeared, Thanks for Providing Your Info. We'll
   22
        review your info and if we can confirm it, you'll be able to request a review in the Help Center
   23
        within approximately 24 hours, on Instagram (See Exhibit E).
   24
   25   7. Subsequently, the Plaintiff was unable to access his Oculus, Crowd Tangle, and

   26   Messenger accounts due to Facebook disabling Facebook login. Facebook login is a feature that
   27   allows you to use your Facebook account to login into 3rd party apps and websites.
   28


                                                         -4-
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 86 of 180 PageID #: 107




    1   8. After all of this took place on October 20th, 2020, the Plaintiff reached out to Carolyn

    2   Everson (Vice President, Facebook) who said she So sorry this happened” and hoping for
    3
        some resolution. She included two of her staff members Meghan Orbe and Conrad Gibson on
    4
        her email. Conrad responded very quickly asking for some details and said, I ll be in touch once
    5
        I have an update from the account team.” Conrad responded two days later stating “Apologies
    6
    7   for the delay as I worked with our team on your request. I heard back this morning and it seems

    8   that your accounts were disabled permanently and, due to policy guidelines, they are unable to
    9
        share why the accounts were deactivated. I am so sorry this happened to you. I asked for more
   10
        information, but they were unable to share with me. I wish I could give you a better explanation,
   11
        but unfortunately, we have these rules in place to protect a user’s privacy. I know that you had a
   12
   13   lot of photos saved to your accounts that you wanted to access. They provided me with the

   14   following information on how to request data from a closed account. The links Conrad provide
   15
        were broken and did not work. (See Exhibits E) The Plaintiff subsequently reached out
   16
        and was given a new link. Upon filling out the request in the new link for his data Facebook said,
   17
        The Facebook account associated with the email address you provided to us has been disabled
   18
   19   for violation of our Terms of Service. (See Exhibit G) They did not provide the data they admit

   20   belongs to him. There are a couple of important notes here. They claim the Plaintiff violated their
   21   Terms of Service but previously in writing stated that it was a bug and Facebook accepted
   22
        responsibility for a mistake by acknowledging the confusion they caused and when Vice
   23
        President Carolyn Everson said she was so sorry this happened. The apology above is clearly
   24
   25   an admission of guilt. Especially when she says she is working on a resolution. That in itself

   26   shows Facebook made a mistake and is working to rectify it but never does.
   27   9. After getting no resolution from Carolyn Everson and her team, on October 23, 2020,
   28


                                                        -5-
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 87 of 180 PageID #: 108




    1   the Plaintiff reached out to Fidji Simo (Head of Facebook, Facebook Inc.). He explained the

    2   situation again and she said, I want to look into why that happened” and again her colleague
    3
        would follow up Priya will follow up. Priya emailed that same day saying, Will have some
    4
        more info shortly - thanks for your patience here! To date, she has never followed up with the
    5
        Plaintiff. (See Exhibit H) This was again another misleading statement by Facebook where they
    6
    7   made a commitment in writing to the Plaintiff but did not follow through.

    8   10. The Plaintiff reached out to Facebook to see why his account was disabled. Many
    9
        individuals said that they could not tell him why due to privacy reasons. However, one
   10
        individual, Lisa-Bart Dolan (Politics and Government Outreach Associate Manager) finally said
   11
        why the Plaintiff was blocked. She said we will remove any Facebook Pages, Groups and
   12
   13   Instagram accounts representing QAnon, even if they contain no violent content. This is an

   14   update from the initial policy in August that removed Pages, Groups and Instagram accounts
   15
        associated with QAnon when they discussed potential violence while imposing a series of
   16
        restrictions to limit the reach of other Pages, Groups and Instagram accounts associated with the
   17
        movement. Pages, Groups and Instagram accounts that represent an identified Militarized Social
   18
   19   Movement is already prohibited. And we will continue to disable the profiles of admins who

   20   manage Pages and Groups removed for violating this policy, as we began doing in August. You
   21   can read more about this policy here: https://about.fb.eom/news/2020/08/addressin -
   22
        movementsand-or anizations-tied-to-violence/ See Exhibit Q. This was not a policy the plaintiff
   23
        was notified of or consented to. The Plaintiff had a page titled QAnon that had no QAnon
   24
   25   content on it and was inactive. This seems to be an update to their Community Standards which

   26   is part of their Terms of Service. The Plaintiff takes issue with multiple parts of this starting with
   27   the fact that they have a duty to notify anyone when they change contractual agreements, which
   28


                                                         -6-
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 88 of 180 PageID #: 109




    1   they did not. See Douglas v Talk America, Harris v Blockbuster, Inc, and Rodman v Safeway.

    2   The second issue here is in the initial statement by Facebook they stated Pages, Groups and
    3
        Instagram accounts associated with these movements and organizations will be removed when
    4
        they discuss potential violence. Two issues with this statement, first they disabled his accounts
    5
        across all platforms even though it doesn’t say the entire Facebook account or any other accounts
    6
    7   except for Instagram accounts that include this kind of content which is the not. Second, the page

    8   that he ran was in active and had not a single piece of violent content on it. This statement was
    9
        released by Facebook on 19 August 2020.
   10
        11. “Pages and Groups for QAnon containing discussions of potential violence and over 6,500
   11
        Pages and Groups tied to more than 300 Militarized Social Movements. But we believe these
   12
   13   efforts need to be strengthened when addressing QAnon. Starting today, we will remove any

   14   Facebook Pages, Groups and Instagram accounts representing QAnon, even if they contain no
   15
        violent content.” This is an update from the initial policy in August that “removed Pages, Groups
   16
        and Instagram accounts associated with QAnon when they discussed potential violence while
   17
        imposing a series of restrictions to limit the reach of other Pages, Groups and Instagram accounts
   18
   19   associated with the movement. Pages, Groups and Instagram accounts that represent an identified

   20   Militarized Social Movement are already prohibited. And we will continue to disable the profiles
   21   of admins who manage Pages and Groups removed for violating this policy, as we began doing
   22
        in August. Again, it is important to note that they said they were removing Pages, Groups and
   23
        Instagram accounts associated with the movement in August but never said anything about we
   24
   25   will continue to disable the profiles of admins who manage Pages and Groups removed for

   26   violating this policy, as we began doing in August.” They also admit they were removing pages
   27   even if “contain no violent content” this was a violation of the terms of service the Plaintiff
   28


                                                         -7-
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 89 of 180 PageID #: 110




    1   signed with Facebook in 2014. According to the Facebook Community Standards in 2013 (the

    2   only contract the Plaintiff signed), there were only 11 items that violated the community
    3
        standards. These were violence and threats, self-harm, bullying and harassment, hate speech,
    4
        graphic content, nudity, identity and privacy, intellectual property, regulated goods, phishing and
    5
        spam, and security1. Simply having a page titled Qanon, that “contain no violent content” is not a
    6
    7   violation of these standards.

    8   12. The Plaintiff also asks the court to note that in mid-October he attempted to delete the
    9
        Qanon page to follow Facebook policy. He did this in good faith after becoming aware of the
   10
        Policy through the news. Facebook to date never notified him. Facebook has a safeguard in place
   11
        that requires you to wait 14 days before you can delete a Facebook page. See Exhibit R.
   12
   13   Realistically, Facebook has this policy so they can profit off your data for 14 extra days. So, the

   14   Plaintiff ultimately had his account disabled even though he was attempting to comply with their
   15
        policies. It’s important to know he was not required as he was not notified, nor did he consent.
   16
        This is Facebook unilaterally changing a contractual agreement without notifying the parties of
   17
        the agreement. They then seek to hold the parties accountable to their new requirements even
   18
   19   though they never previously notified, nor did they give time for the Plaintiff to follow new said

   20   terms. It’s also important to note that the policy seems to only apply to individuals Facebook
   21   seeks to target. Keep in mind that none of the content on this page was related to QAnon. In fact,
   22
        the majority of news outlets that covered the story had more information about this conspiracy
   23
        theory than the page that caused the Plaintiffs account to be disabled.
   24
   25   13. Less than a month and a half after initial Facebook ads were bought to invest in a

   26   business page following and audience Facebook disabled the account after making over $10,000
   27
   28   1   https://web.archive.org/web/20140731125531/https://www.facebook.com/communitystandards/


                                                        -8-
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 90 of 180 PageID #: 111




    1   from the Plaintiff. Again, it is important to note that Facebook engaged in a business transaction

    2   in which they sold advertising to build a following on multiple pages owned by the Plaintiff.
    3
        Then they took the Plaintiffs access to pages owned by him. They have not refunded the
    4
        Plaintiff, in fact they continued to charge him after stealing pages belonging to him.
    5
        14. The week before Facebook disabled the account, they charged the Plaintiff $5,137 for
    6
    7   an audience they took away less than 6 days later. Again, pages belonging to the Plaintiff. (See

    8   Exhibit I) As stated in this complaint, Facebook acknowledge the pages belong to the Plaintiff.
    9
        15. The Defendant have a history of disabling accounts without any explanation. (See
   10
        citations below) It is the belief of many that Facebook changed its policies days before the
   11
        election and that is why many of the accounts were disabled. Facebook has not admitted this.
   12
   13   however, it is important to note that the Plaintiff did not agree to any such rules or changes to

   14   any contractual agreements.
   15
        16. The Defendant has not shown that the Plaintiff violated any rules on each platform
   16
        that he was banned from. In fact, they have stated multiple times that they really can’t say why
   17
        his account was disabled. They claim that he is a threat to their platform but have not provided
   18
   19   any evidence to support this. Their actions are in bad faith. For example, the citizen journalism

   20   organization Project Veritas was able to uncover that that content moderators remove people
   21   without cause based on political view in bad faith. In one video a content moderator can be seen
   22
        saying “If someone is wearing a MAGA hat, I am going to delete them for terrorism. 2” This is
   23
        clearly bad faith. It is also important to note that the Plaintiff alleges Mark Zuckerberg
   24
   25   committed perjury before the United States Congress when he said, “none of the changes we

   26
   27
        2
   28       https://www.projectveritas.com/news/facebook-content-moderator-ifsomeone-
        is-wearing-a-maga-hat-i-am-going-to/



                                                           -9-
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 91 of 180 PageID #: 112




    1   make are target in any kind of biased way.” Yet here you have someone blocking for wearing a

    2   hat.
    3
        17. Another example of this, would be when the Plaintiff would get messages such as
    4
        telling him to kill himself and he would report it to Facebook, and they would not act on these
    5
        reports. They would say it is not against their community standards. This shows bad faith.
    6
    7   Especially since these kinds of messages are against the law. Had the Plaintiff acted on these

    8   statements the individuals who sent them could be prosecuted. See Commonwealth v Michelle
    9
        Carter. She argued that she had the right to free speech and the Supreme Court left in place the
   10
        Massachusetts Supreme Court ruling that she did not.
   11
        26. The final example of acting in bad faith is when Mark Zuckerberg said this to his
   12
   13   friend in regard to user data3:

   14             Zuckerberg: Yeah so if you ever need info about anyone at Harvard
   15
                  Zuckerberg: Just ask.
   16
                  Zuckerberg: I have over 4,000 emails, pictures, addresses, SNS
   17
                  [Redacted Friend's Name]: What? How'd you manage that one?
   18
   19             Zuckerberg: People just submitted it.

   20             Zuckerberg: I don't know why.
   21             Zuckerberg: They "trust me"
   22
                  Zuckerberg: Dumb fucks.
   23
        Clearly, Mark Zuckerberg thinks the people who use the Facebook products are suckers, and he
   24
   25   shows that he has no intentions of engaging in good faith or protecting the user data.

   26             A. For example, Facebook collected the content of Plaintiffs’ messages without
   27
        3
   28       https://www.esquire.conn/uk/latest-news/al9490586/mark-zuckerbergcalled-
        people-who-handed-over-their-data-dumb-f/


                                                          - 10 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 92 of 180 PageID #: 113




    1   his consent. The Plaintiff only found this out after looking at their current Terms of Service

    2   which he is not bound by as he never consented nor received notification of. See Douglas v Talk,
    3
        Rodman v Safeway Inc., and Harris v Blockbuster.
    4
        America. It is important to note that much of the information sent on Facebook is information
    5
        that would be protected by HIPPA, FERPA, and many other privacy acts.
    6
    7           B. Here is a list of items Facebook tracked without the Plaintiffs consent (Please

    8   note this list only includes items that the Plaintiff is aware of:
    9
                                i. Information about his personal devices including (Hardware, Software
   10
                                Versions, Battery Level, Signal Strength, Storage, App, File names, etc.
   11
                                ii. Device ID’s and Identifiers
   12
   13                           iii. Bluetooth, Wi-Fi, and other information

   14                           iv. Transactions (Both on Facebook products and off) (They track the
   15
                                third-party transactions of the Plaintiff)
   16
                                v. Plaintiffs communications with 3rd parties
   17
                                vi. Information from third parties (Important to note that Facebook may
   18
   19   get information from advertisers, app developers, and publishers even when someone has not

   20   consented to that information being released to Facebook)
   21           C. Facebook exposed millions of people s data including the Plaintiffs
   22
        information when it allowed for the release of information without consent to Cambridge
   23
        Analytica. This information included public profile access, page likes, date of birth, current city,
   24
   25   newsfeed, timeline, and messages. It was a harvesting scheme to create a profile on subjects from

   26   which the data was stolen. It also put people in danger by giving someone their locations. Not
   27   only did Facebook not protect users from this scheme when it had a failure to warn but it was
   28


                                                         - 11 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 93 of 180 PageID #: 114




    1   negligent by attempting to cover up the scheme. (Important to note that the 9th Circuit Court of

    2   Appeals held in Jane Doe No. 14 v Internet Brands, Inc that immunity for claims of negligence
    3
        does not apply.) They also attempted to mislead the public and journalists about how bad the
    4
        scheme was.
    5
               D. The Defendant allows individuals to track you using personally identifiable
    6
    7   information and then use that information to display ads in front of you. See Exhibit N. They do

    8   not give you the ability to turn this off nor do they give you the ability to remove this
    9
        information that was uploaded to their systems without your consent.
   10
        18. It’s also important to note that when the plaintiff originally bought his Oculus Go device, he
   11
        did so with the premise that you did not need to have a Facebook account and while he used his
   12
   13   Facebook account to login at the time there was a way to set up an account completely separate

   14   from Facebook. They took this ability away thereby insuring that the Plaintiff could not use the
   15
        device he paid for.
   16
        19. The Plaintiff has approached the Defendant to attempt to resolve these situations. The
   17
        Defendant chose to mislead the plaintiff by saying they would respond with more information
   18
   19   and work to seek a resolution and then began ignoring and blowing off the Plaintiff. Evidence

   20   will be introduced in court do support this claim.
   21          A. In accordance with the Statement of Rights and Responsibilities, the Plaintiff
   22
        attempted to contact Facebook to resolve this dispute directly. The terms regarding the Plaintiffs
   23
        contract with the Defendant states If you have questions or complaints regarding our Data Use
   24
   25   Policy or practices, please contact us by mail at 1601 Willow Road, Menlo Park, CA 94025 if

   26   you reside in the U.S. or Canada, or at Facebook Ireland Ltd., Hanover Reach, 5-7 Hanover
   27   Quay, Dublin 2 Ireland if you live outside the U.S. or Canada. Anyone may also contact us
   28


                                                        - 12 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 94 of 180 PageID #: 115




    1   through this help page28. He also attempted to contact them via the form in the agreement which

    2   is broken. See Exhibit J.
    3
        20. At this time, the Plaintiff seeks to advise the court of a grand jury subpoena issued by
    4
        the Southern District of New York in response to a criminal investigation where the Plaintiff is a
    5
        witness. (See Exhibit L, please note the Plaintiff has blurred out identifying information of the
    6
    7   investigated parties but is happy to submit to the court and the Defendant under seal to protect

    8   the government s investigation) The dada of that Facebook holds is required in order for the
    9
        Plaintiff to continue cooperating with the government. In addition, the information is vital to any
   10
        potential defense on the part of the Plaintiff. Facebook says on their website regarding data
   11
        Parties to litigation may satisfy party and non-party discovery requirements relating to their
   12
   13   Facebook accounts by producing and authenticating the content of communications from their

   14   accounts and by using Facebook s "Download Your Information" tool, which is accessible
   15
        through the Settings drop down menu. If a person cannot access their content, Facebook may, to
   16
        the extent possible, attempt to restore access to deactivated accounts to allow the person to
   17
        collect and produce their content. However, Facebook cannot restore account content that had
   18
   19   been deleted. Facebook preserves account content only in response to a valid government

   20   request. Facebook has the ability to give the Plaintiff the data that they already admit belong to
   21   the Plaintiff but are refusing to do so. This tool is called Download Your Information.30” Your
   22
        Information being the keyword.
   23
        21. Facebook is in breach of contract and violation of due process. According to rules set
   24
   25   by Facebook, due process is required People using Facebook s services and Facebook itself

   26   may bring forward content for board review. The board will review and decide on content in
   27   accordance with Facebook’s content policies and values. A couple of issues with this whole
   28


                                                        - 13 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 95 of 180 PageID #: 116




    1   process. Facebook disabled the account of the Plaintiff without allowing him to appeal in

    2   violation of their own public statements to Congress. Facebook admits that the Plaintiff has the
    3
        right to appeal their decision in multiple forms.
    4
        22. This includes disputing the ruling with Facebook (which the Plaintiff did via email since he
    5
        did not have access to the support panel anymore), and appealing to the Oversight Board (which
    6
    7   the Plaintiff was not allowed to do although the policy was already in place when they disabled

    8   his account). The bylaws state the board will review cases where people disagree with the
    9
        outcome of Facebook s decisions and have exhausted the appeals process with Facebook. They
   10
        further state that all content is eligible for review except
   11
        23. The following types of content are not available for the board s review, unless
   12
   13   reassessed in the future by Facebook:

   14           • Content types: content posted through marketplace, fundraisers, Facebook dating,
   15
                messages, and spam.
   16
                • Decision types: decisions made on reports involving intellectual property
   17
                or pursuant to legal obligations.
   18
   19           • Services: content on WhatsApp, Messenger, Instagram Direct, and Oculus.

   20           • Where the underlying content has already been blocked, following the receipt
   21           of a valid report of illegality, and not removed for a Community Standards violation;
   22
                • Where the underlying content is criminally unlawful in a jurisdiction with
   23
                a connection to the content (such as the jurisdiction of the posting party and/or
   24
   25           the reporting party) and where a board decision to allow the content on the

   26           platform could lead to criminal liability for Facebook, Facebook employees,
   27           the administration, or the board’s members; or
   28


                                                         - 14 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 96 of 180 PageID #: 117




    1          • Where the underlying content is unlawful in a jurisdiction with a connection

    2          to the content (such as the jurisdiction of the posting party and/or the reporting
    3
               party) and where a board decision to allow the content on the platform could lead
    4
               to adverse governmental action against Facebook, Facebook employees, the
    5
               administration, or the board’s members.
    6
    7   24. Facebook admits that when you create a Facebook group it belongs to you. Again,

    8   this goes back to their statements that it is your group. The allow these groups to be active
    9
        even after disabling the Plaintiffs account. See Exhibit M. They take away the ability for the
   10
        Plaintiff to control his own groups. They allow others to continue using his groups.
   11
        25. Facebook pays third party fact checkers” to check viral misinformation. However,
   12
   13   this is actually not what they do. To start, Facebook hires biased fact checkers to check what is

   14   sometimes conflicting information. For example, by looking up some of the sources you will see
   15
        that they favor one side or the other. The Daily Caller s Check Your Fact and the Dispatch favor
   16
        conservatives while Science Feedback and USA Today favor liberals.
   17
        26. If s important to note that Facebook is liable under the Lachman Act when it competes
   18
   19   against newspapers on its platform. They use an algorithm to determine what stories are

   20   performing well and then they try to prove them wrong and promote their own self stories. It
   21   is important to note that Facebook pays for the fact checking service3435. Not only do they pay
   22
        these companies to fact check but they then use techniques designed to shrink the reach of
   23
        publishers by making their algorithm not show posts that they disagree with. The Plaintiff has
   24
   25   seen the fact checkers admit were wrong, and it caused the reach of his posts to be cut. This

   26   information will come out in discovery. Nieman Lab reported company's fact checking partners
   27
   28


                                                       - 15 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 97 of 180 PageID #: 118




    1   received between USD$850-$1790 per fact check in July 201937. Facebook is actively

    2   competing against publishers by employing these individuals to censor posts using their
    3
        algorithm. They are actively conspiring and competing with publishers.
    4
        27. TX HB 4390 states (b) A person who conducts business in this state and owns or
    5
        licenses computerized data that includes sensitive personal information shall disclose any breach
    6
    7   of system security, after discovering or receiving notification of the breach, to any individual

    8   whose sensitive personal information was, or is reasonably believed to have been, acquired by an
    9
        unauthorized person. The disclosure shall be made without unreasonable delay and in each case
   10
        not later than the 60th day after the date on which the person determines that the breach, except
   11
        as provided by Subsection (d) or as necessary to determine the scope of the breach and restore
   12
   13   the reasonable integrity of the data system. Facebook failed to protect the privacy of its users

   14   when it allowed millions of account data to be stolen. They violated state law by not
   15
        informing the Plaintiff or those similarly situated within 90 days.
   16
        28. TEXAS BUSINESS AND COMMERCE CODE TITLE 2, CHAPTER 17 DECEPTIVE
   17
        TRADE PRACTICES says, except as provided in Subsection (d) of this section, the term
   18
   19   "False, misleading, or deceptive acts or practices" includes, but is not limited to, the following

   20   acts: (9) advertising goods or services with intent not to sell them as advertised and (7)
   21   representing those goods or services are of a particular standard, quality, or grade, or that goods
   22
        are of a particular style or model, if they are of another.” Facebook acted illegally when they sold
   23
        the oculus device and then rendering it useless based on the disabling of the users account and
   24
   25   access to the device.

   26
   27
   28


                                                        - 16 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 98 of 180 PageID #: 119




    1   29. Facebook represented that Moates was banned under their Qanon policy 4. Admitting they

    2   considered Moates to be a member of the Qanon movement. On a press release on 19 January
    3
        2021, they called members banned under this policy “Dangerous Individuals,” “militarized social
    4
        movements,” and “violence-inducing conspiracy networks, such as Qanon.” These statements
    5
        are libelous. Furthermore, the boast “we also removed about 3,000 Pages, 9,800 groups, 420
    6
    7   events, 16,200 Facebook profiles, and 25,000 Instagram accounts for violating our policy against

    8   QAnon.5”
    9
        30. Plaintiff DC Chronicle was harmed because of the actions taken on Moates’ account. The
   10
        pages they used for their business model and to share news were disabled. The groups they used
   11
        for their business model were disabled. Their access to Instagram and Crowdtangle were
   12
   13   disabled.

   14   31. Plaintiff DC Chronicle was harmed because of the actions taken on Moates’ account. The
   15
        analytical data on their news postings was stolen by Facebook when they disabled the account.
   16
        32. Plaintiff DC Chronicle was harmed because of the actions taken on Moates’ account. All
   17
        communications used by DC Chronicle were stolen by Facebook when they disabled the
   18
   19   account.

   20                         V. CAUSES OF ACTION AND ADDITIONAL FACTS
   21   CAUSES OF ACTION AGINST PLAINTIFF FACEBOOK
   22
        A. DEFMATION OF CHARACTER – LIBEL (Texas CPR, Title 4, Chapter 73)
   23
        1. All previous allegations are incorporate herein by reference.
   24
   25   2. Mr. Moates is a private individual who does not hold public office nor is a public figure for

   26   any purpose.
   27
   28
        4   https://storage.courtlistener.com/recap/gov.uscourts.txed.202288/gov.uscourts.txed.202288.28.0.pdf
        5   https://about.fb.com/news/2020/08/addressing-movements-and-organizations-tied-to-violence/


                                                           - 17 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 99 of 180 PageID #: 120




    1   3. The foregoing statements made and published by the Defendant were statements made of fact

    2   that were false, misleading, or lacked context.
    3
        4. The statements made by Defendant directly and indirectly referred to the Plaintiff.
    4
        5. The statements made by the Defendant were libelous per se because they have injured Mr.
    5
        Moates reputation and exposed him to public hatred, contempt, ridicule, and financial injury.
    6
    7   6. The statements made by the Defendant were libelous per se because they injured Mr. Moates

    8   in his home, profession, and various occupations.
    9
        7. In the alternative, the foregoing statements made and published by the Defendant were
   10
        libelous through innuendo and implication. The Defendant engaged in the omission of facts and
   11
        context to frame their narrative. Since the Plaintiff was a former contributor, they had his email
   12
   13   on file.

   14   8. Defendant are strictly liable for damages caused by the libel.
   15
        9. Alternatively, Defendant knew the foregoing defamatory statements were false or reckless
   16
        with regard to the accuracy of the statements.
   17
        10. Alternatively, Defendant knew or should have known the defamatory statements were false.
   18
   19   In addition, they did not do their due diligence.

   20   11. Mr. Moates is entitled to recover nominal damages, general damages, special damages, and
   21   exemplary damages.
   22
        B. Breach of Contract – Material Misrepresentation of Fact, Material Breach (Texas
   23
        Statutory and Common Law) Count One
   24
   25   1. A legally binding contract was formed between Moates and the Defendant.

   26   2. The offer was accepted by Moates.
   27
   28


                                                          - 18 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 100 of 180 PageID #: 121




     1   3. This contract did not apply to DC Chronicle and to date DC Chronicle has not signed an

     2   agreement with the Defendant.
     3
         4. The contract is Statement of Rights and Responsibilities from 2014. Moates has not been
     4
         notified or agreed to any new agreements. According to precedent set by the Supreme Court of
     5
         the United States, no new terms can apply because Moates has not been notified nor accepted
     6
     7   any subsequent agreements. See Douglas v Talk America Inc., Harris v Blockbuster, Inc, and

     8   Rodman v Safeway.
     9
         5. The Plaintiffs paid for services including but not limited to use of user data for advertising and
    10
         to build a following by the Defendant, and monetary exchange.
    11
         6. Defendant breached their contract by not providing the platforms and disabling the user
    12
    13   accounts without cause. By charging the Plaintiff for services not rendered. By enforcing a

    14   contract, the Plaintiff did not agree too.
    15
         7. The Plaintiffs were damaged monetarily, emotionally, and suffered a loss of important data,
    16
         reach, and communications.
    17
         C. Breach of Contract – Count Two
    18
    19   1. The Defendant breached multiple contracts when they disabled all subsequent accounts

    20   including Instagram, Oculus, Crowdtangle, and Whatsapp.
    21   2. The Defendant disabled multiple accounts in violation of the Statement of Rights and
    22
         Responsibilities. The Statement of Rights and Responsibilities does not have any prevision for
    23
         the deactivation of Instagram, Oculus, Whatsapp, and Crowdtangle accounts. Furthermore, they
    24
    25   deactivated the Facebook account without cause. The contract states “If you violate the letter or

    26   spirit of this Statement, or otherwise create risk or possible legal exposure for us, we can stop
    27   providing all or part of Facebook to you.” The Defendant did no such thing. Simply having a
    28


                                                         - 19 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 101 of 180 PageID #: 122




     1   non-violent page titled Qanon is not legal exposure because any claims brought by the

     2   government for simply titling a page Qanon would be protected by the First Amendment.
     3
         D. Breach of Contract – Count Three
     4
         1. The Defendant breached a contract by making the false representation that “you own all the
     5
         content and information you post on Facebook.” If that is the case why is Facebook holding the
     6
     7   Plaintiffs data hostage and not releasing what they admit belongs to the Plaintiffs 6.

     8   E. Breach of Contract – Count Four
     9
         1. The Defendants breached a contract by promising to “provide you with seven days’ notice and
    10
         an opportunity to comment on changes to this statement.” That did not happen.
    11
         F. Breach of Contract – Count Five
    12
    13   1. Facebook agreed to “You may also delete your account or disable your application at any

    14   time.” Again, this is not true. They do not give you the ability to delete your account if they
    15
         disable it.
    16
         G. Texas Deceptive Trade Practices Act – Count One
    17
         1. The Plaintiffs were a consumer of the Defendant.
    18
    19   2. The Defendant advertised goods or services with intent not to sell them as advertised. This

    20   included selling ads for the pages, selling the Oculus and then rendering it useless, and promising
    21   services not provided. This also includes accepting payment of the Plaintiffs data but then not
    22
         providing the payment of service to them. The Defendant made and continue to make false
    23
         claims while trying to sell their products including but not limited to stating that they are “your
    24
    25   pages,” “your groups,” and “you can download your data at any time.” The Defendant charged

    26   the Plaintiff thousands of dollars in the weeks leading up to his disabled account and they
    27
    28   6   https://storage.courtlistener.com/recap/gov.uscourts.txed.202288/gov.uscourts.txed.202288.28.2.pdf


                                                            - 20 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 102 of 180 PageID #: 123




     1   represented he would build a following this way. This was a lie intended to mislead him into

     2   their scam of taking money.
     3
         3. The Defendant promoted a pyramid promotional scheme, as defined by Section 17.461. The
     4
         statute says, “A person commits an offense if the person contrives, prepares, establishes,
     5
         operates, advertises, sells, or promotes a pyramid promotional scheme.” Facebook approved
     6
     7   advertising and continues7 to advertise and promote Advocare. The FTC determined that

     8   Advocare was a pyramid scheme and Advocare admitted and settled 8.
     9
         4. The Defendant knew at the time that the Plaintiff was advertising that they planned to suspend
    10
         his account, but they did not notify him. Instead, they continued to bill him for a following they
    11
         knew they were going to take away. The failure to disclose information concerning goods or
    12
    13   services known at the time of the transaction and was used to induce the consumer into a

    14   transaction who otherwise would not have entered had the information been disclosed. It is clear
    15
         the Plaintiffs would not have paid for a following they did not expect to keep. This was done
    16
         with malice.
    17
         5. The Defendants mislead individuals by willingly changing the goals of advertisers without
    18
    19   telling them or notifying them. They admit to “we may broaden the targeting criteria you

    20   specify.9”
    21   H. Texas Deceptive Trade Practices Act – Count Two BUSINESS AND COMMERCE
    22
         CODE TITLE 2 CHAPTER 17.46 AND 17.50,
    23
    24
    25   7

         https://www.facebook.com/ads/library/?active_status=all&ad_type=all&country=US&view_all_page_
    26   id=258046150625&sort_data[direction]=desc&sort_data[mode]=relevancy_monthly_grouped&search_typ
         e=page&media_type=all
    27   8 https://www.ftc.gov/news-events/press-releases/2019/10/multi-level-marketer-advocare-will-pay-

    28   150-million-settle-ftc
         9 https://storage.courtlistener.com/recap/gov.uscourts.txed.202288/gov.uscourts.txed.202288.28.2.pdf




                                                        - 21 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 103 of 180 PageID #: 124




     1   1. Defendant Facebook makes a statement in their Statement of Rights and Responsibility that

     2   says, “you own all of the content and information you post on Facebook.”
     3
         2. Defendant Facebook has taken this data they claim Plaintiff Moates owns.
     4
         3. They are in violation of the law that states “disparaging the goods, services, or business of
     5
         another by false or misleading representation of facts. They claim he owns content that is on
     6
     7   their servers, yet they restrict his access to that content.

     8   4. Furthermore, in an email from the Office of the Vice President for Global Business, they
     9
         stated that he could “request data” that he owns. The also said “they’d be happy to assist.”
    10
         5. Both statements were intentionally false, both statements were made to get Plaintiff Moates to
    11
         act, by signing the Statement of Rights and Responsibilities or to fill out said non-existent form.”
    12
    13   Both caused significant emotional distress and interfered with business operations.

    14   I. Texas Deceptive Trade Practices Act – Count Three (Oculus Go) BUSINESS AND
    15
         COMMERCE CODE TITLE 2 CHAPTER 17.46 AND 17.50
    16
         1. Prior to the sale of the Oculus Go to Moates, Facebook/Oculus never stated that a Facebook
    17
         account was needed. Nor could Mr. Moates have expected to need a Facebook account. In fact,
    18
    19   they advertised using an Oculus account to access the device.

    20   2. Facebook decided after that they were going to require that you use a Facebook account 10.
    21   3. At no time was the Facebook account requirement an issue when the Oculus Go device was
    22
         purchased.
    23
         4. The law states “DECEPTIVE TRADE PRACTICES UNLAWFUL. (a) False, misleading, or
    24
    25   deceptive acts or practices in the conduct of any trade or commerce are hereby declared

    26
    27
    28   10   https://www.oculus.com/blog/a-single-way-to-log-into-oculus-and-unlock-social-features/


                                                           - 22 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 104 of 180 PageID #: 125




     1   unlawful” and “disparaging the goods, services, or business of another by false or misleading

     2   representation of facts” is one of the unlawful acts.
     3
         5. By requiring the Facebook account after the sale and saying, “If you choose not to merge your
     4
         accounts at that time, you can continue using your device, but full functionality will require a
     5
         Facebook account,” Facebook is disparaging the product. By saying you only needed and Oculus
     6
     7   account to use the device at the time of sale and then changing it after the fact, Facebook made

     8   “false and misleading representation of facts.”
     9
         6. Furthermore, by requiring the use of Facebook (the platform,) they are coercing you into a
    10
         new contract to use a device you already purchased. They state that in order to have full
    11
         functionality of your device, you must use Facebook and also say “when you log into Oculus
    12
    13   using your Facebook account, Facebook will use information related to your use of VR and other

    14   Facebook products.” Therefor I argue that this is you must agree to our contract or we are going
    15
         to make your device limited.
    16
         J. Texas Deceptive Trade Practices Act – Count Three (Oculus Quest) BUSINESS AND
    17
         COMMERCE CODE TITLE 2 CHAPTER 17.46 AND 17.50
    18
    19   1. Prior to the sale of the Oculus Quest 2 to Moates, Facebook nor any 3rd Party, relayed to

    20   Moates that he would need a Facebook account to use his Oculus Quest 2.
    21   2. When Moates began to use his device, he realized that under the Terms, Facebook/Oculus
    22
         stated that a Facebook account was needed.
    23
         3. So essentially, the device was sold and then Facebook required you to enter a contract that
    24
    25   requires you to use Facebook to have a functional device. By selling, then forcing a contract to

    26   use the device, Facebook engaged in coercion of contract. They also violated the law which
    27   states they cannot “disparage [ing] the goods, services.”
    28


                                                           - 23 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 105 of 180 PageID #: 126




     1   4. At the time of the sale, Mr. Moates had an active Facebook account and there was no reason to

     2   suspect Facebook was going to disable it.
     3
         K. Texas Deceptive Trade Practices Act – Count Four Breach of Expressed Warranty
     4
         (Oculus Quest and Go) BUSINESS AND COMMERCE CODE TITLE 2 CHAPTER 17.46,
     5
         17.50, 2.313, AND 2.314 – 2.315, AND TEXAS OCCUPATIONS CODE CH 1304
     6
     7   1. Facebook offers a “Limited Consumer Warranty 11” with the sale of the Oculus devices. It

     8   states, “This Warranty gives you specific legal rights, and you may also have other rights, which
     9
         vary from state to state and country to country.”
    10
         2. It also waives any forum selection clause stating, “This Warranty is in addition to, and does
    11
         not affect any rights you have under the laws in your jurisdiction concerning the sale of
    12
    13   consumer goods.”

    14   3. It says, “under normal and intended use, function substantially in accordance with our
    15
         technical specifications or accompanying product documentation (the “Warranted
    16
         Functionality”) during the Warranty Period.” And “If and to the extent the Product needs
    17
         Facebook Technologies software or services to achieve the Warranted Functionality, we will
    18
    19   make and keep software and services available during the Warranty Period. We may update,

    20   modify or limit such software and services in our sole discretion so long as we continue to
    21   maintain (or exceed) the Warranted Functionality.”
    22
         4. Facebook has failed to do just that. They in fact took steps to make both devices inaccessible.
    23
         They disabled the account, they misrepresented the functionality, they have not complied with
    24
    25   the warranty after being given notice.

    26
         11https://scontent-dfw5-2.xx.fbcdn.net/v/t39.2365-
    27
         6/49630950_615501395581577_8065528336517955584_n.pdf?_nc_cat=107&ccb=1-
    28   5&_nc_sid=ad8a9d&_nc_ohc=sRgKAe5htMQAX-3LJkh&_nc_ht=scontent-dfw5-
         2.xx&oh=b58e54abeb48f1e49f79ac54754d6415&oe=6125CCB0


                                                        - 24 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 106 of 180 PageID #: 127




     1   5. Furthermore, the Oculus terms of service state that you must follow the Facebook Terms of

     2   Service… but it does not state which version of the terms. As Moates understands it, the Terms
     3
         for Facebook when Moates signed up for Facebook apply because Moates has never received
     4
         notice of a change of terms. See Douglas v Talk America, Harris v Blockbuster, and Rodman v
     5
         Safeway. Furthermore, the link in the Oculus terms that states this is “facebook.com/terms/” the
     6
     7   exact same URL as when Moates agreed to the Terms in 2014. See Pricer Declaration which

     8   states these are the "Terms" for your relationship with Facebook.
     9
         L. Texas Deceptive Trade Practices Act – Count Four Negligence (Oculus Quest)
    10
         1. When Facebook sold the device to Moates, they had a duty to make sure that the device and
    11
         all components worked properly. Facebook had a duty to protect its users from unnecessary
    12
    13   harm. The lack of Facebook to protect Moates cause Mr. Moates to have significant skin

    14   irritation, breakouts, and red skin around the base of the cover.
    15
         2. Facebook should have foreseen the issue because the device is used by directly touching the
    16
         skin and using the eyes.
    17
         3. Furthermore, Mr. Moates attempted to resolve the issue, but he did not have access to the “Go
    18
    19   to my device” section because Facebook disabled his account 12.

    20   M. Texas Deceptive Trade Practices Act – Count Five Breach of Express Warranty (Oculus
    21   Quest) BUSINESS AND COMMERCE CODE TITLE 2 CHAPTER 17.46, 17.50, 2.313,
    22
         AND 2.314 – 2.315, AND TEXAS OCCUPATIONS CODE CH 1304
    23
         1. When Facebook sold the device to Moates, they had a duty to make sure that the device and
    24
    25   all components worked properly. Facebook had a duty to protect its users from unnecessary

    26
    27
    28   12   https://www.oculus.com/quest-2/removable-facial-interface-alert/


                                                           - 25 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 107 of 180 PageID #: 128




     1   harm. The lack of Facebook to protect Moates cause Mr. Moates to have significant skin

     2   irritation, breakouts, and dark red skin around the base of the cover.
     3
         2. Furthermore, Mr. Moates attempted to resolve the issue, but he did not have access to the “Go
     4
         to my device” section because Facebook disabled his account 13. Facebook by disabling his
     5
         account removed Moates’ ability to file a warranty claim.
     6
     7   3. The warranty states “This Warranty covers defects and malfunctions in the new Facebook

     8   Technologies product(s) it accompanies (the “Product”).”
     9
         N. Product Liability – Design Defect (Oculus Quest) CPRC TITLE 4 CHAPTER 82
    10
         1. The Quest 2 was defectively designed and unreasonably dangerous. According to the
    11
         Consumer Product Safety Commission, “the foam interface,” “attached to the Oculus Quest 2
    12
    13   headset,” can cause facial problems including “including rashes, swelling, burning, itching,

    14   hives, and bumps.”
    15
         2. The device again caused significant skin irritation, breakouts, and red skin around the base of
    16
         the cover.
    17
         3. Many safer alternatives existed including the replacement product Silicon Facebook now
    18
    19   sends to those who don’t have their Facebook account disabled.

    20   O. Product Liability – Manufacturing Defect (Oculus Quest) CPRC TITLE 4 CHAPTER
    21   82
    22
         1. The Quest 2 was defectively designed.
    23
         2. The device again caused significant skin irritation, breakouts, and red skin around the base of
    24
    25   the cover.

    26   Product Liability (Quest) Breach of Implied Warranty of Merchantability
    27
    28   13   https://www.oculus.com/quest-2/removable-facial-interface-alert/


                                                           - 26 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 108 of 180 PageID #: 129




     1   1. Facebook sold the Product to Moates.

     2   2. It was unfit for ordinary purposes.
     3
         3. The Plaintiff blocked access to file a claim by disabling his access to the Go To My Device
     4
         section of Oculus Facebook. When the Plaintiff reached out to the company via chat they
     5
         continued to refer him back to the Go to My Device portal.
     6
     7   4. The product defect caused Mr. Moates to have significant skin irritation, breakouts, and dark

     8   red skin around the base of the cover.
     9
         P. Product Liability (Quest) Fraud By Non-Disclosure
    10
         1. Facebook attempted to hide how dangerous the recall was. They claimed, “very small
    11
         percentage of users who have experienced skin irritation.14” When what they should have said is
    12
    13   approximately 4 million devices have significant health risk that can cause “facial skin irritation

    14   and reactions including rashes, swelling, burning, itching, hives, and bumps. 15”
    15
         2. These facts were material and not disclosed. Facebook had a duty to keep consumers safe and
    16
         instead of making accurate statements they downplayed the seriousness of health risk so they
    17
         could profit and have to spend less on replacements.
    18
    19   3. Facebook knew that the plaintiff was ignorant of the facts, and the plaintiff did not have an

    20   equal opportunity to discover the facts. He did not have access to the information because
    21   Facebook keeps the information private.
    22
         4. Facebook intended to downplay it and cause others to refrain from acting by failing to disclose
    23
         the facts and by misrepresenting the facts. What they call “skin irritation” is actually “burning,
    24
    25   hives,” etc

    26
    27   14https://www.oculus.com/quest-2/removable-facial-interface-alert/
    28
         15https://www.cpsc.gov/Recalls/2021/Facebook-Technologies-Recalls-Removable-Foam-Facial-
         Interfaces-for-Oculus-Quest-2-Virtual-Reality-Headsets-Due-to-Skin-Irritation-Hazard-Recall-Alert


                                                          - 27 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 109 of 180 PageID #: 130




     1   R. Aiding and Encouraging Suicide (PENAL § 22.08. Aiding Suicide)

     2   1. Multiple Facebook users had told Plaintiff Moates to kill himself. Each time Moates reported
     3
         these messages to Facebook and each time after Facebook staff reviewed the comments, they
     4
         said that it was not against their terms and that no action would be taken. Thereby promoting the
     5
         message sent by the users.
     6
     7   S. Data/Cyber Security – (Tex. Bus. & Com. Code § 521.052(a))

     8   1. Facebook failed to take appropriate actions to protect the data of its users and as a result, the
     9
         Plaintiffs data was exposed to unauthorized users during the Cambridge Analytica scandal.
    10
         2. Facebook failed to notify the public regarding the breach and attempted to cover up how bad it
    11
         was in violation of the law, Sec 521.053 16. Facebook accepted responsibility for the mistake,
    12
    13   thereby making them liable17.

    14   3. In September 2018, Facebook again failed to take appropriate actions to protect the data of its
    15
         users and as a result, the Plaintiffs data was exposed to unauthorized users in which they could
    16
         see all the Plaintiffs private content. This was right after the Cambridge Analytica scandal.
    17
         4. Again, Facebook failed to notify the effected users.
    18
    19   5. In March 2019, Facebook was exposed for storing millions of user’s passwords in plain-text

    20   files. Any of the thousands of Facebook employees had access to these passwords. This was
    21   extremely reckless 18.
    22
         6. It was subsequently exposed that Facebook did the same thing for millions of Instagram
    23
         users19.
    24
    25
    26   16 https://www.bbc.com/news/technology-56815478
         17 https://www.politico.com/story/2018/04/04/facebook-cambridge-analytica-data-users-502064
    27   18 https://krebsonsecurity.com/2019/03/facebook-stored-hundreds-of-millions-of-user-passwords-in-

    28   plain-text-for-years/
         19 https://techcrunch.com/2019/04/18/instagram-password-leak-millions/




                                                          - 28 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 110 of 180 PageID #: 131




     1   7. Again, in both instances they did not notify affected users.

     2   8. In two separate instances in April and September of 2019, Facebook information was exposed
     3
         placing user information on a sever giving people access to users phone numbers, names, gender,
     4
         and locations.
     5
         9. Again, in both instances they did not notify affected users20.
     6
     7   10. In December of 2019, Facebook exposed 300 million users by giving hackers access to their

     8   API which allowed them to scrape phone numbers, names, and user ID’s which were posted on
     9
         the dark web21. Subsequent information about a second server came out in March 2020.
    10
         11. Again, in both instances they did not notify affected users.
    11
         12. Facebook failed in multiple instances to “implement and maintain reasonable procedures,
    12
    13   including taking any appropriate corrective action, to protect from unlawful use or disclosure any

    14   sensitive personal information collected or maintained by the business in the regular course of
    15
         business” and to “A person who conducts business in this state and owns or licenses
    16
         computerized data that includes sensitive personal information shall disclose any breach of
    17
         system security, after discovering or receiving notification of the breach, to any individual whose
    18
    19   sensitive personal information was, or is reasonably believed to have been, acquired by an

    20   unauthorized person.”
    21   13. As alleged above, 2nd Defendants made information accessible to Facebook through the
    22
         Plaintiffs cell phone including tracking internet browsing data, biometric data, health data,
    23
         location data, financial data, phone usage data, search history, and identifiers.
    24
    25   T. Biometric Data – (Tex. Bus. & Com. Code § 503.001)

    26
    27   20 https://www.technologyreview.com/2019/09/05/133154/facebook-has-leaked-419-million-phone-
    28   numbers/
         21 https://newyork.cbslocal.com/2019/12/20/facebook-dark-web-data-breach/




                                                         - 29 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 111 of 180 PageID #: 132




     1   1. At no time has Facebook provide informed consent required for the collection of biometric

     2   identifiers as required by law.
     3
         2. Facebook ran a program called “Tag Suggestions’ which works by scanning photographs
     4
         uploaded by a user and then identifies faces appearing in those photographs. Tag Suggestions
     5
         uses proprietary facial recognition software to extract from user-uploaded photographs the
     6
     7   unique biometric identifiers (i.e., graphical representations of facial features, also known as

     8   facial geometry) associated with people’s faces. Facebook did not disclose its biometrics data
     9
         collection to its users, nor does it even ask users to acknowledge, let alone consent to, these
    10
         practices
    11
         3. From 2015 forward, Instagram collects and stores biometric data of more than 100 million
    12
    13   users, without their knowledge or consent. Facebook then uses the data to “bolster its facial

    14   recognition abilities across all of its products, including the Facebook application, and shares this
    15
         information among various entities. Facebook does all of this without providing any of the
    16
         required notices or disclosures required by Texas law.22”
    17
         4. At no time did the Plaintiff provide consent to AT&T to transmit said data to Facebook.
    18
    19   U. Right to Adequate Assurance of Performance (Tex. Bus. & Com. Code § 2.06)

    20   1. Texas law requires “A contract for sale imposes an obligation on each party that the other's
    21   expectation of receiving due performance will not be impaired.” Defendant Facebook violated
    22
         the law by impairing the Plaintiff (Moates) access to use the software/device through his Oculus
    23
         Quest 2 and Oculus Go.
    24
    25
    26
    27
    28   22   https://www.thedailybeast.com/how-facebook-fights-to-stop-laws-on-facial-recognition


                                                           - 30 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 112 of 180 PageID #: 133




     1   2. When Facebook disabled the accounts of Moates Facebook, Instagram, Crowdtangle,

     2   WhatsApp and Messenger, it violated the law by impairing the product to which Moates and DC
     3
         Chronicle had a reasonable expectation of receiving.
     4
         V. Fraud – Count One (Penal Code Title 37 Chapter 32)
     5
         1. As the courts are aware, there are four elements to an allegation of fraud: (1) that a material
     6
     7   representation was made; (2) that the representation was false; (3) when the statement was made,

     8   the speaker knew it was false or made it recklessly without any knowledge of the truth and as a
     9
         positive assertion; (4) the speaker made the representation with the intent that the other party
    10
         should act on it; (5) the party acted in reliance on the representation; and (6) the party suffered
    11
         injury.
    12
    13   2. Jenny Pricer, a Facebook Case Manager in eDiscovery/Litigation Legal Department made a

    14   “declaration” under “penalty of perjury” that “Plaintiff Michael Moates created a Facebook
    15
         account on July 13, 2014. Attached hereto as Exhibit A is a true and correct copy of the
    16
         November 15, 2013, Terms of Service that was in effect in July 2014, as maintained in
    17
         Facebook’s records.” For this courts notice, the declaration and exhibit are marked Exhibit S in
    18
    19   this filing.

    20   3. When Plaintiff Moates signed up for Facebook in “July 2014” he agreed to a Statement of
    21   Rights and Responsibilities and no subsequent agreements.
    22
         4. Mrs. Pricer made a material representation made under “penalty of perjury” to the court and to
    23
         the Plaintiff. (He was served).
    24
    25   5. The Exhibit shows multiple hyperlinks in blue and underlined. But this was not the case when

    26   Plaintiff Moates signed up. The hyperlinks similarly as they appear today were black 23. Also,
    27
    28   23   https://www.facebook.com/legal/terms/update


                                                         - 31 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 113 of 180 PageID #: 134




     1   they were also not underlined 24. Plaintiff Moates had no way of knowing they were hyperlinks at

     2   the time and by representing the that they were blue and underlined, they made a factual
     3
         misrepresentation.
     4
         6. Had Moates known at the time that these were hyperlinks, he would have reviewed them.
     5
         Facebook intentionally did not make it know that these were separate agreements. This was done
     6
     7   with malice.

     8   7. Moates acted on the belief that the Statement of Rights and Responsibilities served as the
     9
         contract between Moates and Defendant Facebook. Facebook acted with the intent to disguise
    10
         the other agreements to get users to agree.
    11
         8. Moates relied on the fact that these “terms of service that governs our relationship with users
    12
    13   and others who interact with Facebook. By using or accessing Facebook, you agree to this

    14   Statement” and that statement alone.
    15
         9. Plaintiff Moates has now suffered many different injuries, including monetary, the loss of
    16
         accounts and data, litigation, litigation determinations, etc. This was intentional by the Defendant
    17
         Facebook Inc.
    18
    19   10. The alteration of the document after executed by the Plaintiff with the intent “to alter, make,

    20   complete, execute, or authenticate any writing so that it purports: (i) to be the act of another who
    21   did not authorize that act;” is the issue at hand here.
    22
         Q. Fraud – Count Two (Penal Code Title 37 Chapter 32), Penal Code 32.46
    23
         1. As stated above, “Jenny Pricer, a Facebook Case Manager in eDiscovery/Litigation Legal
    24
    25   Department made a “declaration” under “penalty of perjury” that “Plaintiff Michael Moates

    26   created a Facebook account on July 13, 2014. Attached hereto as Exhibit A is a true and correct
    27
    28   24   https://web.archive.org/web/20141014030338/Facebook.com/terms


                                                          - 32 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 114 of 180 PageID #: 135




     1   copy of the November 15, 2013, Terms of Service that was in effect in July 2014, as maintained

     2   in Facebook’s records.” For this courts notice, the declaration and exhibit are marked Exhibit S
     3
         in this filing.”
     4
         2. When Plaintiff Moates signed up for Facebook in “July 2014” he agreed to a Statement of
     5
         Rights and Responsibilities and no subsequent agreements.
     6
     7   3. Mrs. Pricer made a material representation made under “penalty of perjury” to the court and to

     8   the Plaintiff. (He was served).
     9
         4. These misrepresentations cause the Plaintiff to dismiss his claims in federal court and pursue
    10
         only state claims.
    11
         5. The Exhibit shows multiple hyperlinks in blue and underlined. But this was not the case when
    12
    13   Plaintiff Moates signed up.

    14   6. By taking the declaration “under penalty of perjury,” Moates made a calculated decision to
    15
         proceed with state claims in state court only. This was done with malice to get the court to rule
    16
         one way and to get Moates to change his opinion of the facts.
    17
         7. Now, Plaintiff Moates has suffered injury by relying on these statements. Thus, now he would
    18
    19   have to spend numerous hours on refiling with the federal court and start the process over.

    20   R. Fraud – Count Three (Penal Code 32.31)
    21   1. After disabling the Plaintiff Moates’ account, Defendant Facebook attempted to charge both
    22
         Moates and DC Chronicle (both entities)(through Moates) after having the right revoked in
    23
         writing to their attorneys.
    24
    25   2. Please note the attorneys asked Moates not to communicate with Facebook only through them.

    26   3. These charges were for services that they had not provided.
    27
    28


                                                        - 33 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 115 of 180 PageID #: 136




     1   4. These charges were after the Plaintiffs requested in writing on 1 December 2020. They

     2   continued with malice. See Exhibit V.
     3
         5. These damages cause harm to the Plaintiffs relationship with his bank.
     4
         6. They also caused numerous stress and anxiety that because they had now cut his income and
     5
         were attempting to continue to charge him, he may not have funds to live.
     6
     7   S. Fraud – Count Four (Penal Code 32.32)

     8   1. During the purchase of advertising, Facebook represented to Plaintiffs that they could run ads
     9
         “Create a promotion to help more people find and like your page.” See Exhibit T.
    10
         2. The statement was false as they did not provide the likes. Furthermore, Facebook took away
    11
         likes and followers without cause. Likes are according to Facebook are “support for a Page and
    12
    13   be able to see updates from it in News Feed.25” Finally, they did not share the content, or they

    14   severely limited the reach of the content in newsfeed. Thereby making misrepresentations about
    15
         the advertising, reach, following, and likes.
    16
         3. Facebook made the misrepresentation with the idea to profit and knowingly knew the
    17
         algorithm may not show content26. This was done with malice.
    18
    19   4. The Plaintiffs suffered injury.

    20   U. Fraud – Count Four (Penal Code 32.32)
    21   1. 1. During the purchase of advertising, Facebook represented to Plaintiffs that they could run
    22
         ads “Create a promotion to help more people find and like your page.” See Exhibit T.
    23
         2. The statement was false as they did not provide the likes. Furthermore, Facebook took away
    24
    25   likes and followers without cause. Likes are according to Facebook are “support for a Page and

    26
    27
    28
         25   https://www.facebook.com/help/216630288356463
         26   https://about.fb.com/news/2019/02/inside-feed-facebook-26-friends-algorithm-myth/


                                                          - 34 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 116 of 180 PageID #: 137




     1   be able to see updates from it in News Feed.27” Finally, they did not share the content, or they

     2   severely limited the reach of the content in newsfeed. Thereby making misrepresentations about
     3
         the advertising, reach, following, and likes.
     4
         3. Facebook made the misrepresentation with the idea to profit and knowingly knew the
     5
         algorithm may not show content28. In addition, at no time told the Plaintiff his content would be
     6
     7   diminished in reach based on their perception of what news is. In fact, in their agreement with

     8   Moates they state they will “enhance the effectiveness” of your ads.
     9
         4. When you purchase something you own it. The likes/followers were purchased. Facebook has
    10
         now stolen the followers/likes from the Defendants.
    11
         5. That factor that the Plaintiffs were selling the following/reach to the Plaintiff was a key
    12
    13   decision to purchase it. They continued selling to him knowing they planned to disable his

    14   accounts. They did this to profit. This was done with malice.
    15
         6. This was a direct damage to the Plaintiffs.
    16
         V. Violation of the Texas Constitution Article 1.8
    17
         1. The Texas Constitution states, “very person shall be at liberty to speak, write or publish his
    18
    19   opinions on any subject, being responsible for the abuse of that privilege; and no law shall ever

    20   be passed curtailing the liberty of speech or of the press.”
    21   2. When Facebook disable the account of the Mr. Moates, they engaged in censorship.
    22
         Furthermore, Facebook is a state actor and are not protected as a private entity. For example,
    23
         Facebook entering a contract partnership with the Federal Government for the intention of
    24
    25   providing services that are subject to various free speech laws 2930. Furthermore, Facebook

    26
         27 https://www.facebook.com/help/216630288356463
    27   28 https://about.fb.com/news/2019/02/inside-feed-facebook-26-friends-algorithm-myth/
         29 https://www.archives.gov/files/social-media/terms-of-service/tos-facebook.pdf
    28   30 https://www.epic.org/foia/gov2.0/GSA_Facebook_Amendment.pdf




                                                          - 35 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 117 of 180 PageID #: 138




     1   provides pages to various state and federal legislatures, courts, and the executive branches. They

     2   help the government run said pages and by doing so, they are acting in partnership and on behalf
     3
         of the government. For example, Facebook acted on behalf of the government by creating
     4
         accounts and transferring followers to Biden administration 3132. Another example, would be
     5
         when Facebook acted on behalf of the National Archives by archiving previous administration
     6
     7   pages.

     8   3. When they disabled the account of Plaintiff Moates, they blocked his ability to communicate
     9
         with government officials and they did so as a state actor.
    10
         *Nothing in this section is requesting claims on the federal lever, simply sharing facts for
    11
         the Texas Constitutional claim*
    12
    13   W. Data Theft - Violation of Penal Code Title 7 Chapter 33.02 Breach of Computer

    14   Security Count 1
    15
         1. Facebook violated the law which states “A person commits an offense if the person knowingly
    16
         accesses a computer, computer network, or computer system without the effective consent of the
    17
         owner.”
    18
    19   2. Facebook accessed information related to health and fitness, financial, browsing history,

    20   phone usage, purchases, location, contacts, search history, and other data without the consent of
    21   the Plaintiff.
    22
         3. Furthermore, Facebook used this information to profit thereby violating the law. “When
    23
         benefits are obtained, a victim is defrauded or harmed, or property is altered, damaged, or
    24
    25   deleted in violation of this section, whether or not in a single incident, the conduct may be

    26
         31 https://www.axios.com/facebook-instagram-transfer-accounts-followers-biden-administration-
    27
         629a4c33-22fc-43aa-96e3-60ef3d37ab62.html
         32 https://www.thedenverchannel.com/news/national-politics/twitter-facebook-will-transfer-white-
    28
         house-accounts-to-biden-on-inauguration-day


                                                         - 36 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 118 of 180 PageID #: 139




     1   considered as one offense and the value of the benefits obtained and of the losses incurred

     2   because of the fraud, harm, or alteration, damage, or deletion of property may be aggregated in
     3
         determining the grade of the offense.”
     4
         X. Data Theft – Violation of Penal Code Title 7 Chapter 31.03 Theft Count 2
     5
         1. The law states ‘A person commits an offense if he unlawfully appropriates property with
     6
     7   intent to deprive the owner of property.”

     8   2. In its agreement with Moates in 2014, Facebook maintained that “You own all of the content
     9
         and information you post on Facebook” and by restricting access to the content Facebook has
    10
         stolen said data (content)
    11
         3. Plaintiff Moates has suffered numerous damages including loss of access to school
    12
    13   information, loss of access to business information, loss of access to messages, personal photos,

    14   and many other losses.
    15
         CAUSES OF ACTION FOR AT&T
    16
         A. Fraud – Violation of Penal Code Title 7 Chapter 32.46
    17
         1. In November of 2020, Plaintiff Moates bought a phone from AT&T due to a promotion they
    18
    19   were having where if you turn in an old phone that meets the requirements, they will credit you

    20   each month for the life of the contract. The amount of the cost of the new iPhone 12 mini was the
    21   same as the trade in value. The purpose of the offer was that AT&T would make money by
    22
         extending the service contract.
    23
         2. The law states, “A person commits an offense if, with intent to defraud or harm any person,
    24
    25   he, by deception: (1) causes another to sign or execute any document affecting property or

    26   service or the pecuniary interest of any person”
    27
    28


                                                        - 37 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 119 of 180 PageID #: 140




     1   3. AT&T failed to hold up their end of the contract. They did not credit and continued to charge

     2   the Moates until July of 2021 when he noticed. This was unfortunately not the first time. 33
     3
         4. AT&T accepted responsibility in an email to Moates dated 17 July 2021 saying they “sorry
     4
         this happened.”
     5
         B. Fraud – Violation of Penal Code Title 7 Chapter 32.32
     6
     7   1. In November of 2020, Plaintiff Moates bought a phone from AT&T due to a promotion they

     8   were having where if you turn in an old phone that meets the requirements, they will credit you
     9
         each month for the life of the contract. The amount of the cost of the new iPhone 12 mini was the
    10
         same as the trade in value. They intended to obtain property under fraudulent circumstances.
    11
         2. The law states, “A person commits an offense if, with intent to defraud or harm any person,
    12
    13   he, by deception: (1) causes another to sign or execute any document affecting property or

    14   service or the pecuniary interest of any person”
    15
         3. AT&T failed to hold up their end of the contract. They did not credit and continued to charge
    16
         the Moates until July of 2021 when he noticed.
    17
         4. AT&T accepted responsibility in an email to Moates dated 17 July 2021 saying they “sorry
    18
    19   this happened.”

    20   CAUSES OF ACTION FOR BOTH DEFENDANTS
    21   A. Civil Conspiracy – Count One
    22
         1. All previous allegations are incorporate herein by reference.
    23
         2. Facebook and AT&T engaged in unlawful sharing of confidential information about the
    24
    25   Plaintiff without consent34.

    26
         33 https://www.fiercewireless.com/operators/at-t-to-pay-1-5m-to-settle-d-c-lawsuit-for-overcharging-
    27
         mobile-service
         34 https://www.theverge.com/2018/7/2/17526716/facebook-cambridge-analytica-apple-microsoft-data-
    28
         sharing


                                                        - 38 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 120 of 180 PageID #: 141




     1   B. Civil Conspiracy – Count Two

     2   1. All previous allegations are incorporate herein by reference.
     3
         2. Facebook shared private information with AT&T without consent for the purposes of
     4
         advertising.
     5
         3. Facebook engages in targeting of individuals by different categories. So, when AT&T for
     6
     7   example creates an ad that only targets someone with anxiety, Facebook only targets people who

     8   are likely to have anxiety thereby suggesting to AT&T they have anxiety.
     9
         4. Furthermore, by saying that someone has something that they may not have, Facebook in
    10
         engaging in libel per quod.
    11
         C. Civil Conspiracy – Count Three
    12
    13   1. Defendant Facebook tracked Plaintiff Moates via web browsing history and location.

    14   2. Defendants together than used that information to serve ads. For example, Moates goes to an
    15
         AT&T store and then three days later AT&T is targeting him with ads based on Facebooks
    16
         location history or browser history.
    17
         3. AT&T sold that location data to 3rd Parties35.
    18
    19   D. Civil Conspiracy – Count Four

    20   1. Defendant Facebook created Pixels which tracked Moates without consent on 3 rd party
    21   websites36.
    22
         2. AT&T installed pixels on their website and used that information to track Moates without
    23
         consent. See Exhibit U.
    24
    25
    26
    27   35 https://www.washingtonpost.com/technology/2019/01/10/phone-companies-are-selling-your-
    28   location-data-now-some-lawmakers-want-federal-investigation/
         36 https://www.facebook.com/business/learn/facebook-ads-pixel




                                                        - 39 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 121 of 180 PageID #: 142




     1   E. Data Theft - Violation of Penal Code Title 7 Chapter 33.02 Breach of Computer Security

     2   Count 1
     3
         1. Facebook and AT&T violated the law which states “A person commits an offense if the
     4
         person knowingly accesses a computer, computer network, or computer system without the
     5
         effective consent of the owner.”
     6
     7   2. Both AT&T and Facebook profited from the pixel arrangement.

     8   3. They both accessed data they did not have consent to.
     9
         4. Facebook tracked user phone records37 that AT&T had a duty to protect.
    10
                                              IV. INJUCTIVE RELIEF
    11
         1. Plaintiffs request the court enter a permanent injunction requiring the Defendant to:
    12
    13          a. Reactivate the accounts;

    14          b. Provide the Plaintiffs with the data from the accounts;
    15
                c. Reactivate the software on the Oculus devices;
    16
                                         XI. DAMAGES AND PRAYER
    17
         WHEREFORE PREMISES CONSIDERED, Plaintiff Michael Moates asks the court to issue a
    18
    19   citation for each Defendants to appear and answer, and that Plaintiff be awarded a judgement

    20   against Defendants for the following:
    21          a) Nominal damages;
    22
                b) General damages;
    23
                c) Actual damages;
    24
    25          d) Special damages;

    26          e) Exemplary damages;
    27
    28
         37https://arstechnica.com/information-technology/2018/03/facebook-scraped-call-text-message-data-
         for-years-from-android-phones/


                                                        - 40 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 122 of 180 PageID #: 143




     1          f) Pre and post judgement interest;

     2          g) compensatory damages;
     3
                h) injunctive relief stated above.
     4
                                                                                   Respectfully Submitted,
     5
     6
     7                                                                               /s/ Michael S. Moates

     8                                                                             Michael Moates, Pro Se
     9
                                                                              Michaelsmoates@gmail.com
    10
                                                                                              817-999-7534
    11
                                                                          2700 Colorado Boulevard #1526
    12
    13                                                                                     Denton, TX 76210

    14
    15
         CERTIFICATE OF SERVICE
    16
         The undersigned hereby certifies Facebook approved electronic service in this case via W.
    17   Hamilton Jordan, counsel for Facebook. They were notified in advance of this amended
         pleading.
    18
         His email is: wjordan@keker.com
    19
    20   A cc request copy should be sent to Chris Kearney at ckearney@keker.com

    21   As soon as a copy is uploaded by the clerk, they will be sent a copy via email.

    22   Furthermore, Attorneys for AT&T have not yet appeared, but the Plaintiff has requested the
         court serve this pleading to them via certified mail return receipt.
    23
    24
    25
    26
    27
    28


                                                        - 41 -
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 123 of 180 PageID #: 144

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope ID: 56532987
Status as of 8/23/2021 9:20 AM CST

Case Contacts

Name             BarNumber Email                      TimestampSubmitted   Status

Michael Moates             michaelsmoates@gmail.com   8/21/2021 11:09:04 PM SENT

Michael Moates             michaelsmoates@gmail.com   8/21/2021 11:09:04 PM SENT
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 124 of 180 PageID #: 145




                          EXHIBIT 6
 Case4:21-cv-00694-ALM-KPJ
Case  4:20-cv-00896-ALM-KPJ Document
                             Document420-2
                                        FiledFiled 12/28/20
                                              09/07/21        125FILED:
                                                         PagePage       28/23/2021
                                                                  1ofof180PageID
                                                                           PageID
                                                                  David Trantham
                                                                                   8:01 AM
                                                                                    #:#: 166
                                                                                          146
                                                                      Denton County District Clerk
                                                                      By: Elizabeth Jones, Deputy
                                   Cause No. 21-6407-431

        1
       2
       3                                       Exhibit A
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                   49
Case
 Case4:21-cv-00694-ALM-KPJ
      4:20-cv-00896-ALM-KPJ Document
                             Document420-2
                                        FiledFiled
                                              09/07/21
                                                   12/28/20
                                                         PagePage
                                                              126 2ofof180
                                                                        2 PageID
                                                                           PageID#:#: 167
                                                                                       147




       1      FACEBOOK                                                                               1

       2
                                                                 Total spent by Page on ads about social 1
       3                                                         issues, elections or politics
                                                                 May 7, 2018 - Nov 22, 2020
                                                                 United States
       4
                                 Michael Moates                                                        $9,941
       5                                                                                          See- spend deta


       6                                                         Recently spent by Page on ads about w
                                                                 social issues, elections or politics
                                                                 7 days • Nov 16 - Nov 22, 2020
       7          Page has been deleted
                                                                 U it d States


       8                                                                                                      $0

       9
      10                                                         Total spent by Page on ads about social 1
                                                                 issues, elections or politics

      11                                                          May 7, 2018 - Nov 22 2020
                                                                  United States

      12                         DC Chronicle News                                                        $605
                                                                                                  Sec- spend eta ls
      13                                                          Recently spent by Page on ads about
                                                                  social issues, elections or politics
      14                                                          7 days * Nov 16 - No 22, 2020
                                                                  United Stater,
                  Page has been deleted
      15
                                                                                                              $0
       16
       17
       18
       19
      20
      21
      22
      23
      24
      25
       26
       27
       28

                                                     50
Case
 Case4:21-cv-00694-ALM-KPJ
      4:20-cv-00896-ALM-KPJ Document
                             Document420-3
                                        FiledFiled
                                              09/07/21
                                                   12/28/20
                                                         PagePage
                                                              127 1ofof180
                                                                        2 PageID
                                                                           PageID#:#: 168
                                                                                       148




       1
                                              Exhibit B
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                  51
Case
 Case4:21-cv-00694-ALM-KPJ
      4:20-cv-00896-ALM-KPJ Document
                             Document420-3
                                        FiledFiled
                                              09/07/21
                                                   12/28/20
                                                         PagePage
                                                              128 2ofof180
                                                                        2 PageID
                                                                           PageID#:#: 169
                                                                                       149




        1
       2                                            Header
       3
       4
       5
                  Hi Michael,
       6
       7          We found that DC Chronicle News didn t follow our Community
                  Standards. It's against our standards to mislead people or Facebook by
       8
                  things like:
       9
                       . Misrepresenting your Page s identity or purpose
       10                 Using multiple Facebook accounts or sharing accounts between

       11                 multiple people
                       • Creating new accounts or taking other actions to avoid
       12                 restrictions on posting, commenting or sharing too much
       13                 Making it difficult to know your content's origin or making your
                          content seem more popular than it is
       14
                  We may unpublish, restrict or reduce the distribution of your Page if it
       15
                  goes against these or any of our other Community Standards again.
       16         These standards are in place to help keep Facebook safe for e eryone.

       17         View Community Standards
       18
                  Thanks,
       19         The Facebook Team
      20
      21
      22
                                               ' michael.moates@theriarrativetimes.org
      23
      24                                            Header

      25            Facebook           hV Su port Facebook                         ./w.vv

      26
      27
      28

                                                             52
Case
 Case4:21-cv-00694-ALM-KPJ
      4:20-cv-00896-ALM-KPJ Document
                             Document420-4
                                        FiledFiled
                                              09/07/21
                                                   12/28/20
                                                         PagePage
                                                              129 1ofof180
                                                                        2 PageID
                                                                           PageID#:#: 170
                                                                                       150




       1                                      Exhibit C
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                 53
Case
 Case4:21-cv-00694-ALM-KPJ
      4:20-cv-00896-ALM-KPJ Document
                             Document420-4
                                        FiledFiled
                                              09/07/21
                                                   12/28/20
                                                         PagePage
                                                              130 2ofof180
                                                                        2 PageID
                                                                           PageID#:#: 171
                                                                                       151




        1        Facebook <case-t-+aazqbxwp2fiwm4@support.facebook.com> Thu, Oct 8,3:4 AM '; •
                to Michael, me
       2
                 Hi Michael,
       3
                This is Hannah with Facebook Concierge Support. I am writing in regards to your concern about email notifications you are getting from our

       4         FacebookTeam.


                We ould like to thank ou for sending us the information we recently requeste . We were able to investigate and seeing that we the Page
       5        https://vw v.facebook.com/dcchroniclenews/ is in good standing.


       6         1 understand that this may have cause confusion on your part and we would like to apologize . Furthermore, please ha e this reported as a bug y
                following this link: https://wivw.facebook.com/help/112662898402 935

       7        You may also review our Community Standards to leam more about our policies: https:// vAv.facebook.com/co munityslandards/

       8        I hope that I was still able to answer your questions and addressed your concerns correctly. If you ever need further support, please do not hesitate
                to reach out to us and we will get back to you soonest possible. You may initiate a new chat via https:// ww.facebook.co /business/help.
       9
                 I am really glad that we could at least get some clarity on this matter. Please help us improve by taking a few minutes to complete a survey about

       10       your experience with me. We always want to hear from our advertisers about how we can improve the platform. The best ay of doing that is by
                filling out our feedback form: https://w .facebook.com help/contact/268228883256323. We suggest that you keep an eye on the issue and eep
                testing to see if a platform change / restores proper functionality to you.
       11
                We will proceed to close this ticket now. I hope the above clarifies and I want to thank you for bringing this issue to our attention. To support you
       12       better, Facebook's online support hours are from 08:00 to 20:00 UTC+8 (11:00 to 23:00 UTC+11), ondays to Saturdays.


      13        Thank you for contacting Facebook Concierge Support and we wish ou all the best for our business


                Best regards,
       14
                Hannah
      15        Concierge | Facebook Support - To leam more a out growing your business on Facebook, visit: https://f .me/learn-blueprint


       16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                                      54
Case
 Case4:21-cv-00694-ALM-KPJ
      4:20-cv-00896-ALM-KPJ Document
                             Document420-5
                                        FiledFiled
                                              09/07/21
                                                   12/28/20
                                                         PagePage
                                                              131 1ofof180
                                                                        2 PageID
                                                                           PageID#:#: 172
                                                                                       152




       1
                                              Exhibit D
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                  55
Case
 Case4:21-cv-00694-ALM-KPJ
      4:20-cv-00896-ALM-KPJ Document
                             Document420-5
                                        FiledFiled
                                              09/07/21
                                                   12/28/20
                                                         PagePage
                                                              132 2ofof180
                                                                        2 PageID
                                                                           PageID#:#: 173
                                                                                       153




       1
       2
       3
                                         Your Account Has Been Disabled
       4
                                         For more information please visit the Help Center.
       5                                 Your account was disabled on Oct 20, 2020. If you think your account was disabled by
                                         mistake you can submit more information via the Help Center for up to 30 days after your
       6                                 account was disabled. After that, your account will be per anently disabled and you will no
                                         longer be able to request a review.

       7
                                          Go To Help Center
       8
       9
       10
       11
       12
       13
       14
       15   En lish ; US) Espanoi Fran ais (France) m;5;(f (*i > 1 Portugues (Brasil) italiano Deutseh

            Sign Up     Log In Messenger Facebook Lite Watch People Pag s Page Categories Places Games Loca ions Marketplace Face ook Pay
       16   Groups      Jobs Oculu Portal Instagram    Local undraisers Services oting information Center About Create Ad Create Page Developers
            Careers     Privacy Cookies Ad ChoicesO Te ms Help
       17             : C 20?0

       18
       19
      20
      21
      22
      23
      24
       25
      26
       27
       28

                                                                                   56
Case
 Case4:21-cv-00694-ALM-KPJ
      4:20-cv-00896-ALM-KPJ Document
                             Document420-6
                                        FiledFiled
                                              09/07/21
                                                   12/28/20
                                                         PagePage
                                                              133 1ofof180
                                                                        2 PageID
                                                                           PageID#:#: 174
                                                                                       154




      1
                                             Exhibit E
      2
      3
      4
      5
      6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17




                                                   57
Case
 Case4:21-cv-00694-ALM-KPJ
      4:20-cv-00896-ALM-KPJ Document
                             Document420-6
                                        FiledFiled
                                              09/07/21
                                                   12/28/20
                                                         PagePage
                                                              134 2ofof180
                                                                        2 PageID
                                                                           PageID#:#: 175
                                                                                       155




       1     I itog om,                                                                  Log Into Another Account


       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12                                Thanks for Providing Your Info

      13                                We'll review your info and if we can confirm
                                         it, you'll be able to request a review in the
                                        Help Center within appro imately 24 hours.
      14
                                                           Done
      15
      16
      17
      18
       19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                             58
Case
 Case4:21-cv-00694-ALM-KPJ
      4:20-cv-00896-ALM-KPJ Document
                             Document420-7
                                        FiledFiled
                                              09/07/21
                                                   12/28/20
                                                         PagePage
                                                              135 1ofof180
                                                                        5 PageID
                                                                           PageID#:#: 176
                                                                                       156




       1
                                              Exhibit F
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                  59
Case
 Case4:21-cv-00694-ALM-KPJ
      4:20-cv-00896-ALM-KPJ Document
                             Document420-7
                                        FiledFiled
                                              09/07/21
                                                   12/28/20
                                                         PagePage
                                                              136 2ofof180
                                                                        5 PageID
                                                                           PageID#:#: 177
                                                                                       157




       1   Help

                                                                                                                                                                                                                                              Tue. Oct 20,2020 819:15PM
       2   Michael Moates <midiaelJrioatfisgifcenafratiYeliTCs.org
           To. Cafo!,n Everson <caro!yngfo axri>

             Canjiyn,
       3     F sl, let rr« say thank you for 83 the help you've gSw me n tr.e past Ton il I am in te s and my mother was crying earier. We've tost a3 d my gh s hool hotos because Facebook doatted my account It's rr.y understand ig that this might be an error gr en
             so e of my coSeagues v,tio ha-ve had I sues and ha them reslcned. ot to mention I had issues with my account last wee when I subm'ded a teket to me a su pevt t ey sa J y account as hi good stan ing, hoi orfy ave I lost y memories whi h I hod dear
             to m heart y age with my fans over 195*; is also gore. Can you please help e get t is faed?
       4     It's y I e. m job. and l am esperate fo help
             My accoir.ts are
              tt s /.'wA wfecebock.ccmtrea'nud'B lTioates (proOe)
       5      aps .'Awlacetook.com.'md a&'smoatfisl age)
              a sr'.vwwirLstag aTiccmi'mchiaaismoatos
             T anks,
       6
       7   Carolyn Everson <caf lyrgfD.com> \ .ed, Oct 21,2020 at 0.18 A.,1
           To, hfechael Moates <rrichael.mo3 .esgt eftarTatnx&Te$.org>
           Cc: Meghan Orbe <mcrte@fD.com>. Conrad Gtson <cfg@fb.c«n>

       8
             Loo ing into it as we spea Meg, m bus ness tee and Conra w l be on ths as well
       9     So sorry this happered hopr.g for some resolu ai



      10
           Conrad Gibson                                                                gg b.com* WkJ' 0ct 21 •2020 3:6 30 m
           To. fAdiae! Moates <mchael.moatesgthei-BrratiYeaTes.o g>
      11     Carolyn and Meg to BCC
             Hi M-chaeL m get stated on U nght away. Can you please a vise t e email addre s that was associated wt the sab'ed Faceboo account?
      12     Chee s,
             Conrad

      13     Conrad Gibson
             Global Business Group
             225 a k A en e South, 1Qn fioor, N w Yo k, NY 10903
             Facetcok | MobSe * l W1485 ;-534 | £mi c -gglb.mm
      14
                    On Oct 21.2020, at 7:18 A)4 Carol,n Everson caro' a.r b c oi> wto b

      15
      16   Michael Moates mchaet.m atesg hena atrvelms or >                                                                                                                                                                                   We , Oct 21.2020 at 8 27 M
           To Ccwvad GiKon <cfggft>. om>
      17     Miihati f.toatjsgincnarrat.vt .me:, o-c
             Thank you s much!

      18     Sent fro my iPhcre

                    On Oc! 21,20 ,8t 6:31 A/4 Coive Gison Cvm> rote.
      19               Caro,yn an Meg to BCC

      20
           C nra Gibson <cfg§fb com>                                                                                                                                                                                                          We . Oct 21,2020at830AM
           Tc ffehael /.bates <mchae! nvoatesgtlwnamadvet -es org>
      21
             Thanks (Achae III e in touch once I have an u date from toe account team.

      22      Conr.i;: Gibtni-


      23      22 P r / u-t r c,. -i.; f.-/- ¦¦ V. '¦ . I

      24
      25
      26
      27
      28

                                                                                                                                          60
Case
 Case4:21-cv-00694-ALM-KPJ
      4:20-cv-00896-ALM-KPJ Document
                             Document420-7
                                        FiledFiled
                                              09/07/21
                                                   12/28/20
                                                         PagePage
                                                              137 3ofof180
                                                                        5 PageID
                                                                           PageID#:#: 178
                                                                                       158




                                                                                                                                                        Wed, Oct 21,20M at 9:01 AM
       1    Michael Moales <n¥chasl.troa!e5gfl» ajT3b\'etin»s &,g>
            To. Conrad Gison < 9gft.c0m>
             Okay, l.'ocft appreciated. Do you have sn ex ecte Ime frame? I'm sorry. I rei7/ hope ft's not somelr g I did.:(
       2      Sentfn rirri iPhcce


       3            On Oct 21,2020, at 8:47 AM, Conrad Gfcson cefggft cotu* vrrote:


       4            Ihariks, K'a iael' 1 ii be in tojch crce I ha're an update frtm the accujnt teari.


       5            Conrad Gibson

                    < ,V.. L'1..: Q< .:
       6
                               r:. ." f: !' v                    ;v        ' '

       7             Face cdl' f.' u'.?,t y           l i- l'.-:. c gSftcc.T



       8                 mageOOl.gift


       9
                                                                                                                                                        Wed, Od 25,2020 a!301 PM

      10                                                        m <cfggft.com'

              Ccf.rad,
      11      Quid: ques&oo ft e we sort th's out wdl a'J of my ata be preserved? Also, do you haw an idea on tming

              Thanks,
      12      Michael
              Ser.t from my iPhone
      13
                     On Oct 21,2020, at 6:18 AM, Caro n Everso caxfyn gft corr> wrote:

      14
      15
            Conrad Gibson dggft.com>                                                                                                                    Wed, Oct 21,2020 at 4:47 PM
            To: Mschaei Moates <mi-*3fii.moatesgft6n.arratrretmes.org>
      16
              Carotjn and Meg to BCC
      17
               Hi Mch el! No updates just yet, but I can assure you the tea is wo king on tns ai Ifl revert bac as seen as I a e a iHonal in'orma o .

       18
               Cheers,
               Conrad
       19
               Germ'd Gibson
      20
      21       2 P,rt- n cFui'li ¦: ¦:•: r.c.-.

               Facc-bo: 'l";t t:' l'./: Fr n cftgfccoT:

      22
                 ¦tCEBOOK
      23
      24       From: Michael Moates <michael.mo21es@tl1en3rratrvet1mss.org>
               Date: Wednesday, October 21,2020 at 4:01 PM
               To: Carolyn Everson <carol n@fb.com>
      25       Cc: Meghan Or e <mo be@fb cont>, Conra Gibso <dg@fo.com>
               Subject: Re: Hetp

      26
      27
      28

                                                                                                                                          61
Case
 Case4:21-cv-00694-ALM-KPJ
      4:20-cv-00896-ALM-KPJ Document
                             Document420-7
                                        FiledFiled
                                              09/07/21
                                                   12/28/20
                                                         PagePage
                                                              138 4ofof180
                                                                        5 PageID
                                                                           PageID#:#: 179
                                                                                       159




                                                                                                                                                                                                                                                      Fri, Oct 23,2020 at 5:37 AM
       1    Michael Moates <mic 3el moatBs@i enan-ativeti-nes.org:>
            To: Conrad Gibson <dg fo.com>, Carolyn Ever on <carolyn@fo.com>
             Conrad,
       2     I knew the team is stil working on my account owever, I wante to share a te pieces of information with y u.
              First, I was aving issues w my account the week before a was shirt down and I s bmitted a ticket to the me4a porta! asking for assistance to e si e I as in c mp ianc and as t l by Facebook s support tea t at y ages were in good standing * The
       3      support number fo txir reference is 685631522349360.
              Secondly, I have ut nearly SIO.ODO in a s on FB since May of this year. I paid Facebook $1500 the day before m account was disab'ed and was inaKe to use the mone I paidfovesfed in ads.

       4      Thrdf , a ound 50 college students ho work for my 5G1(c}3 non-profit charity depend on m abSty to are access to our F8 pa es. They are news inte s who rits for m organization and get pub ishe so the ca ea college credts. This has been
              cfetrimental to them and me. I a not su e what to teli them or m staff at this time. We are going on da four and I am onderin if I should tel them to eek other oppertu tes.
              I reaSy nee an u date so I ca mo e forward Ptease. please help me et this r solve . It s not only personal to my family and I ue to m person ! ictures and ata but also to my students and organization.
       5      Michael


       6    Conra Gibson <cf §fo.com>                                                                                                                                                                                                                Fri,Oct 23,2020 at 11:22 AM
            To: Michael M ates <mkhael.moatesgt enarTativetimes org>
            Cc: Meghan Orbe < rorb @fb.com>, Carolyn Everson <ca o m@fb.com>
       7
              Hi Mchaei,

       8       p logies for toe elay as I o ke ith our team on our reguest. I hear back this morn ng and it seems t at your accounts were isabled ermanently and, due to poScy gui elines, they are unable to share why the accounts were eactivate . I a so sorry t is
              happene to you I as e for more information, but they were unable to share with me. I ish I could give you a better explanation, but unfortunately e have these rufos in p'a:e to rotect a user's privacy. I know t at ou ha a tot rf p otos saved to our accounts
       9      that you wa te to access The provide me w th toe fof wrng mformatem o how to request data from a ose account:



      10       He can learn about wfiaf M s of da fa are ava lable to h m, and ow to access A via the follow ng fats. If he is sW havfog issues accessing his data, he can also cor/act u through these tanks and we'd be happy to assist further.

               ht1. S'/(,,v, ,v;f2cet-c-o rorr/nc'p. rcrf3*.t:ig0237£35520<l53_
      11        tt s://hE'p mstagram co rr/contec'. '5055359731 ?6353_



      12      Also atta hed is a screenshot showing t e step he can take to request ata for ( a c unt u hg t links atxr.e.'


      13      Again, I a so sorry this a ened to your accounts. If there is anything els please let me now.


      14      Cheers,
              Conrad

      15
              Ccnrsti Gihscm

      16
      17
      18                                                  Screen Shot 2020-10-23 at 12.23.54_PM[31. ng
                                                          152K

       19
              ichael Moates <m:<±ael cates@thenarratjveGTes.org>                                                                                                                                                                                     Fri, Oct 23.2020 at 12.01 PM
      20     To: Conrad Gibson <cfg@fo.com>
             Cc: Meg an Orbe < cxb @f .com>, Carolyn Evers n <card n@fo.cwn>
               Conrad,
      21       I ha e a cou le of questions. First, hen I Pic on toe bnks you sent to g t my ata it says page not found. This oes 't work. Ar sug estions on that front?
               I ave to tell y u and I mean no isres ect but I dont befeve I have done anything wrong. I te'seve I am berg targete . I haven't one anything questiona l , i nee to know hat the l gal serv.e process is fo Fa ebook.
      22
               Thanks,
               Michael
      23
             Conra Gib on e ggfb.conp                                                                                                                                                                                                                 Fri, Oct 23,2020 at 2.02 P
      24     To: Mic ael Moates <rrtch3 .moates t enarratoeimesor >

               Hi Mc aeu
      25
               1 a checking on a new fin as well as our seco question. 11 crcle bad; ith an up ate ASAP.
      26
      27
      28

                                                                                                                                                62
Case
 Case4:21-cv-00694-ALM-KPJ
      4:20-cv-00896-ALM-KPJ Document
                             Document420-7
                                        FiledFiled
                                              09/07/21
                                                   12/28/20
                                                         PagePage
                                                              139 5ofof180
                                                                        5 PageID
                                                                           PageID#:#: 180
                                                                                       160




        1   Conrad Gibson <rf9@fb.c0m>
            To: Michael Moates <m ta moeles§ll ff3faetme$.or9>
                                                                                                                                                                                                                                          Sal Oct 24,2020 at 9.38 Mt

            Cc: Meghan Orfce <rrorbe@fb.aHn>, Caro,yn Everson <carctyn@fb.com>, Cowad Gibson <cfg@fc.com>
       2
             HiMchael

       3
                ofccies, these tek% brfow are active (the orig al Ink had a space on the end that was reeing you to the error page):
       4
                 • FB Lin : h 7f.$' / vr,fa:e oo ccm.'heip/cwtKt l 80237685820953
        5        • IG lin : hrps:.'/hrf instagra Jm.,con!3':t,505535973176353



       6     Regarding an a eal information shorfd have been em&fod to the emal ad ess associat d with the accounts with snstructicm to appeal this edsfon. You can a'so fin t at information ere as wet Hc!p Center resources, . Ape gies again, twt I was not
             gven any s ecie informs ton as to w y foe account was dsable as they do rot s are t is informa ton to protect user p ivacy

        7
             Cheers,

        8    Conrad


        9    Conrad Gibson

              Exr; •j i .f: At'i ta'A to Cmtfo Everr.o .! GCor 3;ia rio1 •: :o;r
       10
              225 Paik Avenue So t 0 ffoy. mvY rk f, v 'iCCo

       11     Factbook Ifot . •; kot.-ti A-CA'; E/n; cfg@fo.com


       12
       13
       14    From: Michael Moates <michael.moates@il19narraiivelime3.or9>
              Date: Friday, October 23,2020 at 1:02 PM
             To: Conrad Gibson <c1g@fb.com>
       15
       16
            Michael Moates <micfiael.irtoates@thenafrafrre6 es.0fg>                                                                                                                                                                     Sal. Oct 24,2020 3110:36 AM
       17   To: Conrad Gibson <cfg@fo.com>
            Cc: Meghan Qrbe < orbe§fb.com>, Caro yn Everson <caro!)n@f .com>

             Conrad,
       18
              I'm not tr g to be diffierft but I didn't receive a y email a ut an a p al.:(

       19    Se t Ir n my iPhone


      20    Conrad Grbion <cfg§ib.com>                                                                                                                                                                                                  Sat Od 24.2020 a! JW4 AM
            To: Mi ael Moates <m rf\aei. oates@then3rTa5vebmes.o g>
            Cc: Meghan Orbe <rrtofte@fba>m , Carot n Evason <caml)to@?b.com>
      21
             Sorry about tea Mchael. The informaton in the e'p ce ter wil ave the same Hormaffon teat would ave been to the ema l. Ywj can ind it here: ._H?'p Center resource" .
      22
      23
      24
      25
      26
      27
      28

                                                                                                                                       63
Case
 Case4:21-cv-00694-ALM-KPJ
      4:20-cv-00896-ALM-KPJ Document
                             Document420-8
                                        FiledFiled
                                              09/07/21
                                                   12/28/20
                                                         PagePage
                                                              140 1ofof180
                                                                        3 PageID
                                                                           PageID#:#: 181
                                                                                       161




       1
                                              Exhibit G
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                  64
Case
 Case4:21-cv-00694-ALM-KPJ
      4:20-cv-00896-ALM-KPJ Document
                             Document420-8
                                        FiledFiled
                                              09/07/21
                                                   12/28/20
                                                         PagePage
                                                              141 2ofof180
                                                                        3 PageID
                                                                           PageID#:#: 182
                                                                                       162




       1    Access ng and Do nloading Your Faceboo inform tion #980943342389228

            Face book <case+»aa2q f4!t3 td yppo!tfa eboolLCom>                                                                                                                                                                            Oct 26,2020 at 7.54 AM
       2    Repty-To Fa e book <ca«**aazq!fl4tt3p* §-suppcrt faceboo .eom>
            To fAchaeLmoatesgthenarrativ taDes.org
             H:.
       3         e rece ed your re uest to team mere atotrt your Facebook mformatom The FacetxxA account associated wM the emat address you provided to us
               '.tf/S' ,,v.v.v.,t5cet: cC' f. iTL,lecst'ie rTriS 7rE -CR

       4      Please note, our team is unable to he p rrdi logn or accouJi! access quesbons.
              To iearn more ab ut hy your profile may have te n d satted, c ease visit the Hetp Center.
              Mps/ iVAv facebook ccm,,he'p/tC S73'C 637C553r,!, -f-CR
       5      If ou Wnk your p ofi'e may have been tfsafrled by mistake, you can request a re ew of this d oson.
              W en logging into you account entermg o ema l address and pasrwr , >-ou w* be red eded to a pag that irfoms y u tnat yo r aew nt has been disabled. On-screen instruebor* can a'-e you through a tew step* to request a tevww

       6      If our accctmt hasn't been saWed and you're ab'e to kg in. ou ca access your Face bock information s'rvg ou sef er.ro teds
              You can access s ecie ty es of yo jr Faceboc m'ormalon pjdi as photos, post , reactons and ccrrjments, sng the Access Your Inf-drmatxn tool.
              rrttiisn'. .v.vr.facet Cvk.ccJT.'yc'u .Jr.ter Tstcrj'lfC-f R
       7      You c n also ownloa a co of your Faceboo in'orma jon usmg the Ocw n oad Your Information tool:
              n'.tps'/'.v. .vvte etoc.t o'.n-c d ik'fcf-CR
              For more nformabon on ho* to download our information a d whafs in your dowrkjaded fife, please vsit the Hel Center
       8      rC1pskl,y.vTvr3cebcokeeiT, hep'7f 2o02 O?0 <C'4d efrCR
              If ou s' ave quesbors out gett ng a copy of your Faceboo information, lease repl to die email and well do our best to help ou
       9      Thanks.
              Prrvacy Opera bo ns
              Faceboo
      10
              >On Sal Oct 24.2020 14:12.06, Michael oates wrote.
              >My usemarr* is real mcteelsmcares
      11      >Page is michaelsmaales
              >Seni from my iPhone
              » On Oct 24.2020, a! 4.05 PM. Facebook <ca-.e*-r232qn !:3p»dgs.-rf"M faceknoi- cot> wrote.

       12     » Hi.
              » You've menbon d that you are tockng for help win ou? Faceboo account.
              » Howe-re . if* not dear to us tiroh eccounl ou are locking f r help w th
       13     » Pease see the Wo ing artde fo detats on ho* to fin your account
              » h'rps .'. .v. w cno e ccm. u 'iTq-i'iiq. y'YrVrV.fa eb'rC':? C' v.hf-l[i 2776 c i5722.v':C4Gi:
              » If you ccid then repfiy back to us th use name* e wvi then be abte to further a sst ou ith your issue
       14     » harkyou.
              » Prrra-r/ Operators
              >> Facebook
       15      »> On Sat Oct 2 .2020 03 26 53. Mchae! Moates wrote
               »> I can't access accour! for the ewntoa .
               »» On Sat, Oct 24.2020 at 10.09 M Facebook <
               »»case-vaa o' int cg'Supt'Crt faceboc com* wrote
       16      »»Hi.
               »» Than s for ontortng us about access ng our personal ata. Pease ncte
               »» ve rovide a number of self-seiY.ce tools that altew you to access and
       17      »» owrtfoad specific tofrymabon e have about you
               »»- Logm issues
               »»
       18      »»if ou can't access ou Fa ebook ac ount please Wow the instructions
               »» you see hen ou try to log to. Find mere information about hat yew can do
               »>> in the Help Cente https i.v.v. cog'e convu'i7q:K:ps v,v,-.'/ f cr-t ii com.he'p uolite.i.Ms '             ;3D;?&so-jrcc 3T,v-:r'la(>ilus if:!4:?g:if2' A::' d usg'AC-A;j.V'kPrCA&3<T.fTsVfM cS

       19      »» Our tea cant asset w.th issues re'at d to accessng your a ccum
               »»• DisaWe acce t supp n
               »»
                >» if yog can't access you* account ecause it has been dsab' by Facebook
       20      »» and oube eve it has been satl by mistake you can request a review
               »» of tfvs ce on.
               »» V.h& togg-ng nto your account by entering our e ai add ess an
       21      >>» asswor , you w--1 be redrocie to a page thattotoitis you that ur
               »» account has ee dsabfe . On-screen instructors ca take you through a
               »»few ste s to requ st a revew.

       22      »»- Deact-vated ac ount
               »»If yo'£ account is currently deactivat d, ull need to first reactvate
               »»rt m w er to a ess y ur Facebock account infermaton. You can do t is by
       23      >>>> toggrtg back m wit y ur account emal and password
               »» Gjj help w.t reactivati g ou Facebock a count
               »»|.:Tp-),'.w'.v.vgco5’e ro'n.,u:-:'' q:|-.:t:.s ¦',.vAv.f3cc-t< rk(.om. tirlf.,712cc-6'i654rr!fe9?re':..     3 .Tr,p».ust :J 4i763l2: 4v: s3- CvY,:w2zr%'lXF MlJ.Ji':Wf .,h<
               »»
       24      »» Once y u've togged into our account, you can usa our se-tf-serv e tools
               »»to access a d dowrfoad y ur infennabers.
               »»
               »» You can access specific t es of your Faxbcck i formation such as photos.
       25      »» osts, reactions a comments us ng t e cce s You In'ormat n tool
                                                                                                                           ra!ii;,stott04t?t212n yittj5u-:.g-A0vY.T,Oij: .vcr-'J00VCpD: f,r.f/ G2.;

       26      »» Y u can al o ownloa a copy of toe Wormaton you have provded to
               »» Fac bock usin to* [kmwrtoad Your Infenraton too*:


       27
       28

                                                                                                                                              65
Case
 Case4:21-cv-00694-ALM-KPJ
      4:20-cv-00896-ALM-KPJ Document
                             Document420-8
                                        FiledFiled
                                              09/07/21
                                                   12/28/20
                                                         PagePage
                                                              142 3ofof180
                                                                        3 PageID
                                                                           PageID#:#: 183
                                                                                       163




       1
             «)417e3l20000C0Jusg=AO iv/2Bp!nHmrDJURgr3»9q4P
            »»
       2    »» You can doArtoa your information in at HTML format that is easy to view,
            »» or in a JSON format, w ich wit a!kr« you to transfer ou information to
            »» another service.

       3    »» For ore info maton on how to down'oad your information and w at s in
            »» your cwntoaded fie, please ml the Help Center.
            »»
            »» http3y/vAsv .9CC 3'exomfofl?QIh1ps/. vww.face»X)Ct<c m' elp/21280259207464 !/?fer«3Ocr&sourc€::9T3::-:m3pSust=tG041733l2COC00C|Suio=AOvVa,v2iivX4Qr6P?;dQYe!Ly-XPy bk
       4
            »» Dowrioatfeig your information is a passw rd-p otected process t at only you
            »» wi ave access to. Once youVe created a file, it w t be araifabte for
       5    »» ownload fa a few ays.Your owt oaded fife may contain sensitive
            »» Wormatfon. You shoiid keep it secure and ta e precau ions when storing,
            »» sen ng or upfoac g it to any tter services.
            »»
       6    »>> You can also access fo mati n about the Werests we use to target a s
            »»to your A s Preferences (h:tps (,vl «googfe.com,uri?q=http3 ./,,v,v.v<face x' .coni.,ads/ !£fe:crces& oufce-gma; iniap&'j5t=tc041733120009ti0Susg=AO- Va,.v:H5=soUD t,roOSVAu £)lan<l
            »»y u can manage or tfscormed the informaicn t at businesses i
       7    »» organizations share with Faceteok about your interacborts on ttfor apps an
            »» webstes by u ing the off-Faceb o actrrity tod {
            »» https:/iV.n,1 .v.goo3fe.coni,urt?q= tlps7/nwwfa:ebook o,Ti off_fsceboo _acy. ifySsou:c5:giTa! :n 3pS.u3t=1604178312iXi000{S'jsg=AOA 5wfoa; 'ACpCctKkXrrlUcv,Ux2i).

       8    »» You can mana e foe content a d formation o s are when you use Facebook
            »»throu i the Activity Log to :
            »»
            »» h c.s-7/w >v.goo3l5.com/uri?q:ha s'//.v,Vr rfeceb3o .com. ne!p. 4 7 13C672945092iscL!rcc=3mal-;m3pS,jst=l6C4t7fi3i20u0C;03Susg:A0-A,5ivCe:JoETZ:f5k 'ifrKJ 3pzCS.
       9    »»
            »» To team more a out foe categori s erf our Faceboo information avalabte
            »»to esj, lease visl foe Hel Center
      10    »»
            >>>>h? s:/1V,v.v/.9Oog s.com'uri?q-httpsf/AV,w.fo:ebod:com hc-!p:9 039S1C.?0a5762?f t3Dc &soi'rce= m8'l-!rr,8p4-jSfol&Xl78312(>XK)00Susg=AOvVaw O9T vAiiUy2BgiE-&d/<72
            »»
            »» Fn , also encourage you to review our Data Pdc , which pro ides a
      11    »» eschptiwi ci foe in'o mafe i e colect and how it is used and shared:
            »»htt s y4vAw.gc-0'3fe.com ufi?q=htt ;'/;,.,,v;w.fos€too .co 'po''c/.fjt'p?ref:, 3DcrSsource=gTi3:-:.TOpSu:t=fei4l733120WOCO sg= OvVav,'3ejl3_rG2-_TO-SC;7op3T

      12    »»if you have a dter questen or conce , tease visit rivacy Basics (
            > >>htfosy/wvvw.gco3te.comi,uri?q=haps7/Avvw.faceboo . om abou' e53icsSs H.rce=gmaif-!fnap5ust=16Ml7e3t2O3 tX)Oius =A0A a.v2?QV7qRdcfo gCv.)X2«F65g)offoeHetpCe ter(
            >>>>h!tps A r*.gw3fe.wm,uri?q=h,Jp37/A ft w.facebookcom,he,p4stwTce=gm3 i apAust=16 )417e312COOOO{«usg=AOvVa-A3eAe |lb8XV9AJ367i:aODD,,,/)fcf8<kWonal h rmatiw.
            »»
      13    »»If you have more questions about accessng ato ckrAnfoa g your
            »»i formatio , please reply to this mes age.
            »»
            »» TharAs,
      14    »»Tte Faceboo Team
            »» -
      15    »> Michad toates
            »> Joum st
            »>A 1201 Ctewtan St #1024, Denton, T 76201
            »>M 817-995-7534 <M7-939-7S34>E ir.Hfoaef mv.atesSgmarf com
       16   »> chaefsrroatesg malc
            »> haps7,\vwiV50Cig',econi,u;i?Q=hltps'iw.wm.cha?tiioatescom&source= maii-im3p8ust=iCO-t178312000000iusg::AOA aiv1 lsAycCi .) E-u2SYYNJZB <hi;tp-s:f/.v.v,vgocg,ncomIun?q=hiips:i.V.vvw.rvch2-2lmoates.com.l&soorai= n3.!-im£pSu t=
            16041?8312000ffiOSusg=AO Va . 1zX5VYf2goEcv,n35VK7vsdQ>
            >»<hnp37, ;,',v/g: 03'ccom/ur o:hhp/'V,v.wf3C€DC'0<.CG . f5avnrhafi n-ioatssSsowce:gma.l-:ma ius:;;:1&04t763f20C'{()OOSu c=AO Va,v23dJXPe8abG£;Bz-c! Sm3n>
       17   »><httrs7 Y,v.,wgC'O3!ecOiT/un fo=h tp7. ,ViVwinsfograTicom, d i2ei$friO3tes'isource=3rria.v:ni3pSust=160-il783l2000C-00Ju5 ::A0vVa.vyn'B.A17t Ch Vo5>
            >» <h tpf' v,vlv} '03le comiur7q-litto71 , ,v,\vf2cetn <.c >m rn:-hgel5moales 4soufce-grTi3:-n',3p&u$t=i6C417a3l2'XO;OGfiu- 5'AOvVaw3K(ie;OHR Fo2-Sy.4.-.RU>
            >>><h;tpf.7;ftv,vvgco3fe nir/urPq-h? 7,v,v,wirTidPcOT:naiTi?/rni794i01 /S Ojn:e=griU'-!.T:;<p!.iist-t6941783i2i OO OOSusg-/AOvVav,,2T tS6hWC)oOEl4ui APot>
       18   »> <ti!tps'7 .Wi /gco3te co ;ufi"/q:http,/iWV.viy ut|jtooom( clianneVUCQitnnrhPr7QgUHvr\VlZSRQitoufoe=grria'c-ifr,3pSu;til6341?63l2()OOOOL'&u jrAO< ci< zLpLiTi-5Ti.'.S2iff''i';;S'i .y7>
            »> <iiltp3 ,i ,v, ,q',03 ec 'm,ur q=h!t yi»sv,v. lhed'iroT/iniTClicc!sn--o3 le f1sourre=gTa '-.riap&ust 165 178312(i00Cl033iS'j-AOvV2. 3DC -C'SB7gPP7rY579AUt>
            >» <hti v7)i,,Vi ,v geo] e cnm,'un7 ::https//r, 3,2p. 3m Oni.lfri;i.fiae iniOa!kS isojice-Qm3:-:7i3p&u:t-16CMl783l200C' 00uus9zA0vV3'.s0,.r'<YHi,,yOR3Ai3dRU:35K4qj>
            »> IMPORTANT: The c nte ts of this e al an any attachme ts are confide tial.
       19   »> ey are inten e for foe named recipi nt(s) ohy. If you have rec ived
            >» this em by mistake, please notify the sen er immediat ly an do not
            »> dsdose the conie s to anyone or make copres thereof.
      20    »>



      21
      22
      23
      24
      25
      26
      27
       28

                                                                                                                                 66
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-10
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            143 of
                                                                1 of
                                                                   180
                                                                     3 PageID
                                                                       PageID #:
                                                                              #: 186
                                                                                 164




       1
                                           Exhibit I
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                              69
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-10
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            144 of
                                                                2 of
                                                                   180
                                                                     3 PageID
                                                                       PageID #:
                                                                              #: 187
                                                                                 165




       1
       2   Your Facebook Ads Receipt (Account ID: 19700066699716 3)
                                                                                                                                                                                 Sit Oct 10 21-20 a 2C9 PV
       3   Fatcbcok Ad* Team * vafusc-nrc(ic&toei..o
           Rtf y-To. nc- tpty <r tpi,- 1ace&Xbsri l £Ci
           To Ua rae! Mm s mia'ijgjE arat-.e . es Of9>

       4                                                      Jjj Receipt for DCC (Account iD 197000G869971643)


       5                                                      Summary
                                                                                                                 Oct 1. 2020, 12.00 AM - Oct®. 2020.11:59 PM
       6                                                      $1,404.85 USD                                      Facebook Ads
                                                              You made this manual payment                       V!sa*7979
       7                                                                                                         KD388X2CK2


       8                                                             M.£c Fre dom - .10                                                              n.351 S1.026.25

                                                                     Ccnser atr.o Erasgent nt - .10                                                   1.064 $93.54
       9                                                                                                                                              3.264 $260.03
                                                                     D.IT. GOP. Moderate - .10

      10                                                                                                                                                              Si,404 5

                                                                                                                                                                      $ ,40465
      11
                                                               Trsfisacticn ID..;
      12                                                       Thanks.                                       Manage Your A s                       See Full Receipt
                                                               The Facebook Ads Team

      13
      14
           Fa ebook Ads Team adre tse-n rec S-JfPsrtlicetoc i                                                                                                                    Sat Oct 10 2020 at 2.05 PM
           Reptylo nc-epty <r.of«>.y8»a:»toc nai ccm»
      15   To. (Acnaei Uoaics c tchsei mcattsgtne anaf.'ew es ofg>


                                                                         Receipl for DCC Account ID. 197000086 9? 16 3]
      16
                                                               Summary
      17                                                                                                          O t 9,2020, 7:30 M - Oct 10.2020, 1:00 PM
                                                               $73.22 USD                                         Facebook Ads
      18                                                       You made this manual payment                       Visa 79 9
                                                                                                                  OD3B8X2CK2
      19
      20                                                             l. isc Free om - .10                                                               609 $55. 6

                                                                     DJI. GOP Mo srals - .10                                                            129 $11.77

      21                                                             Ucirtstr/aiive Engsgemeni - .10                                                     65 $5.99

                                                                                                                                                                        $73.22
      22
                                                                                                                                                                        $73.2

      23
      24
      25
      26
      27
      28

                                                                                                                     70
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-10
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            145 of
                                                                3 of
                                                                   180
                                                                     3 PageID
                                                                       PageID #:
                                                                              #: 188
                                                                                 166




       1   J* ! Gmail
           Your Facebook Ads Receipt (Account ID: 1970006869971643)
       2
           Fscebook Ads Team <a£frefbse-rweplyg5Lwo.l.facefcoc* com*
           Rep!y-To. r xetty oitteptygfecetoo ma com*
       3   To: MxAaeJ Moates frjcftael.moaiesSthe arral e'.iT.es org>


                                                                        Receipt for DCC (Account ID: 19r00068699716 3)
       4
                                                              Summary
       5
                                                                                                                 Oct 9, 2020.12:00 AM - Oct 18, 2020.11:38 PM
                                                              $1,421.00 USD                                      Facebook Ads
       6
                                                              You made this manual payment                       VJsa 7979

       7                                                                                                         P65L7XJCK2



       8                                                      : f. ijo Ffeedom - 10                                                                  11,600 S1.048.42

                                                                  DJT. GOP. Moderate - .10                                                            2,531 $231.96
       9                                                      G Consc atrve Engagement • .10                                                          1.543 $ 40.62


      10                                                                                                                                                              $1, 2 .00

                                                                                                                                                                      $1, 21.00
      11
                                                              Transaction ID: 33£ t t. HcO-iCf :
      12                                                      Thanks,                                        Manage Your Ad:                       See Full Receipt
                                                              The Facebook Ads Team
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                                                                71
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-11
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            146 of
                                                                1 of
                                                                   180
                                                                     2 PageID
                                                                       PageID #:
                                                                              #: 189
                                                                                 167




       1
                                           Exhibit J
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
     26
     27
     28

                                              72
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-11
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            147 of
                                                                2 of
                                                                   180
                                                                     2 PageID
                                                                       PageID #:
                                                                              #: 190
                                                                                 168




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-13
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            148 of
                                                                1 of
                                                                   180
                                                                     5 PageID
                                                                       PageID #:
                                                                              #: 193
                                                                                 169




       1
                                           Exhibit L
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                              76
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-13
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            149 of
                                                                2 of
                                                                   180
                                                                     5 PageID
                                                                       PageID #:
                                                                              #: 194
                                                                                 170




       1
       2
       3
                                                                     l).S. Department of Justic
       4
                                                                     I Ini led Sialex Attor ey
       5                                                             So thern Dist ict of New Y rk


       6                                                             liu th'io.l /ii lt/mt:
                                                                     thte Siiinl in i. w i'h o
                                                                       i \\ York A m Y rk IlN r
       7
                                                                     August 31. 2020
       8
                 Michael Moates
       9
                 Re: (iraiid J ry Subpoe a:
      10
                         Please be advised that the accompanying grand jury subpoena has been issue in connection with
      11         an off cial criminal investigation of a suspected fel ny being conducte by a federal grand jury. The
                 Government hereby re uests that you voluntarily re rain rom disclosing the existence of the subpoena to
                any third party. While you are under n obligation t comply with our re uest, e are requesting you not
      12        to ake any disclosure in order to preserve the confidentiality of the investigation an becau e disclosure
                of the existence o this investi ation might interfere with and impede the investigation.
      13
                        If you intend to disclose the exi tence of this Grand Jury Sub oena re ue t to a thir art y, lease
      14         let me know before making any uch isclosure.

      15                Thank yon for your cooperation in this atter.

      16                                                             Very truly y urs.


      17                                                             AlIDRTY TRAU S
                                                                     Acting United States Attorney
      18
      19                                                             Robert IT Solid man
                                                                     Assistant nited States Attorney
      20                                                             (212)637-2616

      21
      22
      23
      24
      25
      26
      27
      28

                                                                   77
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-13
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            150 of
                                                                3 of
                                                                   180
                                                                     5 PageID
                                                                       PageID #:
                                                                              #: 195
                                                                                 171




       1
       2         (irami Jury Sub oena


       3                                     31 Inxie , tates iDt tnri Qln rt
                                                 So thern district oe New Y rk
       4
                 TO: Michael Moates
       5
       6
       7
                 GREETINGS
       8         WE COM AND YOU that all and singular business and excuses being laid aside, you ap ear an attend before
                 the GRAND JURY of the people of the United States for the Southe District of New York, at the United States
       9         Courth use, 40 Foley S uare, Room 220, in the Borough f anhattan, City of New York. Ne York, in the
                  outhern District o New York, at the following ate, tunc an lace:
      10
                 Appearance Date: September 17.2020 Appearance Time: 1 :00 a.m.
      11
                 to testify and give evidence in regard to an alleged violation of:
      12         IK U.S.C, §!} 1341, 1343, 1349, 1956, 1957

      13         and not t depart the Grand Jury without leave thereof, or of the United States Attorney, and that you
                 bring with you and produce at the above tim and place the following:
      14
                 Please e attac d rid r
      15
      16
      17         Failure to attend and produce any items hereby dem n ill constitute ontem t of court an ill
                 subject you to civil sanction and crimin l penaltie , in ad ition to other penaltie f the La .
      18
                 DATED: Ne York, New Y rk
      19                 August 31,2020

      20           KJ y /t' lby
                 AUD EY I RAUSS
      21         A cling l niied States Attorney for the
                 So thern District f Aew York
      22         /, A.fiy , ,n I.--
                  obert B. Sobclman
      23         Assistant United States Atto ey
                 One St. An re 's Plaza
      24         New Y rk, New Yor 1()()07
                 Teleph ne: 212-637-2616
      25         Email: robeilsobelmatw u dpj.gov
                                                                                                                 te\ U2.0I 12


      26
      27
      28

                                                                    78
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-13
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            151 of
                                                                4 of
                                                                   180
                                                                     5 PageID
                                                                       PageID #:
                                                                              #: 196
                                                                                 172




       1
       2
       3                                                          KiniK
                                    ((irand Jury Subpoena to Michael Moates, date A ust 31, 2020)
       4                                                   Ref No 2019R01097

       5         Advice of Ri hts

       6            1. You may refuse to answer any uestion if a truthful an wer to the question would ten t
                         incriminate you.

       7
                    2. Anything that you o say may be use against you by the grand ju y or in a subsequent legal
                        proceedin ,
       8
                    3. If yo have a l yer, the rand jury ill ermit you a reasonable o portunity to step outside the
       9                  rand jury roo to consult will) y our lawyer if y so desire.

      10            4. If y u ould like a ta y i but do not have un s to retain o e. you ay make n application to
                         the 1 init Stale Magistrate Ju e who will deci e whcthei t app int a la yer to re iesent y u.
      11
                 Instr ctions a d Defi itio s:
      12
                    1 This ub oena calls or the production of categories of documents, recor s, corre ondence, an
                       other ritten and electronic material, s specifie below, in yo r pos ession, custody or control
      13
                         I his subpoena covers ll responsive documents herev er they may h found, includin on
                         computers, email acco nts, it lou ccounts, servers, cellph nes, and other personal electr nic
      14                 devices, whether in (he United States or any orei n jurisdiction,

      15            2 "Documents refer to any and all documents nd records, m hatever or kept, includin , but
                       not li ited to. writin , emails, text messa es, messa es sent through "ap s” or social di
      16               acco nts, drawin s, r phs, ch rts, alendar entries, photographs, audio or visual ecor in s,
                        im e , and oilier data r d t c mpilati ns, and includes material on both paper and electronic
      17                 form.


      18            a.



      19
      20            4

      21
      22
      23            5 I his subpoen oes not call for the ioducti n of ny documents pioleele by valid cl im of
                         privilege, althou h an res onsive docu ent over which rivile e is bein asserte              st b
      24                 prese ved Any documents ithhel on ro nds of ivilege ust he specifically ident ied on a
                         privile e lo ith descriptions sufficient to identi y th   al s, authors, recipients, an   eneral
                         subject matter
      25
      26
      27
      28

                                                                    79
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-13
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            152 of
                                                                5 of
                                                                   180
                                                                     5 PageID
                                                                       PageID #:
                                                                              #: 197
                                                                                 173




       1
       2
       3
                 Materials to he Produced:
       4
       5
       6
       7
                                     ** Please rovide rec r s in electronic format if possible.
       8
                 In lie of a appearance y ma comply with this subpoena by provi ing the requeste in otmution.
       9         alo g with a business records certi ication pu suant to Fe . R. l vid. 803(b) to Postal Inspector Troy A.
                 Pittenger. Ibiited States Postal Inspection Sen ice. lupittengercd ttspis.gm. 212-3 0-2459
      10
                                        IMPORTANT: RI O KST FOR N()N-1)I.S( I.OSI Ri:
      11              D e to the ongoing nature of the investi ation, it is req ested that ou do not disclose an
                                 information relatin to this grand jur subpoena to an third part .
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                   80
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-14
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            153 of
                                                                1 of
                                                                   180
                                                                     2 PageID
                                                                       PageID #:
                                                                              #: 198
                                                                                 174




       1
                                           Exhibit M
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                              81
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-14
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            154 of
                                                                2 of
                                                                   180
                                                                     2 PageID
                                                                       PageID #:
                                                                              #: 199
                                                                                 175




       1   facebook



       2
       3
       4
       5
                              Donald J. Trump A ministration
       6                     News


       7
       8                                                            SHARE NEWS REGARD, G POTUS. VPOTliS,
                                                                    THE FIRST OR SECOND FAU.UES, WHITE
                                                                    HOUSE EVE S OR HEWS, O ANYTHING
       9                                                            BcGARD.NG THE EXECUTIVE BRANCH.
                                                                    © Public
                                                                       AnYone can see w o's m the group and

      10                                                            <*> Visible
                                                                       An>-one can find ti s group
                                                                    9 ashington D.C.
      11                                                            ti General Group

      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                               82
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-15
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            155 of
                                                                1 of
                                                                   180
                                                                     2 PageID
                                                                       PageID #:
                                                                              #: 200
                                                                                 176




       1
                                           Exhibit N
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                              83
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-15
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            156 of
                                                                2 of
                                                                   180
                                                                     2 PageID
                                                                       PageID #:
                                                                              #: 201
                                                                                 177




       1                               Advfrtn«« Who Upload a Contact List With Yo r Intormation



      2                            A jjstPro Solutions

                                   Adult Svitm
      3                            Aetna Bette/ KeaHh

                                    pp!*se«tf*
      4                            Audi Omaha

       5                           EVR Gri iron



       6
                                   Baylor SL uke's Uedscal Group
       7                           Ben 6 erry's

                                   Bitotta Kitchens
       8                           Bleacher Re ort

                                   Carnation Breakfast Essentials
       9
                                   Cartoon Ha worh

      10                           CentcrPoInt Ener y

                                   Cit Uarket
      11                           CNN

                                   CNN Business
      12                           C N Her es

                                   C N Sp rt
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                        84
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-17
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            157 of
                                                                1 of
                                                                   180
                                                                     4 PageID
                                                                       PageID #:
                                                                              #: 205
                                                                                 178




       1                                   Exhibit P
      2
       3
      4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                              88
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-17
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            158 of
                                                                2 of
                                                                   180
                                                                     4 PageID
                                                                       PageID #:
                                                                              #: 206
                                                                                 179




       1       Michael Moates <michae!.moates(£lhertarrativelimes org> Tue. Dec 'i, 6 09 PM ¦
               to Raven •

       2
               Counselor,

       3       I jusl wanted to give you an update. Today the court issued an order requiring the Clerk ot the Court to sen/e Facebook. So the waiver is not required. I am also going to as our
               client to stop all automatic attempts at chargin me until the deposition of this case. Please let me now if you have any questions or need documentation.

       4       Thanks!


       5
       6     6:39                                             -7                               =>                                m
       7     Search

       8
             < Credit Builder Transactions
       9
      10
              Available to Spend $2.62
      11
      12
              Friday, December 4th
      13
      14       5 Facebk U4 Luayjck2 -$4.11
      15                 2:14 AM

      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                                                89
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-17
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            159 of
                                                                3 of
                                                                   180
                                                                     4 PageID
                                                                       PageID #:
                                                                              #: 207
                                                                                 180




       1       Chime     3   rts@account.chime.com> Sat.                                                    ec 5, 2 5 AM
               to me -
       2
       3
       4
                                    Your Credit Card Was Declined
       5
                                 Hi Michael,
       6
                                 Your Chime Credit Builder Visa® Credit Card was declined for $223.36
       7                         at Facebk Yzyz9 Yeck2.


       8                         Transfer funds to your Credit Builder secured account to increase your
                                 spending power.

       9
      10                                                              Move Money



      11
                                 Sincerely,
                                 T e Chime Team
      12
      13
      14
                                                             @2020 Chime. All rights reserved.
      15                                                    PO Box 417, San Francisco, CA 94104

                               Please do not reply to this email. The account isn't monitored, and we don't want to miss earing
      16                                                                   from you.

                                   Chime
      17
      18                                       This email v/as sent to ou because you have a Chime account.


      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                       90
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-17
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            160 of
                                                                4 of
                                                                   180
                                                                     4 PageID
                                                                       PageID #:
                                                                              #: 208
                                                                                 181




       1       Your card was declined Q                                                                                                           B* 0


      2        Chime <alerts@accoum.chime.com>                                                                            Wed, Dec 9. 2:15   V?
               to me

       3
      4
       5
                                                   Your Credit Card Was Declined
       6
                                                 Hi Michael,
       7
                                                 Your Chime Credit Builder Visa® Credit Card was declined for $173.19

       8                                         at Facebk J3 Fztx2 Dk2.


                                                 Transfer funds to your Credit Builder secured account to increase your
       9
                                                 spending power.

      10
                                                                              Move Money
      11
      12                                         Sincerely,
                                                 The C ime Team
      13
      14
      15
                                                                             Chime

      16
      17
                                                  Chime : ¦ : ; >                                                  ; C ime

      18
      19                                                                                         Chime



      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                                91
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-18
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            161 of
                                                                1 of
                                                                   180
                                                                     2 PageID
                                                                       PageID #:
                                                                              #: 209
                                                                                 182




       1
                                                                                                                       Exhibit Q
       2
       3
                        mai                                                                                                                                                                             M: h?c-I Moafss -iriichn .rfics


       4   Account Disabled

       5   Michael Moates <mlchae! moalesgthenarrative times ofg> Tue, Od 20,2020 at 10:5                                                                                                                                                                 AM
           To ldolan@fb.com

       6    Lisa.
            My FB acco nt has been disabled and I have been given no reason why. I am fitera'ly in tears, I don't know what f did. Please help me. I was verified. I spent ids of mo ey on a s and never ad any issues. Someone was rnpe onating me last night
            and I reporte the . Then to ay I' locke out.
       7    My Instagram has no I sues. I am pretty su e thi is a bu .
            Pl ase hel me.
       8
       9
           Liza-Bart Dolan <ldoian@ifb.com> Wed, Oct 21,2020 al 8:39 AM
      10   To: Michael Moates < rschael.moates@theranativetiTe3 org>

            We will remove an Facebook Pages, G oups and Instagram accounts representing QA on, even i they co tain no iolent content. This is an update from the initial po cy in August t at re ove ages, Groups and Insta ra accounts associated with
      11    QAnon when they discusse otential iolence whle imposing a series of restridior.s to limit t e reach of other Pages, Groups an instagra accounts associate with t e movem nt ages. Groups an Instagram accounts t at rep ese t an identifie
            M itarized Social Mo ement are alrea y prohibit d. And we will continue to disabl the profiles of admins who manage Pages a d Grou s rem ved for violatin this policy, as we began doing in August


      12    You can rea mo e about th:s polcy here: hhps:/i,about.fo.com,ne-.v ,2020.'OBi2ddfe smg-movement3-ar.d organvatons-ted tc-violen


      13
            Liza-Bart Dolan
      14    Pofbcs 8 Gove ment Outreac

      15
      16
      17
      18
      19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                                                                                                                   92
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-18
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            162 of
                                                                2 of
                                                                   180
                                                                     2 PageID
                                                                       PageID #:
                                                                              #: 210
                                                                                 183




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                               93
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-19
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            163 of
                                                                1 of
                                                                   180
                                                                     2 PageID
                                                                       PageID #:
                                                                              #: 211
                                                                                 184




       1
                                           Exhibit R
      2
      3
      4
      5
      6
      7
       8
      9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                              94
Case
Case 4:21-cv-00694-ALM-KPJ
     4:20-cv-00896-ALM-KPJ Document
                           Document 420-19
                                       FiledFiled
                                             09/07/21
                                                  12/28/20
                                                       PagePage
                                                            164 of
                                                                2 of
                                                                   180
                                                                     2 PageID
                                                                       PageID #:
                                                                              #: 212
                                                                                 185




       1
       2
       3   1 . t if. F -u't:ple Lira.' -3.0 = 5


       4
       5
       6        ryot; :lel5:e ;CJ Page jol .'i I s:il' be ao 9 r e:er91 vM- 14 ays. After
           J tia:. vdu .'.il' te asl'ed to e f f r l yc.. '.. 'ant :o Ger^3^e^•l;.• de;e:e it.
       7
       8          re Z' si/t ;c ¦.vaot t:i t£2 r ti irceejs r eele:rg t-i s page"
           i
       9
      10                                                                   | Delete Page
      11
           ¦rge P32?s
      12
      13
           uno'/e Pane                            Oetetna :yoi.r. paaeiTiesrs tdflt rfibo y il te itte . c, se
      14
      15
      36
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                                      95
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 165 of 180 PageID #: 186




                                     EXHIBIT S
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 166 of 180 PageID #: 187
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 167 of 180 PageID #: 188
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 168 of 180 PageID #: 189
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 169 of 180 PageID #: 190
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 170 of 180 PageID #: 191




   PART TWO OF EXHIBIT S IS A FILING IN COURT THAT
               CAN BE VIEWED HERE

   https://storage.courtlistener.com/recap/gov.uscour
    ts.txed.202288/gov.uscourts.txed.202288.28.2.pdf
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 171 of 180 PageID #: 192




                                     EXHIBIT T
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 172 of 180 PageID #: 193




                                 EXHIBIT V
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 173 of 180 PageID #: 194

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope ID: 56532987
Status as of 8/23/2021 9:20 AM CST

Case Contacts

Name             BarNumber Email                      TimestampSubmitted   Status

Michael Moates             michaelsmoates@gmail.com   8/21/2021 11:09:04 PM SENT

Michael Moates             michaelsmoates@gmail.com   8/21/2021 11:09:04 PM SENT
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 174 of 180 PageID #: 195




                          EXHIBIT 7
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 175 of 180 PageID #: 196




                                   CAUSE NO. 21-6407-431
  MR. MICHAEL MOATES,                      §             IN THE DISTRICT COURT
                                           §
  DC CHRONICAL LIMITED                     §
                                           §
         Plaintiffs,                       §
                                           §              431st JUDICIAL DISTRICT
  VS.                                      §
                                           §
  FACEBOOK INC,                            §
                                           §
  AT&T INC.                                §             DENTON COUNTY, TEXAS

         Defendants.


                                    AT&T INC’S
                       VERIFIED DENIAL AND ORIGINAL ANSWER

         Defendant AT&T INC. (“AT&T”), an improper party to this lawsuit, files this Verified

  Denial and Original Answer, respectfully showing the Court as follows:

                                                I.

                       VERIFIED DENIAL AND PLEA IN ABATEMENT

         Pursuant to Rule 93 of the Texas Rules of Civil Procedure, AT&T asserts that there is a

  defect of parties and Plaintiffs sued the wrong defendant. AT&T is not a proper party. It was

  not involved in the action complained of in the Plaintiffs’ petition and engaged in none of the

  alleged acts, omissions, or conduct of which Plaintiffs complain. Accordingly, pursuant Texas

  Rule of Civil Procedure 85, Defendant AT&T also files this Plea in Abatement and asks that this

  cause be abated.




  AT&T INC.’S VERIFIED DENIAL AND ORIGINAL ANSWER                                   Page 1
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 176 of 180 PageID #: 197




                                                  II.

                                        GENERAL DENIAL
         Subject to and without waiving the above, and in accordance with Texas Rule of Civil

  Procedure 92, Defendant generally denies all allegations in Plaintiffs’ operative petition and any

  supplements and amendments thereto. Defendant demands strict proof thereof by a

  preponderance of the evidence pursuant to Texas Rule of Civil Procedure 92.

                                                  III.
                                   RESERVATION OF RIGHTS
         Subject to and without waiving the above, Defendant reserves the right to amend and

  supplement this answer, including without limitation to assert additional and specific denials and

  defenses as discovery and investigation proceeds.

                                                  VI.

                                              PRAYER

         WHEREFORE, PREMISES CONSIDERED, Defendant AT&T INC. prays that:

         1.      The Court sustain its Verified Denial and/or grant its Plea in Abatement;

         2.      Plaintiffs take nothing by their claims;

         3.      All costs of court be taxed against Plaintiffs; and

         4.      Defendant be awarded such other and further relief to which it is justly entitled.




  AT&T INC.’S VERIFIED DENIAL AND ORIGINAL ANSWER                                        Page 2
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 177 of 180 PageID #: 198




                                            Respectfully submitted,


                                              /s/ Amber W. Booker
                                            Amber Webb Booker
                                            Texas State Bar No. 24075249

                                            AT&T SERVICES, INC.
                                            One AT&T Plaza, Suite 3110
                                            208 South Akard Street
                                            Dallas, Texas 75202-4208
                                            Telephone: (214) 757-3528
                                            Telecopier: (214) 746-2211
                                            amber.booker@att.com

                                            ATTORNEY FOR DEFENDANT
                                            AT&T INC.

                                CERTIFICATE OF SERVICE


  I hereby certify that a true and correct copy of the foregoing was served upon all counsel of
  record pursuant to the Texas Rules of Civil Procedure on this 24th day of August, 2021:

          Mr. Michael Moates                               Via e-Service:
          2700 Colorado Boulevard #1526                    Michaelsmoates@gmail.com
          Denton, TX 76210
          Tel: 817-999-7534

          Pro Per




                                                    /s/ Amber W. Booker
                                                    Amber Webb Booker




  AT&T INC.’S VERIFIED DENIAL AND ORIGINAL ANSWER                                 Page 3
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 178 of 180 PageID #: 199




                           VERIFICATION OF PAULA M. PHILLIPS

  STATE OF NEW JERSEY                   §
                                        §
  COUNTY OF SOMERSET                    §

           BEFORE ME, the undersigned authority, personally appeared Paula M. Phillips, who,
       being by me duly sworn, deposed as follows:

  I.      My name is Paula M. Phillips. I am over eighteen years of age, have never been
          convicted of a felony or crime involving moral turpitude, suffer from no legal disability,
          and am in all other ways fully capable of making this affidavit. The facts stated herein
          are within my personal knowledge and are true and correct.

  2.      I am a Legal Administrator for AT&T Services, Inc. and am authorized to make this
          affidavit on behalf of AT&T Inc. I have served in this position since 1991 and have been
          with the AT&T family of companies since February 1984. In my role as a Legal
          Administrator, I am familiar with the corporate structure of AT&T INC.

  3.      I have reviewed the Verified Special Denial and Plea in Abatement of the foregoing
          document, and all of the factual statements and assertions contained therein are within my
          personal knowledge and are true and correct.


  FURTHER AFFIANT SAYETH NOT.




                                                                      ;iLJtb
           SUBSCRIBED AND SWORN TO BEFORE ME, on this ,eet day of August, 2021 to
       certify which witness my hand and official seal.



                                                           ~ ~~otaryPublic in and for
                                                              The State of New Jersey

                                                              My commission expires
                                                              on _ _ _ _ _ _ _ _ _ _ __



                                                                               THERESA A.PISCIOTTI
                                                                          NOTARY PUBLIC OF NEW JERSEY
                                                                          MY COMMISSION EXPIRES 4/26/2024




  AT&T INC. 'S VERIFIED DENIAL AND ORIGINAL ANSWER                                       Page 4
Case 4:21-cv-00694-ALM-KPJ Document 4 Filed 09/07/21 Page 179 of 180 PageID #: 200




                          EXHIBIT 8
9/2/2021Case   4:21-cv-00694-ALM-KPJ Document 4Franchise
                                                  Filed Search
                                                         09/07/21
                                                               Results Page 180 of 180 PageID #: 201



                                                              



                                              Franchise Tax Account Status
                                                   As of : 09/02/2021 16:11:42



   This page is valid for most business transactions but is not sufficient for filings with the Secretary of State



                                                  DC CHRONICLE LIMITED
                      Texas Taxpayer Number 32069122086
                                  Mailing Address 3 GREENWAY PLZ STE 1320 HOUSTON, TX 77046-0305
          Right to Transact Business in FRANCHISE TAX INVOLUNTARILY ENDED
                                  Texas Request tax clearance to reinstate entity
                              State of Formation TX
          Effective SOS Registration Date 12/06/2018
                       Texas SOS File Number 0803181232
                      Registered Agent Name LEGALCORP SOLUTIONS, LLC
                                                     3 GREENWAY PLAZA, SUITE 1320 HOUSTON, TX
        Registered Office Street Address
                                                     77046




https://mycpa.cpa.state.tx.us/coa/coaSearchBtn#                                                                      1/1
